Exhibit 10.1

Legacy Baytech Park

Lease Agreement

Basic Lease Information

 

Lease Date:    May 24, 2006 Landlord:    LEGACY PARTNERS I SAN JOSE, LLC,    a
Delaware limited liability company Landlord’s Address:    c/o Legacy Partners
Commercial, Inc.    4000 East Third Avenue, Suite 600    Foster City, California
94404-4805 Tenant:    Endwave Corporation, a Delaware corporation Tenant’s
Address:    776 Palomar Avenue    Sunnyvale, California 94085 Premises:   
Approximately 32,805 rentable square feet as shown on Exhibit A Premises
Address:    130 Baytech Drive    San Jose, California 95134-2302   
Building                              :    Approximately 32,805 rentable square
feet    Lot:    APN 015-030-93    Legacy Baytech Park (“Park”):    Approximately
187,742 rentable square feet

 

i.



--------------------------------------------------------------------------------

Term:    The commencement date of the Lease (“Commencement Date”) shall occur on
August 15, 2006 unless the Tenant Improvements are not Substantially Complete
(as each term is defined in Exhibit B) on or before such date, in which case,
the Commencement Date shall be the date the Tenant Improvements are
Substantially Complete; provided, however, if Tenant occupies the Premises prior
to Substantial Completion of the Tenant Improvements for the purpose of doing
business, then the Commencement Date shall be the date Tenant occupies the
Premises. The expiration date of the Lease (“Expiration Date”) shall occur on
that date which is sixty (60) months following the Commencement Date.

Base Rent (¶3):

 

Months of Term

  Base Rent Per Month  

01 – 12

  $ 21,323.25   

13 – 24

  $ 30,508.65   

25 – 26

  $ 31,164.75   

37 – 48

  $ 31,820.85   

49 – 60

  $ 32,476.95   

 

Advance Rent (¶3):   

Thirty Thousand Forty-Nine and 38/100

Dollars ($30,049.38)

Security Deposit (¶4):   

Forty Thousand Three Hundred Fifty and

00/100 ($40,350.00)

 

Tenant’s Share of Operating Expenses (¶6.1):    17.47% of the Park Tenant’s
Share of Tax Expenses (¶6.2):    17.47% of the Park Tenant’s Share of Common
Area Utility Costs (¶7.2):    17.47% of the Park Tenant’s Share of Utility
Expenses (¶7.1):    17.47% of the Park

 

ii.



--------------------------------------------------------------------------------

Permitted Uses (¶9):    The Premises shall be used solely for office, research
and development, software, storage, light assembly, marketing and for no other
purpose without Landlord’s prior written consent, but only to the extent
permitted by the City of San Jose, California, and all agencies and governmental
authorities having jurisdiction thereof. Parking Spaces:    One Hundred
Twenty-Three (123) non-exclusive and non-designated spaces in the Park Broker
(¶33):    Marty Morici, Colliers International for Tenant    Commercial Property
Services (CPS) for Landlord Exhibits:    Exhibit A -    Premises, Building, Lot
and/or Park    Exhibit B -    Tenant Improvements    Exhibit C -    Rules and
Regulations    Exhibit D -    Intentionally omitted    Exhibit E -    Tenant’s
Initial Hazardous Materials Disclosure Certificate    Exhibit F -    Change of
Commencement Date — Example    Exhibit G -    Sign Criteria Addenda:   
Addendum 1 -    Option to Extend the Lease Term    Addendum 2 -    Letter of
Credit

 

iii.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            PAGE  

1.

     Premises      1   

2.

     Occupancy; Adjustment of Commencement Date      1   

3.

     Rent      2   

4.

     Security Deposit      3   

5.

     Condition of Premises; Tenant Improvements      3   

6.

     Additional Rent      4   

7.

     Utilities and Services      7   

8.

     Late Charges      7   

9.

     Use of Premises      8   

10.

     Alterations; and Surrender of Premises      9   

11.

     Repairs and Maintenance      12   

12.

     Insurance      13   

13.

     Limitation of Liability and Indemnity      15   

14.

     Assignment and Subleasing      15   

15.

     Subordination      18   

16.

     Right of Entry      19   

17.

     Estoppel Certificate      19   

18.

     Tenant’s Default      20   

19.

     Remedies for Tenant’s Default      21   

20.

     Holding Over      22   

21.

     Landlord’s Default      23   

22.

     Parking      23   

 

iv.



--------------------------------------------------------------------------------

23.

     Transfer of Landlord’s Interest      23   

24.

     Waiver      23   

25.

     Casualty Damage      24   

26.

     Condemnation      25   

27.

     Environmental Matters/Hazardous Materials      26   

28.

     Financial Statements      28   

29.

     General Provisions      28   

30.

     Signs      30   

31.

     Mortgagee Protection      31   

32.

     Warranties of Tenant      31   

33.

     Brokerage Commission      31   

34.

     Quiet Enjoyment      32   

35.

     Cubicles      32   

 

v.



--------------------------------------------------------------------------------

Lease Agreement

The Basic Lease Information and this Lease are, and shall be construed as, a
single instrument.

1. Premises

Landlord leases the Premises to Tenant upon the terms and conditions contained
herein. Tenant shall have the right to use, on a non-exclusive basis, parking
areas and ancillary facilities located within the Common Areas of the Park,
subject to the terms of this Lease. For purposes of this Lease, (i) as of the
Lease Date, the rentable square footage area of each of the Premises, the
Building and the Park shall be deemed to be the number of rentable square feet
as set forth in the Basic Lease Information, (ii) the rentable square footage of
the Premises may include a proportionate share of certain areas used in common
by all occupants of the Building and/or the Park (for example corridors, common
rest-rooms, an electrical room or telephone room) and (iii) the number of
rentable square feet of any of the Building and the Park may subsequently change
after the Lease Date commensurate with any physical modifications to any of the
foregoing by Landlord (but not as a result of calculation using another standard
of measurement), and Tenant’s Share shall accordingly change. The term “Project”
means and collectively refers to the Building, Common Areas, Lot and Park.

2. Occupancy; Adjustment of Commencement Date

2.1 If Landlord, for any reason whatsoever, cannot deliver possession of the
Premises to Tenant on the Commencement Date in the condition specified in
Section 5 and Exhibit B hereof, Landlord shall neither be subject to any
liability nor shall the validity of this Lease be affected; provided, the Term
and the obligation to pay Rent shall commence on the date the Premises are in
the condition required by Section 5 and Exhibit B and possession is actually
tendered to Tenant and the Expiration Date shall be extended commensurately. If
the commencement date and/or the expiration date of this Lease is other than the
Commencement Date and Expiration Date specified in the Basic Lease Information,
the parties shall execute a written amendment to this Lease, substantially in
the form of Exhibit F hereto specifying the actual commencement date, expiration
date and the date on which Tenant is to commence paying Rent. Tenant shall
execute and return such amendment to Landlord within fifteen (15) days after
Tenant’s receipt thereof. The word “Term” means the initial term of this Lease
and any valid extension(s) thereof.

2.2 If Landlord permits Tenant to occupy the Premises prior to the actual
Commencement Date, such occupancy shall be at Tenant’s sole risk and subject to
all the provisions of this Lease (including Tenant’s obligation to pay Rent).
Additionally, Landlord shall have the right to impose additional reasonable
conditions on Tenant’s early occupancy. As set forth in Section 13 of Exhibit B
hereto, Tenant may access the Premises prior to the Completion Date (as defined
in Exhibit B) to perform Tenant’s Pre-Occupancy Work (as defined in Exhibit B).

2.3 Tenant shall have a one-time option (the “Termination Option”) to terminate
this Lease, effective as of the last day of the forty-second (42nd) full
calendar month of the Lease Term (“Effective Date”). In the event this Lease is
not terminated effective as of the Effective Date, this Lease shall continue in
full force and effect. The Termination Option is granted subject to the
following terms and conditions:

2.3.1 Tenant delivers to Landlord a written notice of Tenant’s election to
exercise the Termination Option (“Termination Notice”), which notice is given
not less than three hundred sixty five (365) days prior to the Effective Date
(the “Termination Date”);

2.3.2 Tenant shall not have been in default of its obligations under this Lease
beyond any applicable cure periods at any time during the Lease Term; and

 

1



--------------------------------------------------------------------------------

2.3.3 Tenant pays to Landlord, concurrently with Tenant’s exercise of the
Termination Option and delivery to Landlord of the Termination Notice as
required above, a cash lease termination fee (collectively, the “Fee”) in the
aggregate amount of (a) a sum equal to the unamortized portion of the costs of
the improvements and alterations made by Landlord to the Premises; (b) a sum
equal to the unamortized portion of the brokerage commissions paid by Landlord
in connection with this Lease and (c) an additional fee in the amount of Sixty
Thousand Dollars ($60,000). If the Termination Notice is not given as and when
required by the provisions of this Section 2.2 set forth above and the sums
required by the provisions of this Section 2.2 set forth above are not paid
concurrently with Tenant’s delivery to Landlord of the Termination Notice, then
Tenant’s Termination Option as provided for herein shall forever terminate and
be of no further force or effect. At all times during the period from the date
the Termination Notice is given through the Termination Date Tenant shall be
fully obligated to perform all obligations required to be performed by it under
the Lease as and when required by this Lease, including, without limitation, the
payment of Base Rent and Tenant’s Share of Direct Expenses.

2.3.4 If Tenant timely and properly exercises the Termination Option, (i) all
Rent payable under this Lease shall be paid through and apportioned as of the
Termination Date (in addition to payment by Tenant of the Fee); (ii) neither
party shall have any rights, estates, liabilities, or obligations under this
Lease for the period accruing after the Termination Date, except those which, by
the provisions of this Lease, expressly survive the expiration or termination of
the Lease; (iii) Tenant shall surrender and vacate the Premises and deliver
possession thereof to Landlord on or before the Termination Date in the
condition required under this Lease for surrender of the Premises; and
(iv) Landlord and Tenant shall enter into a written agreement reflecting the
termination of this Lease upon the terms provided for herein, which agreement
shall be executed within thirty (30) days after Tenant exercises the Termination
Option and delivers to Landlord the Termination Notice and Fee required above.
It is the parties’ intention that nothing contained herein shall impair,
diminish or otherwise prevent Landlord from recovering from Tenant such
additional sums as may be necessary for payment of Tenant’s Share of Operating
Expenses, Tax Expenses, Common Area Utility Costs, and Utility Expenses and any
other sums due and payable under this Lease (provided such sums relate to items
accrued prior to the expiration or earlier termination of the Lease), including
without limitation, any sums required to repair any damage to the Premises
and/or restore the Premises to the condition required under the provisions of
this Lease.

2.3.5 The Termination Option shall automatically terminate and become null and
void upon the earlier to occur of (i) the default by Tenant beyond any
applicable cure periods of its obligations under this Lease at any time during
the Lease Term; (ii) the termination of Tenant’s right to possession of the
Premises; or (iii) the failure of Tenant to timely or properly exercise the
Termination Option as contemplated herein. This Termination Option is personal
to Tenant, and any Affiliate (as defined in Section 14.8 below) and may not be
assigned, voluntarily or involuntarily, to any party or entity, separate from or
as part of the Lease.

3. Rent

On the date that Tenant executes this Lease, Tenant shall deliver to Landlord
the original executed Lease, the Advance Rent (which shall be applied against
Rent payable for the first month(s) Tenant is required to pay Rent), the
Security Deposit, and all insurance certificates required to be delivered under
Section 12 and Exhibit B of this Lease. Tenant agrees to pay Landlord without
prior notice or demand, abatement, offset, deduction or claim, in advance at
Landlord’s Address, on the Commencement Date and thereafter on the

 

2



--------------------------------------------------------------------------------

first (1st) day of each month throughout the Term (i) Base Rent and (ii) as
Additional Rent, Tenant’s Share of Operating Expenses, Tax Expenses, Common Area
Utility Costs, and Utility Expenses. The term “Rent” means the aggregate of all
these amounts. If Landlord permits Tenant to occupy the Premises without
requiring Tenant to pay rental payments for a period of time, the waiver of the
requirement to pay rental payments shall only apply to the waiver of Base Rent.
If any rental payment date (including the Commencement Date) falls on a day of
the month other than the first day of such month or if any rental payment is for
a period which is shorter than one (1) month, then the rental for any such
fractional month shall be a proportionate amount of a full calendar month’s
rental based on the proportion that the number of days in such fractional month
bears to the number of days in the calendar month during which the fractional
month occurs. All other payments or adjustments required to be made under the
terms of this Lease that require proration on a time basis shall be prorated in
the same manner. To the extent not already paid as part of the Advance Rent any
prorated Rent shall be paid on the Commencement Date, and any prorated Rent for
the final calendar month shall be paid on the first day of the calendar month in
which the date of expiration or termination occurs.

4. Security Deposit

Simultaneously with Tenant’s execution and delivery of this Lease, Tenant shall
deliver to Landlord, as a Security Deposit for the faithful performance by
Tenant of its obligations under this Lease, the amount specified in the Basic
Lease Information. If Tenant is in default hereunder, Landlord may, but without
obligation to do so, use all or any portion of the Security Deposit to cure the
default or to compensate Landlord for all damages sustained by Landlord in
connection therewith. Tenant shall, immediately on demand, pay to Landlord a sum
equal to the portion of the Security Deposit so applied or used to replenish the
amount of the Security Deposit held to increase such deposit to the amount
initially deposited with Landlord. At the expiration or earlier termination of
this Lease, within the time period(s) prescribed by California Civil Code
Section 1950.7 (or any successor law), Landlord shall return the Security
Deposit to Tenant, less such amounts as are reasonably necessary, as determined
by Landlord, to remedy Tenant’s default(s) hereunder or to otherwise restore the
Premises to a clean and safe condition, reasonable wear and tear excepted. If
the cost to restore the Premises exceeds the amount of the Security Deposit,
Tenant shall promptly deliver to Landlord any and all of such excess sums.
Landlord shall not be required to segregate the Security Deposit from other
funds, and, unless required by law, interest shall not be paid on the Security
Deposit. Tenant shall not have any use of, or right of offset against, the
Security Deposit.

5. Condition of Premises; Tenant Improvements

Tenant agrees (i) to accept the Premises on the Commencement Date (and by taking
possession of the Premises Tenant shall be deemed to have accepted the Premises)
as then being suitable for Tenant’s intended use and in good operating order,
condition and repair in its then existing “AS IS” condition, except as otherwise
set forth in Exhibit B hereto and (ii) that except as expressly set forth in
this Lease, neither Landlord nor any of Landlord’s agents, representatives or
employees has made any representations as to the suitability, fitness or
condition of the Premises for the conduct of Tenant’s business or for any other
purpose, including without limitation, any storage incidental thereto. The
Tenant Improvements (defined in Exhibit B) shall be installed in accordance with
the terms and provisions of Exhibit B. Notwithstanding the foregoing, within
five (5) business days after the Substantial Completion (as such term is defined
in Exhibit B hereto) of the Tenant Improvements representatives of Landlord and
Tenant shall make a joint inspection of the Tenant Improvements and the results
of such inspection shall be set forth in a written list specifying the
incomplete items as well as those items for which corrections need to be made
(the “Punchlist Items”). Landlord and Tenant shall promptly (by no later than
three (3) business days thereafter) and in good faith approve the written list
of Punchlist Items. Landlord, at its sole cost and expense, shall use
commercially reasonable efforts to cause the Punchlist Items to be completed
and/or corrected, as applicable, within thirty (30) days following the approval
by Landlord and Tenant of the written list of Punchlist Items. Upon completion
of the Punchlist Items to Tenant’s reasonable satisfaction Tenant shall promptly
notify Landlord in writing that such items have been completed to Tenant’s
reasonable satisfaction.

 

3



--------------------------------------------------------------------------------

6. Additional Rent

Landlord and Tenant intend that this Lease be a “triple net lease.” The costs
and expenses described in this Section 6 and all other sums, charges, costs and
expenses specified in this Lease other than Base Rent are to be paid by Tenant
to Landlord as additional rent (collectively, “Additional Rent”).

6.1 Operating Expenses:

6.1.1 Definition of Operating Expenses: Tenant shall pay to Landlord Tenant’s
Share of all Operating Expenses as Additional Rent. The term “Operating
Expenses” means the total amounts paid or payable by Landlord in connection with
the ownership, management, maintenance, repair and operation of the Premises and
Project, except as expressly excluded from the definition of Operating Expenses.
The term “Common Areas” means (a) all areas and facilities within the Park
exclusive of the Premises and other portions of the Park leasable exclusively to
other tenants and (b) the areas within the Building which are not leased
exclusively to any tenant in the Building. The Common Areas include, but are not
limited to, interior lobbies, main electric room, telecommunications closets,
mezzanines, parking areas, access and perimeter roads, sidewalks, and landscaped
areas (and Tenant acknowledges and agrees that the size and shape of the Common
Areas may be altered in the event the parcel or subdivision map referenced below
in this Section 6.1.1 is recorded). Operating Expenses may include, but are not
limited to, Landlord’s cost of: (i) repairs to, and maintenance of, the roof
membrane, the non-structural portions of the roof and the non-structural
elements of the perimeter exterior walls of the Building; (ii) maintaining the
Common Areas of the Building and Park; (iii) annual insurance premium(s) for any
and all insurance Landlord elects to obtain, including without limitation, “all
risk” or “special purpose” coverage, earthquake and flood for the Project,
rental value insurance, and subject to Section 25 below, any deductible;
(iv) (a) modifications and/or new improvements to any portion of the Project
occasioned by any rules, laws or regulations effective subsequent to the Lease
Date; (b) reasonably necessary replacement improvements to any portion of the
Project after the Commencement Date amortized as set forth below; and (c) new
improvements to the Project that are intended to reduce operating costs or
improve life/safety conditions; provided, if such costs are of a capital nature,
then such costs or allocable portions thereof shall be amortized on a
straight-line basis over the estimated useful life of the capital item in
accordance with real estate industry standards, as reasonably determined by
Landlord (but in no event less than ten (10) years), together with reasonable
interest on the unamortized balance; (v) the management and administration of
the Project, including, without limitation, a property management fee,
accounting, auditing, billing, postage, salaries and benefits for employees,
whether located on the Project or off-site, payroll taxes and legal and
accounting costs and all fees, licenses and permits related to the ownership,
operation and management of the Project; (vi) preventative maintenance and
repair contracts including, but not limited to, contracts for elevator systems
(if any), heating, ventilation and air conditioning systems and lifts for
disabled persons; (vii) security and fire protection services for any portion of
the Project, if and to the extent, in Landlord’s sole discretion, such services
are provided; (viii) the creation and modification of any licenses, easements or
other similar undertakings with respect to the Project, including, without
limitation, the cost of the creation, management and operation of an owner’s
association to manage and operate the Park at any time and from time to time
(the “Association”); (ix) supplies, materials, equipment, rental equipment and
other similar items used in the operation and/or maintenance of the Project and
any reasonable reserves established for replacement or repair of any Common Area
improvements or equipment; (x) any and all levies, charges, fees and/or
assessments payable to the Association or any other applicable owner’s
association or similar body; (xi) any barrier removal work or other required
improvements, alterations or work to any portion of the Project generally
required under the ADA (defined below) (the “ADA Work”); provided, if such ADA
Work is required under the ADA due to Tenant’s use of the Premises or any
Alteration (defined below) (other

 

4



--------------------------------------------------------------------------------

than the initial Tenant Improvements) made to the Premises by or on behalf of
Tenant, then the cost of such ADA Work shall be borne solely by Tenant and shall
not be included as part of the Operating Expenses; and (xii) the repairs and
maintenance items set forth in Section 11.2 below. Landlord shall have the
right, from time to time, to equitably allocate and prorate some or all of the
Operating Expenses among different tenants and/or different buildings of the
Project and/or on a building by building basis and Tenant acknowledges and
agrees that Landlord shall have the right, in its sole and absolute discretion,
to record a parcel or subdivision map with respect to the Park or a portion of
the Park, the recordation of which may have the effect of increasing or
decreasing Tenant’s Share of Operating Expenses. In either of such events,
Tenant’s Share of Operating Expenses shall be commensurately revised to reflect
any such increases or decreases that may result therefrom.

6.1.2 Operating Expense Exclusions: The term “Operating Expenses” shall not
include: (i) costs (including permit, license, and inspection fees) incurred in
renovating, improving or decorating vacant space or space for other tenants
within the Project; (ii) costs incurred because Landlord or another tenant
actually violated the terms and conditions of any lease within the Project;
(iii) legal and auditing fees (other than those fees reasonably incurred in
connection with the maintenance and operation of any portion the Project),
leasing commissions, advertising expenses, and other costs incurred in
connection with the original leasing of the Project or future re-leasing of any
portion of the Project; (iv) depreciation of the Building or any other
improvements situated within the Project; (v) any items for which Landlord is
actually reimbursed; (vi) costs of repairs or other work necessitated by
casualty (excluding any deductibles) and/or costs of repair or other work
necessitated by the exercise of the right of eminent domain to the extent
insurance proceeds or a condemnation award, as applicable, is actually received
by Landlord for such purposes; provided, such costs of repairs or other work
shall be paid by the parties in accordance with the provisions of Sections 25
and 26, below; (vii) other than any interest charges for capital improvements
referred to in Section 6.1.1(iv) hereinabove, any interest or payments on any
financing for the Building or the Park, interest and penalties incurred as a
result of Landlord’s late payment of any invoice (provided that Tenant pays
Tenant’s Share of Operating Expenses and Tax Expenses to Landlord when due as
set forth herein), and any bad debt loss, rent loss or reserves for same;
(viii) costs associated with the investigation and/or remediation of Hazardous
Materials (hereafter defined) present in, on or about any portion of the
Project, unless such costs and expenses are the responsibility of Tenant as
provided in Section 27 hereof, in which event such costs and expenses shall be
paid solely by Tenant in accordance with Section 27 hereof; (ix) Landlord’s cost
for the repairs and maintenance items set forth in Section 11.3; (x) overhead
and profit increment paid to Landlord or to subsidiaries or affiliates of
Landlord for goods and/or services in the Project to the extent the same exceeds
the costs of such by unaffiliated third parties on a competitive basis; or any
costs included in Operating Expenses representing an amount paid to any entity
related to Landlord which is in excess of the amount which would have been paid
in the absence of such relationship; (xi) any payments under a ground lease or
master lease; (xii) any costs, fines, or penalties incurred due to violations by
Landlord of any governmental rule or authority, this Lease or any other lease in
the Project, or due to Landlord’s gross negligence or willful misconduct;
(xiii) the cost of correcting any building code or other violations, which
written violations were actually known to Landlord prior to the Commencement
Date of this Lease; (xiv) the cost of containing, removing, or otherwise
remediating any contamination of the Project (including the underlying land and
ground water) by any Hazardous Materials (including, without limitation,
asbestos and “PCB’s”) in the event such contamination is not the responsibility
or liability of Tenant under Section 27 of this Lease; (xv) management costs to
the extent they exceed commercially reasonable management fees at comparable
properties or business parks; (xvi) costs for sculpture, paintings, or other
objects of art (and insurance thereon or extraordinary security in connection
therewith); and (xvii) any costs which may be incurred by Landlord to bring the
Project into compliance with the ADA in effect prior to the Commencement Date,
except to the extent such non-compliance results from Tenant’s particular use of
the Premises.

6.2 Tax Expenses: Tenant shall pay to Landlord Tenant’s Share of all Tax
Expenses applicable to the Project. Prior to delinquency, Tenant shall pay any
and all taxes and assessments levied upon Tenant’s Property (defined below in
Section 10) located or installed in or about the Premises by, or on behalf of
Tenant. To the extent any such taxes or

 

5



--------------------------------------------------------------------------------

assessments are not separately assessed or billed to Tenant, then Tenant shall
pay the amount thereof as invoiced by Landlord. Tenant shall also reimburse and
pay Landlord, as Additional Rent, within ten (10) days after demand therefor,
one hundred percent (100%) of (i) any increase in real property taxes
attributable to any and all Alterations (defined below in Section 10), Tenant
Improvements, fixtures, equipment or other improvements of any kind whatsoever
placed in, on or about the Premises for the benefit of, at the request of, or by
Tenant, and (ii) taxes and assessments levied or assessed upon or with respect
to the possession, operation, use or occupancy by Tenant of the Premises or any
other portion of the Project. “Tax Expenses” means, without limitation, any form
of tax and assessment (general, special, supplemental, ordinary or
extraordinary), commercial rental tax, payments under any improvement bond or
bonds, license fees, license tax, business license fee, rental tax, transaction
tax or levy imposed by any authority having the direct or indirect power of tax
(including any governmental, school, agricultural, lighting or other improvement
district) as against any legal or equitable interest of Landlord in the
Premises, Project or Park or any other tax, fee, or excise, however described,
including, but not limited to, any tax resulting from the recordation of any
parcel or subdivision map with respect to the Park and/or any tax imposed in
substitution (partially or totally) of any tax previously included within the
definition of Tax Expenses. “Tax Expenses” shall not include (a) any franchise,
estate, inheritance, net income, or excess profits tax imposed upon Landlord,
(b) any penalty or fee imposed solely as a result of Landlord’s failure to pay
Tax Expenses when due, and (c) any items included as Operating Expenses. In the
event that a parcel or subdivision map with respect to the Park or a portion of
the Park is recorded by Landlord, Tenant’s Share of Tax Expenses shall be
commensurately revised to reflect any increases or decreases that may result
from the impact of such parcel or subdivision map.

6.3 Payment of Expenses: Landlord shall estimate Tenant’s Share of the Operating
Expenses and Tax Expenses for the calendar year in which the Lease commences.
Commencing on the Commencement Date, one-twelfth (1/12th) of this estimated
amount shall be paid by Tenant to Landlord, as Additional Rent, and thereafter
on the first (1st) day of each month throughout the remaining months of such
calendar year. Thereafter, Landlord may estimate such expenses for each calendar
year during the Term of this Lease and Tenant shall pay one-twelfth (1/12th) of
such estimated amount as Additional Rent on the first (1st) day of each month
throughout the Term. Tenant’s obligation to pay Tenant’s Share of Operating
Expenses and Tax Expenses shall survive the expiration or earlier termination of
this Lease.

6.4 Annual Reconciliation: By June 30th of each calendar year, Landlord shall
furnish Tenant with an accounting of actual and accrued Operating Expenses and
Tax Expenses; provided, failure by Landlord to give such accounting by such date
shall not constitute a waiver by Landlord of its right to collect any
underpayment by Tenant at any time. Within thirty (30) days of Landlord’s
delivery of such accounting, Tenant shall pay to Landlord the amount of any
underpayment. Landlord shall credit the amount of any overpayment by Tenant
toward the next estimated monthly installment(s) falling due, or if the Term of
the Lease has expired, refund the amount of overpayment to Tenant as soon as
possible thereafter, and no later than thirty (30) days following the
finalization of such accounting. If the Term of the Lease expires prior to the
annual reconciliation of expenses Landlord shall have the right to reasonably
estimate Tenant’s Share of such expenses, and deduct any underpayment from
Tenant’s Security Deposit. Failure by Landlord to accurately estimate Tenant’s
Share of such expenses or to otherwise perform such reconciliation shall not
constitute a waiver of Landlord’s right to collect any underpayment at any time
during the Term or after the expiration or earlier termination of this Lease.

6.5 Audit: After delivery to Landlord of at least thirty (30) days prior written
notice, Tenant, at its sole cost and expense through any accountant designated
by it, shall have the right to examine and/or audit the books and records
evidencing such expenses for the previous one (1) calendar year, during
Landlord’s reasonable business hours but not more frequently than once during
any calendar year. Tenant may not compensate any such accountant on a
contingency fee basis. The results of any such audit (and

 

6



--------------------------------------------------------------------------------

any negotiations between the parties related thereto) shall be maintained
strictly confidential by Tenant and its accounting firm and shall not be
disclosed, published or otherwise disseminated to any other party other than to
Landlord and its authorized agents, unless required by applicable law. Landlord
and Tenant each shall use its commercially reasonable efforts to cooperate in
such negotiations and to promptly resolve any discrepancies between Landlord and
Tenant in the accounting of such expenses. If through such audit it is
determined that there is a discrepancy of more than five percent (5%), then
Landlord shall reimburse Tenant for the reasonable accounting costs and expenses
incurred by Tenant in performing such audit, including Tenant’s in-house or
outside auditors or accountants.

7. Utilities and Services

Tenant shall pay the cost of all (i) water, sewer use, sewer discharge fees and
sewer connection fees, gas, electricity, telephone, telecommunications, cabling
and other utilities billed or metered separately to the Premises and (ii) refuse
pickup and janitorial service to the Premises.

7.1 Utility Expenses: Tenant shall pay to Landlord Tenant’s Share of any utility
fees, use charges, or similar services that are not billed or metered separately
to Tenant (collectively, “Utility Expenses”). If Landlord reasonably determines
that Tenant’s Share of Utility Expenses is not commensurate with Tenant’s use of
such services, Tenant shall pay to Landlord the amount which is attributable to
Tenant’s use of the utilities or similar services, as reasonably estimated and
determined by Landlord, based upon factors such as size of the Premises and
intensity of use of such utilities by Tenant such that Tenant shall pay the
portion of such charges reasonably consistent with Tenant’s use of such
utilities and similar services. Tenant shall also pay Tenant’s Share of any
assessments, charges and fees included within any tax bill for the Lot on which
the Premises are situated, including without limitation, entitlement fees,
allocation unit fees and sewer use fees. Notwithstanding anything to the
contrary in this Section 7, if Tenant disputes Landlord’s determination of
Tenant’s Share of Utility Expenses, Landlord shall, at Tenant’s sole cost and
expense, have the right, in its sole and absolute discretion, to perform all
work necessary to separately meter (with PG&E meters if such utility is gas or
electric) the utility usage of the Premises.

7.2 Common Area Utility Costs: Tenant shall pay to Landlord Tenant’s Share of
any Common Area utility fees, charges and expenses (collectively, “Common Area
Utility Costs”). Tenant shall pay to Landlord one-twelfth (1/12th) of the
estimated amount of Tenant’s Share of the Common Area Utility Costs on the
Commencement Date and thereafter on the first (1st) day of each month throughout
the Term. Any reconciliation thereof shall be substantially in the same manner
as set forth in Section 6.4 above. Tenant acknowledges and agrees that Tenant’s
Share of Common Area Utility Costs may increase or decrease in the event of the
recordation of a parcel or subdivision map with respect to the Park or a portion
of the Park.

7.3 Miscellaneous: Tenant acknowledges that the Premises may become subject to
the rationing of utility services or restrictions on utility use as required by
a public utility company, governmental agency or other similar entity having
jurisdiction thereof. Tenant agrees that its tenancy and occupancy hereunder
shall be subject to such rationing restrictions as may be imposed upon Landlord,
Tenant, the Premises, or other portions of the Project, and Tenant shall in no
event be excused or relieved from any covenant or obligation to be kept or
performed by Tenant by reason of any such rationing or restrictions.

8. Late Charges

The sums and charges set forth in this Section 8 shall be “Additional Rent”.
Tenant acknowledges that late payment (the second (2nd) day of each month or any
time thereafter) of Rent and all other sums due hereunder, will cause Landlord
to incur costs not contemplated by this Lease. Such costs may include, without
limitation, processing and accounting charges, and late charges that may be
imposed on Landlord by the terms of any note secured by any encumbrance

 

7



--------------------------------------------------------------------------------

against the Premises, and late charges and penalties due to the late payment of
real property taxes on the Premises. Therefore, if any installment of Rent or
any other sum payable by Tenant is not received by Landlord when due, Tenant
shall promptly pay to Landlord a late charge, as liquidated damages, in an
amount equal to ten percent (10%) of such delinquent amount plus interest
thereon at ten percent (10%) per annum for every month or portion thereof that
such sums remain unpaid. Notwithstanding the foregoing, Landlord waives the late
charge for the first (1st) instance during the Term in which Tenant fails to
timely pay Rent, and interest shall not commence to accrue until the third
(3rd) day following Landlord’s giving to Tenant its notice of default. If Tenant
delivers to Landlord two (2) checks for which there are not sufficient funds,
Landlord may require Tenant to replace such check with a cashier’s check for the
amount of such check and all other charges payable hereunder. The parties agree
that this late charge and the other charges referenced above represent a fair
and reasonable estimate of the costs that Landlord will incur by reason of such
late payment by Tenant, excluding attorneys’ fees and costs. Acceptance of any
late charge or other charges shall not constitute a waiver by Landlord of
Tenant’s default with respect to the delinquent amount, nor prevent Landlord
from exercising any of the other rights and remedies available to Landlord for
any other default of Tenant under this Lease.

9. Use of Premises

9.1 Compliance with Laws, Recorded Matters, and Rules and Regulations: The
Premises shall be used solely for the permitted uses specified in the Basic
Lease Information and for no other uses without Landlord’s prior written
consent. Landlord’s consent shall not be unreasonably conditioned, withheld or
delayed so long as the proposed change in use (i) does not involve the use of
Hazardous Materials other than as expressly permitted under the provisions of
Section 27 below, (ii) does not require any additional parking spaces, and
(iii) is compatible and consistent with the other uses then being made in the
Project, as reasonably determined by Landlord. The use of the Premises by Tenant
and its employees, representatives, agents, invitees, licensees, subtenants,
customers or contractors (collectively, “Tenant’s Representatives”) shall be
subject to, and at all times in compliance with, (a) any and all applicable
laws, rules, codes, ordinances, statutes, orders and regulations as same exist
from time to time throughout the Term (collectively, the “Laws”), including
without limitation, the requirements of the Americans with Disabilities Act, a
federal law codified at 42 U.S.C. 12101 et seq., including, but not limited to
Title III thereof, all regulations and guidelines related thereto and all
requirements of Title 24 of the State of California (collectively, the “ADA”),
(b) any and all instruments, licenses, restrictions, easements or similar
instruments, conveyances or encumbrances which are at any time required to be
made by or given by Landlord relating to the initial development of the Project
and/or the construction, from time to time, of any additional improvements in
the Project, including without limitation, any Tenant Improvements
(collectively, “Development Documents”), (c) any and all documents, easements,
covenants, conditions and restrictions, and similar instruments, together with
any and all amendments and supplements thereto made, from time to time, each of
which has been or hereafter is recorded in any official or public records with
respect to the Premises or any other portion of the Project (collectively,
“Recorded Matters”), and (d) any and all by laws, rules and regulations set
forth in Exhibit C hereto, any other reasonable rules and regulations now or
hereafter promulgated by Landlord, and any rules, restrictions and/or
regulations imposed by the Association or any other applicable owners
association or similar entity (collectively, “Rules and Regulations”). Landlord
reserves to itself the right, from time to time, (1) to grant, without the
consent of Tenant, such easements, rights and dedications that Landlord deems
reasonably necessary, whether in connection with the recordation of a parcel or
subdivision map or otherwise; (2) to cause the recordation of parcel or
subdivision maps and/or restrictions, so long as such easements, rights,
dedications, maps and restrictions, as applicable, do not materially and
adversely interfere with Tenant’s operations in the Premises; and (3) to create
the Association. Tenant agrees to sign promptly any documents reasonably
requested by Landlord to effectuate any such easements, rights, dedications,
maps or restrictions, to acknowledge creation of the Association or as otherwise

 

8



--------------------------------------------------------------------------------

reasonably requested by Landlord. Tenant agrees to, and does hereby, assume full
and complete responsibility (x) to ensure that the Premises, including without
limitation, the Tenant Improvements, are in compliance with all applicable Laws
throughout the Term and (y) for the payment of all costs, fees and expenses
associated with any modifications, improvements or other Alterations to the
Premises and/or any other portion of the Project occasioned by the enactment of,
or changes to, any Laws arising from Tenant’s particular use of the Premises or
Alterations or other improvements made to the Premises regardless of when such
Laws became effective. Tenant shall have no right to initiate, submit an
application for, or otherwise request, any land use approvals or entitlements
with respect to the Premises or any other portion of the Project. Tenant shall
not be responsible for any violation or non-compliance of Laws with regard to
the Premises to the extent such violation or non-compliance of Laws exists prior
to the Commencement Date; provided, however, from and after the Commencement
Date, Tenant shall be solely responsible for (y) the payment of all costs, fees
and expenses associated with any modifications, improvements or other
Alterations to the Premises and/or any other portion of the Project occasioned
by the enactment of, or changes to, any Laws arising from Tenant’s particular
use of the Premises or Alterations made to the Premises regardless of when such
Laws became effective and (z) the payment of capital expenditures as part of
Operating Expenses to the extent set forth in Section 6.1.1 above.

9.2 Prohibition on Use: Tenant shall not use the Premises or permit anything to
be done in or about the Premises nor keep or bring anything therein which will
increase the existing rate of or affect any policy of insurance upon the
Building or any of its contents, or cause a cancellation of any insurance
policy. No auctions may be conducted in, on or about any portion of the Premises
or the Project without Landlord’s prior written consent thereto. Tenant shall
not do or permit anything to be done in or about the Premises which will
obstruct or interfere with the rights of Landlord or other tenants or occupants
of any portion of the Project. The Premises shall not be used for any unlawful
purpose. Tenant shall not cause, maintain or permit any private or public
nuisance in, on or about any portion of the Premises or the Project, including,
but not limited to, any offensive odors, noises, fumes or vibrations. Tenant
shall not damage or deface or otherwise commit or suffer to be committed any
waste in, upon or about the Premises or any other portion of the Project. Tenant
shall not place or store, nor permit any other person or entity to place or
store, any property, equipment, materials, supplies or personal property outside
of the Premises. Tenant shall not permit any animals, including, but not limited
to, any household pets, to be brought or kept in or about the Premises. Tenant
shall neither install any radio or television antenna, satellite dish, microwave
or other device on the roof or exterior walls of the Building or any other
portion of the Project nor make any penetrations of or to the roof of the
Building. Tenant shall not interfere with radio, telecommunication, or
television broadcasting or reception from or in the Building or elsewhere.
Tenant shall place no loads upon the floors, walls, or ceilings in excess of the
maximum designed load permitted by the applicable Uniform Building Code or which
may damage the Building or outside areas within the Project.

10. Alterations; and Surrender of Premises

10.1 Alterations: Tenant shall be permitted to make, at its sole cost and
expense, non-structural alterations and additions to the interior of the
Premises without obtaining Landlord’s prior written consent, provided said
alterations are not part of Tenant’s Wi-Fi Network (defined hereinbelow), do not
affect the Building systems and the cost of such alterations does not exceed
Fifty Thousand Dollars ($50,000) each job and One Hundred Thousand Dollars
($100,000) cumulatively each calendar year (the “Permitted Improvements”).
Tenant, however, shall first notify Landlord of such Permitted Improvements so
that Landlord may post a Notice of Non-Responsibility on the Premises. Except
for the Permitted Improvements, Tenant shall neither install any signs,
fixtures, or improvements, nor make or permit any other alterations or additions
(individually, an “Alteration”, and collectively, “Alterations”) to the Premises
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld so long as any such Alteration does not affect the
Building systems, structural integrity or structural components of the Premises
or Building. If any such Alteration is expressly permitted by Landlord, Tenant
shall deliver at least ten (10) days prior written notice to Landlord, from the
date Tenant commences construction, sufficient to enable Landlord to post and
record a Notice of Non-Responsibility. Tenant

 

9



--------------------------------------------------------------------------------

shall obtain all permits or other governmental approvals prior to commencing any
work and deliver a copy of same to Landlord. All Alterations shall be (i) at
Tenant’s sole cost and expense in accordance with plans and specifications which
have been previously submitted to and approved in writing by Landlord, and shall
be installed by a licensed, insured (and bonded, at Landlord’s option)
contractor (reasonably approved by Landlord) in compliance with all applicable
Laws, Development Documents, Recorded Matters, and Rules and Regulations and
(ii) performed in a good and workmanlike manner and so as not to obstruct access
to any portion of the Project or any business of Landlord or any other tenant.
Landlord’s approval of any plans, specifications or working drawings for
Tenant’s Alterations shall neither create nor impose any responsibility or
liability on the part of Landlord for their completeness, design sufficiency, or
compliance with any Laws. As Additional Rent, Tenant shall reimburse Landlord,
within ten (10) days after demand, for actual and reasonable legal, engineering,
architectural, planning and other expenses incurred by Landlord in connection
with Tenant’s Alterations, plus Tenant shall pay to Landlord a fee equal to five
percent (5%) of the total cost of the Alterations. If Tenant makes any
Alterations, Tenant shall carry “Builder’s All Risk” insurance, in an amount
approved by Landlord and such other insurance as Landlord may require. All such
Alterations shall be insured by Tenant in accordance with Section 12 of this
Lease immediately upon completion. Tenant shall keep the Premises and the Lot on
which the Premises are situated free from any liens arising out of any work
performed, materials furnished or obligations incurred by or on behalf of
Tenant. Tenant shall, prior to commencing any Alterations, (a) cause its
contractor(s) and/or major subcontractor(s) to provide insurance as reasonably
required by Landlord, and (b) provide such assurances to Landlord, including
without limitation, waivers of lien, surety company performance bonds (for
projects estimated to cost in excess of $150,000) as Landlord shall require to
assure payment of the costs thereof to protect Landlord and the Project from and
against any mechanic’s, materialmen’s or other liens.

10.1.1 Wi-Fi Network: Without limiting the generality of the foregoing, in the
event Tenant desires to install wireless intranet, Internet and communications
network (“Wi-Fi Network”) in the Premises for the use by Tenant and its
employees, then the same shall be subject to the provisions of this
Section 10.1.1 (in addition to the other provisions of this Section 10). In the
event Landlord consents to Tenant’s installation of such Wi-Fi Network, Tenant
shall, in accordance with Section 10.2 below, remove the Wi-Fi Network from the
Premises prior to the termination of the Lease. Tenant shall use the Wi-Fi
Network so as not to cause any interference to other tenants in the Building or
to other tenants at the Park or with any other tenant’s communication equipment,
and not to damage the Building or Park or interfere with the normal operation of
the Building or Park and Tenant hereby agrees to indemnify, defend and hold
Landlord harmless from and against any and all claims, costs, damages, expenses
and liabilities (including attorneys’ fees) arising out of Tenant’s failure to
comply with the provisions of this Section 10.1.1, except to the extent same is
caused by the gross negligence or willful misconduct of Landlord and which is
not covered by the insurance carried by Tenant under this Lease (or which would
not be covered by the insurance required to be carried by Tenant under this
Lease). Should any interference occur, Tenant shall take all necessary steps as
soon as reasonably possible and no later than three (3) calendar days following
such occurrence to correct such interference. If such interference continues
after such three (3) day period, Tenant shall immediately cease operating such
Wi-Fi Network until such interference is corrected or remedied to Landlord’s
reasonable satisfaction. Tenant acknowledges that Landlord has granted and/or
may grant telecommunication rights to other tenants and occupants of the
Building and to telecommunication service providers and in no event shall
Landlord be liable to Tenant for any interference of the same with such Wi-Fi
Network. Landlord makes no representation that the Wi-Fi Network will be able to
receive or transmit communication signals without interference or disturbance.
Tenant shall (i) be solely responsible for any damage caused as a result of the
Wi-Fi Network, (ii) promptly pay any tax, license or permit fees charged
pursuant to any laws or regulations in connection with the installation,
maintenance or use of the Wi-Fi Network and comply with all precautions and
safeguards recommended by all governmental authorities, and (iii) pay for all
necessary repairs, replacements to or maintenance of the Wi-Fi Network. Should
Landlord be required to retain professionals to research any interference issues
that may arise and to confirm Tenant’s compliance with the terms of this
Section 10.11, Landlord shall retain such professionals at commercially
reasonable rates, and Tenant shall reimburse

 

10



--------------------------------------------------------------------------------

Landlord within thirty (30) days following submission to Tenant of an invoice
from Landlord, which costs shall not exceed $1,000 per year (except in the event
of a default by Tenant hereunder). This reimbursement obligation is independent
of any rights or remedies Landlord may have in the event of a breach of default
by Tenant under this Lease.

10.2 Surrender of Premises: At the expiration of the Term or earlier termination
of this Lease, except as provided below in Section 10.2.1, Tenant shall
surrender the Premises to Landlord (a) in good condition and repair (damage by
acts of God, casualty, and normal wear and tear excepted), but with all interior
walls cleaned, any carpets cleaned, all floors cleaned and waxed, all
non-working light bulbs and ballasts replaced and all roll-up doors and plumbing
fixtures in good condition and working order, and (b) in accordance with
Section 27 hereof. Normal wear and tear shall not include any damage or
deterioration that would have been prevented by proper maintenance by Tenant, or
Tenant otherwise performing all of its obligations under this Lease, or any
damage or deterioration due to or associated with prolonged hours, non-office
use, unusually heavy people loads (defined as more than one person per two
hundred (200) rentable square feet), unusually heavy utility use, unusually
heavy floor loads, or other unusual occupancy factors. Except as set forth below
in Section 10.2.1, on or before the expiration or earlier termination of this
Lease, Tenant shall remove (i) all of Tenant’s Property (defined below) and
Tenant’s signage from the Premises and other portions of the Project, (ii) any
Alterations Landlord may require Tenant, by notice to Tenant given at or about
the time of Landlord’s granting of consent to their installation, to remove, and
Tenant shall repair any damage caused by all of such removal activities, at
Tenant’s sole expense. “Tenant’s Property” means all equipment, trade fixtures,
furnishings, all telephone, data, and other cabling and wiring (including any
cabling and wiring associated with the Wi-Fi Network, if any) installed or
caused to be installed by Tenant (including any cabling and wiring, installed
above the ceiling of the Premises or below the floor of the Premises),
inventories, goods and personal property of Tenant. Any of Tenant’s Property not
so removed by Tenant as required herein shall be deemed abandoned and may be
stored, removed, and disposed of by Landlord at Tenant’s expense, and Tenant
waives all claims against Landlord for any damages resulting from Landlord’s
retention and disposition of such property; provided, however, Tenant shall
remain liable to Landlord for all costs incurred in storing and disposing of
such abandoned property of Tenant. Landlord may elect to take responsibility to
remove any such wiring or cabling installed above the ceiling or beneath the
floors of the Premises, in which case Tenant shall pay Landlord for the actual
cost incurred by Landlord therefor, (together with a five percent
(5%) supervision/administration fee) within thirty (30) days after being billed
for the same. All Alterations except those which Landlord requires Tenant to
remove, shall remain in the Premises as the property of Landlord. Tenant shall
indemnify, defend and hold the Indemnitees (hereafter defined) harmless from and
against any and all Claims (defined below) (x) arising from any delay by Tenant
in so surrendering the Premises including, without limitation, any Claims made
against Landlord by any succeeding tenant or prospective tenant founded on or
resulting from such delay and (y) suffered by Landlord due to lost opportunities
to lease any portion of the Premises to any such succeeding tenant or
prospective tenant.

10.2.1 Restoration Obligation. Notwithstanding anything to the contrary in this
Section 10, prior to Tenant’s surrender of the Premises, Tenant shall have the
obligation to restore the area of the Premises in which Tenant’s lab shall be
located to its original condition at the time of Lease execution, including, but
not limited to, restoring smooth surface ceiling tiles and ESD flooring to
Building Standard finishes, removal of lab equipment electrical stubbed to the
distribution panel, and demolition of lab partitions; provided, however, Tenant
shall not be required to remove any dedicated heating, ventilating and air
conditioning (“HVAC”) unit(s) serving the lab; rather, Tenant shall have the
right to leave the HVAC unit on the roof but shall remove all electrical
components related to the HVAC, ductwork, diffusers and any other components
related to the HVAC and make any necessary repairs to the Premises, to the
reasonable satisfaction of Landlord. Such work shall be at Tenant’s sole cost
and expense and shall be performed prior to the expiration or earlier
termination of the Term of the Lease.

 

11



--------------------------------------------------------------------------------

11. Repairs and Maintenance

11.1 Tenant’s Repairs and Maintenance Obligations: Except for those portions of
the Building to be maintained by Landlord, as provided in Sections 11.2 and 11.3
below, Tenant shall, at its sole cost and expense, keep and maintain all parts
of the Premises and such portions of the Building as are within the exclusive
control of Tenant in good, clean and safe condition and repair, promptly making
all necessary repairs and replacements, whether ordinary or extraordinary, with
materials and workmanship of the same character, kind and quality as the
original thereof, all of the foregoing in accordance with the applicable
provisions of Section 10 hereof, and to the reasonable satisfaction of Landlord
including, but not limited to, repairing any damage (and replacing any property
so damaged) caused by Tenant or any of Tenant’s Representatives, or due to or
associated with prolonged hours, non-office use, unusually heavy people loads
(defined as more than one person per two hundred (200) rentable square feet),
unusually heavy utility use, unusually heavy floor loads, or other unusual
occupancy factors, and restoring the Premises and other portions of the Project
to the condition existing prior to the occurrence of such damage. Without
limiting any of the foregoing, Tenant shall be solely responsible for promptly
maintaining, repairing and replacing (a) all mechanical systems, heating,
ventilation and air conditioning (“HVAC”) systems serving the Premises, (b) all
plumbing work and fixtures, (c) electrical wiring systems, fixtures and
equipment exclusively serving the Premises, (d) all interior lighting
(including, without limitation, light bulbs and/or ballasts) and exterior
lighting exclusively serving the Premises or adjacent to the Premises, (e) all
glass, windows, window frames, window casements, skylights, interior and
exterior doors, door frames and door closers, (f) all roll-up doors, ramps and
dock equipment, including without limitation, dock bumpers, dock plates, dock
seals, dock levelers and dock lights, (g) all tenant signage, (h) lifts for
disabled persons serving the Premises, (i) sprinkler systems, fire protection
systems and security systems, except to the extent maintained by Landlord, and
(j) all partitions, fixtures, equipment, interior painting, interior walls and
floors, and floor coverings of the Premises and every part thereof (including,
without limitation, any demising walls contiguous to any portion of the
Premises). Tenant shall maintain throughout the Term a current contract with a
vendor qualified to repair and maintain the HVAC systems serving the Premises,
which vendor shall be reasonably approved by Landlord. Additionally, Tenant
shall be solely responsible for the performance of the regular removal of trash
and debris. Notwithstanding the foregoing, Landlord shall have the right, but
not the obligation, exercisable at any time, to directly contract with an HVAC
vendor to perform the preventive maintenance on the mechanical and/or HVAC
equipment, including, without limitation, the right to obtain a semi-annual HVAC
condition report, in which event the costs and expenses associated with such
services and/or report shall be part of the definition of Operating Expenses
herein. Should Landlord elect to directly contract for such HVAC condition
report, then Tenant, upon receipt of such report, shall promptly make all
repairs and/or replacements indicated on such report. So long as Tenant does not
utilize the generator currently located at the Building or request its use,
Tenant shall have no responsibility for any repairs or maintenance of such
generator at the Building.

11.2 Maintenance by Landlord: Subject to Tenant’s obligation under Section 6 to
reimburse Landlord, in the form of Additional Rent, for Tenant’s Share of the
cost and expense of the following described items, Landlord shall repair and
maintain the following items: fire protection services; the roof and roof
coverings (provided that Tenant installs no additional air conditioning or other
equipment on the roof that damages the roof coverings, in which event Tenant
shall pay all costs relating to the presence of such additional equipment); any
elevator that serves the Premises; the plumbing and mechanical systems serving
the Building, including the boiler for the Building but excluding the plumbing,
mechanical and electrical systems exclusively serving the Premises; any rail
spur and rail crossing; exterior painting of the Building; and the parking
areas, pavement, landscaping, sprinkler systems, sidewalks, driveways, curbs,
and lighting systems in the Common Areas. If Landlord elects to perform any
repair or restoration work required to be performed by Tenant, Tenant shall
reimburse Landlord upon demand for all costs and expenses incurred by Landlord
in connection therewith. Tenant shall promptly report, in writing, to Landlord
any defective condition known to it which Landlord is required to repair.

11.3 Landlord’s Repairs and Maintenance Obligations: Subject to the provisions
of Sections 25 and 26, and except for repairs rendered necessary by the
intentional or negligent acts or omissions of Tenant or any of Tenant’s
Representatives or

 

12



--------------------------------------------------------------------------------

Tenant’s failure to perform its obligations under Section 11.1 above, Landlord
shall, at Landlord’s sole cost and expense, keep in good repair the structural
portions of the floors, foundations and exterior perimeter walls of the Building
(exclusive of glass and exterior doors), and the structural portions of the roof
of the Building (excluding the roof membrane).

11.4 Tenant’s Failure to Perform Repairs and Maintenance Obligations: If Tenant
refuses or neglects to repair and maintain the Premises and the other areas
properly as required herein and to the reasonable satisfaction of Landlord,
(i) Landlord may, but without obligation to do so, at any time make such repairs
or maintenance without Landlord having any liability to Tenant for any loss or
damage that may accrue to Tenant’s Property or to Tenant’s business by reason
thereof, except to the extent any damage is caused by the willful misconduct or
gross negligence of Landlord or its authorized agents and representatives and
(ii) Tenant shall pay to Landlord, as Additional Rent, Landlord’s costs and
expenses incurred therefor. Tenant’s obligations under this Section 11 shall
survive the expiration of the Term or earlier termination thereof. Tenant hereby
waives any right to repair at the expense of Landlord under any applicable Laws
now or hereafter in effect.

12. Insurance

12.1 Types of Insurance: Tenant shall maintain in full force and effect at all
times during the Term, at Tenant’s sole cost and expense, for the protection of
Tenant and Landlord, as their interests may appear, policies of insurance issued
by carriers reasonably acceptable to Landlord and its lender which afford the
following coverages: (i) worker’s compensation and employer’s liability, as
required by law; (ii) commercial general liability insurance (occurrence form)
providing coverage against any and all claims for bodily injury and property
damage occurring in, on or about the Premises arising out of Tenant’s and
Tenant’s Representatives’ use or occupancy of the Premises and such insurance
shall (a) include coverage for blanket contractual liability, fire damage,
premises, personal injury, completed operations and products liability, and
(b) have a combined single limit of not less than Two Million Dollars
($2,000,000) per occurrence with a Three Million Dollar ($3,000,000) aggregate
limit and excess/umbrella insurance in the amount of Three Million Dollars
($3,000,000) (if Tenant has other locations which it owns or leases, the policy
shall include an aggregate limit per location endorsement); (iii) comprehensive
automobile liability insurance with a combined single limit of at least
$1,000,000 per occurrence for claims arising out of any company owned
automobiles; (iv) “all risk” or “special purpose” property insurance, including
without limitation, sprinkler leakage, covering damage to or loss of any of
Tenant’s Property and the Tenant Improvements (including the Cubicles and
Equipment (as defined in Section 35)) located in, on or about the Premises, and
in addition, coverage for flood and business interruption of Tenant, together
with, if the property of any of Tenant’s invitees, vendors or customers is to be
kept in the Premises, warehouser’s legal liability or bailee customers insurance
for the full replacement cost of the property belonging to such parties and
located in the Premises. Such insurance shall be written on a replacement cost
basis (without deduction for depreciation) in an amount equal to one hundred
percent (100%) of the full replacement value of the aggregate of the items
referred to in this clause (iv); and (v) such other insurance or higher limits
of liability as is then customarily required for similar types of buildings
within the general vicinity of the Project or as may be reasonably required by
any of Landlord’s lenders.

12.2 Insurance Policies: Insurance required to be maintained by Tenant shall be
written by companies (i) licensed to do business in the State of California,
(ii) domiciled in the United States of America, and (iii) having a “General
Policyholders Rating” of at least A:X (or such higher rating as may be required
by a lender having a lien on the Premises) as set forth in the most current
issue of “A.M. Best’s Rating Guides.” Any deductible amounts under any of the
insurance policies required hereunder shall not exceed Five Thousand Dollars
($5,000). Tenant shall deliver to Landlord certificates of insurance and true
and complete copies of any and all endorsements required herein for all
insurance required to be maintained by Tenant hereunder at the time of execution
of this Lease by Tenant. Tenant shall, at least fifteen (15) days prior to
expiration of each policy, furnish Landlord with certificates of renewal or
“binders” thereof. Each certificate shall expressly provide that such policies
shall not be cancelable or otherwise subject to material modification except
after thirty

 

13



--------------------------------------------------------------------------------

(30) days prior written notice to the parties named as additional insureds as
required in this Lease (except for cancellation for nonpayment of premium, in
which event cancellation shall not take effect until at least ten (10) days’
notice has been given to Landlord). Tenant shall have the right to provide
insurance coverage which it is obligated to carry pursuant to the terms of this
Lease under a blanket insurance policy, provided such blanket policy expressly
affords coverage for the Premises and Landlord as required by this Lease.

12.3 Additional Insureds and Coverage: Each of Landlord, Landlord’s property
management company or agent, and Landlord’s lender(s) having a lien against the
Premises or any other portion of the Project shall be named as additional
insureds or loss payees (as applicable) under all of the policies required in
Section 12.1(ii) and, with respect to the Tenant Improvements, in
Section 12.1(iv) hereof. All such policies shall provide for severability of
interest. All insurance to be maintained by Tenant shall, except for workers’
compensation and employer’s liability insurance, be primary, without right of
contribution from insurance maintained by Landlord. Any umbrella/excess
liability policy (which shall be in “following form”) shall provide that if the
underlying aggregate is exhausted, the excess coverage will drop down as primary
insurance. The limits of insurance maintained by Tenant shall not limit Tenant’s
liability under this Lease. It is the parties’ intention that the insurance to
be procured and maintained by Tenant as required herein shall provide coverage
for any and all damage or injury arising from or related to Tenant’s operations
of its business and/or Tenant’s or Tenant’s Representatives’ use of the Premises
and any of the areas within the Project. Notwithstanding anything to the
contrary contained herein, to the extent Landlord’s cost of maintaining
insurance with respect to the Building and/or any other buildings within the
Project is increased as a result of Tenant’s acts, omissions, Alterations,
improvements, use or occupancy of the Premises, Tenant shall pay one hundred
percent (100%) of, and for, each such increase as Additional Rent.

12.4 Failure of Tenant to Purchase and Maintain Insurance: If Tenant fails to
obtain and maintain the insurance required herein throughout the Term, Landlord
may, but without obligation to do so, purchase the necessary insurance and pay
the premiums therefor. If Landlord so elects to purchase such insurance, Tenant
shall promptly pay to Landlord as Additional Rent, the amount so paid by
Landlord, upon Landlord’s demand therefor. In addition, Landlord may recover
from Tenant and Tenant agrees to pay, as Additional Rent, any and all Claims
which Landlord may incur due to Tenant’s failure to obtain and maintain such
insurance.

12.5 Waiver of Subrogation: Landlord and Tenant mutually waive their respective
rights of recovery against each other for any loss of, or damage to, either
party’s property to the extent that such loss or damage is insured by an
insurance policy required to be in effect at the time of such loss or damage.
Each party shall obtain any special endorsements, if required by its insurer,
whereby the insurer waives its rights of subrogation against the other party.
This provision is intended to waive fully, and for the benefit of the parties
hereto, any rights and/or claims which might give rise to a right of subrogation
in favor of any insurance carrier.

12.6 Landlord’s Insurance: Landlord shall maintain in full force and effect
during the Term of this Lease, subject to reimbursement as provided in
Section 6, policies of insurance which afford such coverages as are commercially
reasonable and as is consistent with other properties in Landlord’s or
Landlord’s affiliates’ portfolio. Notwithstanding the foregoing, Landlord shall
obtain and keep in force during the Term of this Lease, as an item of Operating
Expenses, a policy or policies in the name of Landlord, with loss payable to
Landlord and to the holders of any mortgages, deeds of trust or ground leases on
the Premises (“Lender(s)”), (i) on an “all risk” or “special form” basis,
insuring loss or damage to the Building, including all improvements, fixtures
(other than trade fixtures) and permanent additions (ii) insuring loss or damage
to the Tenant Improvements (but not any of Tenant’s Personal Property (as
defined in Exhibit B) or the Nitrogen Tank) caused by earthquake. Except as set
forth above with respect to earthquake coverage for the Tenant Improvements, all
alterations, additions and improvements made to the Premises by Tenant
(including the Tenant Improvements and the Nitrogen Tank) shall be insured by
Tenant rather than by Landlord. Subject to the foregoing, the amount of the “all
risk” or “special

 

14



--------------------------------------------------------------------------------

form” insurance procured by Landlord shall be equal to at least ninety percent
(90%) of the full replacement cost of the Building (excluding the cost of
excavation and installation of footings), including all improvements and
permanent additions as the same shall exist from time to time, or the amount
required by Lenders. At Landlord’s option, Landlord shall insure against all
risks of direct physical loss or damage to the Building (including, without
limitation, the perils of flood and earthquake), including coverage for any
additional costs resulting from debris removal and reasonable amounts of
coverage for the enforcement of any ordinance or law regulating the
reconstruction or replacement of any undamaged sections of the Building required
to be demolished or removed by reason of the enforcement of any building,
zoning, safety or land use laws as the result of a covered cause of loss. If any
such insurance coverage procured by Landlord has a deductible clause, the
deductible shall not exceed reasonable amounts and as is then consistent with
Landlord’s or its affiliates’ portfolio, and in the event of any casualty, the
amount of such deductible shall be an item of Operating Expenses as so limited.
Notwithstanding anything to the contrary contained herein, to the extent the
cost of maintaining insurance with respect to the Building is increased as a
result of Tenant’s acts, omissions, alterations, improvements (including,
without limitation, the Tenant Improvements), use or occupancy of the Premises,
Tenant shall pay one hundred percent (100%) of, and for, such increase(s) as
Additional Rent.

13. Limitation of Liability and Indemnity

Except to the extent of Claims (defined below) resulting from the gross
negligence or willful misconduct of Landlord or its authorized representatives,
Tenant agrees to protect, defend (with counsel reasonably acceptable to
Landlord) and hold Landlord and Landlord’s lenders, partners, members, property
management company (if other than Landlord), agents, directors, officers,
employees, representatives, contractors, successors and assigns and each of
their respective partners, members, directors, officers, employees,
representatives, agents, contractors, heirs, successors and assigns
(collectively, the “Indemnitees”) harmless and indemnify the Indemnitees from
and against all liabilities, damages, demands, penalties, costs, claims, losses,
judgments, charges and expenses (including reasonable attorneys’ fees, costs of
court and expenses necessary in the prosecution or defense of any litigation
including the enforcement of this provision) (collectively, “Claims”) arising
from or in any way related to, directly or indirectly, (i) Tenant’s or Tenant’s
Representatives’ use of the Premises and other portions of the Project, (ii) the
conduct of Tenant’s business, (iii) from any activity, work or thing done,
permitted or suffered by Tenant in or about the Premises, and/or (iv) Tenant’s
failure to perform any covenant or obligation of Tenant under this Lease. Tenant
agrees that the obligations of Tenant herein shall survive the expiration or
earlier termination of this Lease.

Except to the extent of Claims resulting from the gross negligence or willful
misconduct of Landlord or its authorized representatives, to the fullest extent
permitted by law, Tenant agrees that neither Landlord nor any of the Indemnitees
shall at any time or to any extent whatsoever be liable, responsible or in any
way accountable for any loss, liability, injury, death or damage to persons or
property which at any time may be suffered or sustained by Tenant or by any
person(s) whomsoever who may at any time be using, occupying or visiting the
Premises or any other portion of the Project, including, but not limited to, any
acts, errors or omissions of any other tenants or occupants of the Project.
Tenant shall not, in any event or circumstance, be permitted to offset or
otherwise credit against any payments of Rent required herein for matters for
which Landlord may be liable hereunder.

14. Assignment and Subleasing

14.1 Prohibition: Except in connection with a Transfer (defined below) to an
Affiliate, Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, hypothecate, encumber, grant any license or concession, pledge
or otherwise transfer this Lease or any interest herein, permit any assignment
or other transfer of this Lease by operation of law, sublet the Premises or any
part thereof, or permit the use of the Premises by any persons other than Tenant
and Tenant’s Representatives (collectively, “Transfers” and any entity to whom
any Transfer is made or sought to be made is

 

15



--------------------------------------------------------------------------------

sometimes referred to as a “Transferee”). No consent to any Transfer shall
constitute a waiver of the provisions of this Section 14, and all subsequent
Transfers may be made only with the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed, but which
consent shall be subject to the provisions of this Section 14.

14.2 Request for Consent: If Tenant seeks to make a Transfer, Tenant shall
notify Landlord, in writing (“Tenant’s Notice”), and deliver to Landlord at
least thirty (30) days prior to the proposed commencement date of the Transfer
(“Proposed Effective Date”) the following: (i) a description of the portion of
the Premises to be transferred (the “Subject Space”); (ii) all of the terms of
the proposed Transfer, including without limitation, the Proposed Effective
Date, the name and address of the proposed Transferee, and a copy of the
existing or proposed assignment, sublease or other agreement governing the
proposed Transfer; (iii) current financial statements of the proposed Transferee
certified by an officer, member, partner or owner thereof, and audited financial
statements for the previous three (3) most recent consecutive fiscal years if
available; and (iv) such other information as Landlord may then reasonably
require. Within twenty (20) days after Landlord’s receipt of the Tenant’s Notice
(the “Landlord Response Period”) Landlord shall notify Tenant, in writing, of
its determination with respect to such requested proposed Transfer and
Landlord’s election as set forth in Section 14.5. If Landlord does not elect to
recapture pursuant to Section 14.5 and Landlord does consent to the requested
proposed Transfer, Tenant may thereafter assign its interests in and to this
Lease or sublease all or a portion of the Premises to the same party and on the
same terms as set forth in the Tenant’s Notice.

14.3 Criteria for Consent: Tenant agrees that, among other circumstances for
which Landlord could reasonably withhold consent to a proposed Transfer, it
shall be reasonable for Landlord to withhold its consent where (a) Tenant is in
default of its obligations under this Lease beyond applicable notice and cure
periods or at any time during the Term of this Lease Tenant has been in Chronic
Default, (b) the use to be made of the Premises by the proposed Transferee is
prohibited, or differs from the uses permitted, under this Lease, (c) the
proposed Transferee or its business is subject to compliance with additional
requirements of the ADA beyond those requirements which are applicable to
Tenant, (d) the proposed Transferee does not intend to occupy the Premises,
(e) Landlord reasonably disapproves of the proposed Transferee’s business
operating ability or history, reputation or creditworthiness or the character of
the business to be conducted at the Premises, (f) the proposed Transferee is a
governmental agency or unit or an existing tenant in the Project, (g) the
proposed Transfer would cause Landlord to violate another agreement or
obligation to which Landlord is a party or otherwise subject, (h) either the
proposed Transferee, or any person or entity which directly or indirectly,
controls, is controlled by, or is under common control with, the proposed
Transferee: (1) is negotiating with Landlord to lease space in the Building at
such time or (2) has negotiated with Landlord during the four (4) month period
immediately preceding the Tenant’s Notice, (i) the rent proposed to be charged
by Tenant to the proposed Transferee during the term of such Transfer,
calculated using a present value analysis, is less than seventy percent (70%) of
the rent then being quoted by Landlord, at the proposed time of such Transfer,
for comparable space in the Building or any other Building in the Project for a
comparable term, calculated using a present value system, or (j) the proposed
Transferee will use, store or handle Hazardous Materials (defined below) of a
type, nature or quantity not then being used by Tenant.

14.4 Effectiveness of Transfer and Continuing Obligations: Prior to the date on
which any Transfer approved by Landlord becomes effective, Tenant shall deliver
to Landlord (i) a counterpart of the fully executed Transfer document, (ii) an
executed Hazardous Materials Disclosure Certificate substantially in the form of
Exhibit E hereto (the “Transferee HazMat Certificate”), and (iii) Landlord’s
standard form of Consent to Assignment or Consent to Sublease, as applicable
(provided, Landlord shall make reasonable modifications to such standard forms
so long as all other conditions of Landlord’s consent to a Transfer are
satisfied), executed by Tenant and the Transferee in which each of Tenant and
the Transferee confirms its obligations under this Lease. Failure or refusal of
a

 

16



--------------------------------------------------------------------------------

Transferee to execute any such consent instrument shall not release or discharge
the Transferee from its obligation to do so or from any liability as provided
herein. The voluntary, involuntary or other surrender of this Lease by Tenant,
or a mutual cancellation by Landlord and Tenant, shall not work a merger, and
any such surrender or cancellation shall, at the option of Landlord, either
terminate all or any existing subleases or operate as an assignment to Landlord
of any or all of such subleases. Each approved assignee shall assume and be
deemed to assume this Lease and shall be and remain liable jointly and severally
with Tenant for payment of Rent and for the due performance of, and compliance
with all the terms, covenants, conditions and agreements herein contained on
Tenant’s part to be performed or complied with, for the Term of this Lease. Each
approved subtenant shall confirm its understanding that its sublease is
subordinate to this Lease. No Transfer shall affect the continuing primary
liability of Tenant (which, following assignment, shall be joint and several
with the assignee) under this Lease whether occurring before or after such
Transfer, and Tenant shall not be released from performing any of the terms,
covenants and conditions of this Lease. An assignee of Tenant shall become
directly liable to Landlord for all obligations of Tenant hereunder. The
acceptance of any Rent by Landlord from any other person (whether or not such
person is an occupant of the Premises) shall not be deemed to be a waiver by
Landlord of any provision of this Lease or to be a consent to any Transfer. For
purposes hereof, if Tenant is a business entity other than a public company
traded on a nationally recognized stock exchange, direct or indirect transfer of
fifty percent (50%) or more of the ownership interest of the entity (whether in
a single transaction or in the aggregate through more than one transaction)
shall be deemed a Transfer and shall be subject to this Section 14. Any and all
options, rights of refusal, improvement allowances and other similar rights
granted to Tenant in this Lease, if any, shall not be assignable by Tenant
(except to an Affiliate) unless expressly authorized in writing by Landlord. Any
Transfer made without Landlord’s prior written consent, shall, at Landlord’s
option, be null, void and of no effect, and shall, at Landlord’s option,
constitute a material default by Tenant of this Lease. As Additional Rent,
Tenant shall promptly (a) pay to Landlord each time it requests a Transfer
(except to an Affiliate), a fee in the amount of one thousand dollars ($1,000)
and (b) reimburse Landlord for reasonable and actual legal and other expenses
incurred by Landlord in connection with any actual or proposed Transfer.

14.5 Recapture: If the Transfer (i) by itself or taken together with then
existing or pending Transfers covers or totals, as the case may be, more than
fifty percent (50%) of the rentable square feet of the Premises, or (ii) is for
a term which by itself or taken together with then existing or pending Transfers
is greater than seventy-five percent (75%) of the period then remaining in the
Term of this Lease as of the time of the Proposed Effective Date, then Landlord
shall have the right, to be exercised by giving written notice to Tenant, to
recapture the Subject Space described in the Tenant’s Notice. If such recapture
notice is given, it shall serve to terminate this Lease with respect to the
proposed Subject Space, or, if the proposed Subject Space covers all the
Premises, it shall serve to terminate the entire Term of this Lease, in either
case, as of the Proposed Effective Date. If this Lease is terminated with
respect to less than the entire Premises, Rent shall be adjusted on the basis of
the proportion of rentable square feet retained by Tenant to the rentable square
feet originally demised and this Lease as so amended shall continue thereafter
in full force and effect.

14.6 Transfer Premium: If Landlord consents to a Transfer, as a condition
thereto, Tenant shall pay to Landlord monthly, as Additional Rent, at the same
time as the monthly installments of Rent are payable hereunder, fifty percent
(50%) of any Transfer Premium. The term “Transfer Premium” shall mean all rent,
additional rent and other consideration received by Tenant from such Transferee,
after deducting all commercially reasonable attorneys’ fees, brokerage
commissions and tenant improvement costs incurred by Tenant in connection with
such Transfer, which either initially or over the term of the Transfer exceeds
the Rent or pro rata portion of the Rent, as the case may be, for the Subject
Space.

14.7 Waiver: Notwithstanding any Transfer, or any indulgences, waivers or
extensions of time granted by Landlord to any Transferee, or failure by Landlord
to take action against any Transferee, Tenant agrees that Landlord may, at its
option, proceed against Tenant without having taken action against or joined
such Transferee, except that Tenant shall have the benefit of any indulgences,
waivers and extensions of time granted to any such Transferee.

 

17



--------------------------------------------------------------------------------

14.8 Affiliated Companies/Restructuring of Business Organization: The assignment
or subletting by Tenant of all or any portion of this Lease or the Premises to
(i) a parent or subsidiary of Tenant, or (ii) any person or entity which
controls, is controlled by or under the common control with Tenant, or (iii) any
entity which purchases all or substantially all of the assets of Tenant or
Tenant’s parent corporation, or (iv) any entity into which Tenant or Tenant’s
parent corporation is merged or consolidated (all such persons or entities
described in clauses (i) (ii), (iii) and (iv) being sometimes herein referred to
as “Affiliates”) shall not be deemed a Transfer under the Section 14 (hence, the
aforesaid events shall not be subject to obtaining Landlord’s prior consent;
Landlord shall not have any right to receive any Transfer Premium in connection
therewith; and Landlord shall not have the recapture rights described in
Section 14.5 above), provided in all instances that;

14.8.1 any such Affiliate was not formed as a subterfuge to avoid the
obligations of this Section 14;

14.8.2 Tenant shall give Landlord prior written notice of any such assignment or
sublease to an Affiliate (provided, if Tenant is prohibited by law from giving
Landlord prior written notice, then Tenant shall provide written notice to
Landlord within ten (10) days following such assignment or sublease);

14.8.3 the successor Tenant has as of the effective date of any such assignment
or sublease a tangible net worth and net assets, in the aggregate, computed in
accordance with generally accepted accounting principles (but excluding goodwill
as an asset), which is sufficient to meet the obligations of Tenant under this
Lease, as reasonably determined by Landlord;

14.8.4 any such assignment or sublease shall be subject to all of the terms and
provisions of this Lease, and each assignee (i.e. any such Affiliate), other
than in the case of an Affiliate resulting from a merger or consolidation as
described in Section 14.8(iv) above, shall assume, in a written document
reasonably satisfactory to Landlord and delivered to Landlord upon or prior to
the effective date of such assignment, all the obligations of Tenant under this
Lease (and each subtenant shall acknowledge and agree that any such sublease is
subordinate to the terms of this Lease); and

14.8.5 Tenant (except in the case of an Affiliate resulting from the acquisition
of all or substantially all of the assets of Tenant described in
Section 14.8(iii) or from a merger or consolidation as described in
Section 14.8(iv) above) and any guarantor shall remain fully liable for all
obligations to be performed by Tenant under this Lease.

15. Subordination

To the fullest extent permitted by law, this Lease, the rights of Tenant under
this Lease and Tenant’s leasehold interest shall be subject and subordinate at
all times to: (i) all ground leases or underlying leases which may now exist or
hereafter be executed affecting the Building, the Lot, or any other portion of
the Project, and (ii) the lien of any mortgage or deed of trust which may now or
hereafter exist for which the Building, the Lot, ground leases or underlying
leases, any other portion of the Project or Landlord’s interest or estate
therein is specified as security. Notwithstanding the foregoing, Landlord or any
such ground lessor, mortgagee, or any beneficiary (any such ground lessor,
mortgagee or beneficiary referred to herein as a “Holder”) shall have the right
to require this Lease be superior to any such ground leases or underlying leases
or any such liens, mortgage or deed of trust. If any ground lease or underlying
lease terminates for any reason or any mortgage or deed of trust is foreclosed
or a conveyance in lieu of foreclosure is made for any reason, Tenant shall
attorn to and become the Tenant of the successor in interest to Landlord,
provided such successor in interest agrees that it will not disturb Tenant’s
use, occupancy or quiet enjoyment of the Premises if Tenant is not in material
default beyond any applicable

 

18



--------------------------------------------------------------------------------

cure period under this Lease. The successor in interest to Landlord following
foreclosure, sale or deed in lieu thereof shall not be: (a) liable for any act
or omission of any prior lessor or with respect to events occurring prior to
acquisition of ownership; (b) subject to any offsets or defenses which Tenant
might have against any prior lessor; (c) bound by prepayment of more than one
(1) month’s Rent; or (d) liable to Tenant for any Security Deposit not actually
received by such successor in interest to the extent any portion of such
Security Deposit has not already been forfeited by, or refunded to, Tenant.
Landlord shall be liable to Tenant for all or any portion of the Security
Deposit not forfeited by, or refunded to Tenant, until and unless Landlord
transfers such Security Deposit to the successor in interest. Tenant covenants
and agrees to execute (and acknowledge if required by Landlord, any lender or
ground lessor) and deliver, within five (5) days of a written demand or request
by Landlord and in the form reasonably requested by Landlord and/or a Holder,
any additional documents evidencing the priority or subordination of this Lease
with respect to any such ground leases or underlying leases or the lien of any
such mortgage or deed of trust.

Tenant waives the provisions of any current or future statute, rule or law which
may give or purport to give Tenant any right or election to terminate or
otherwise adversely affect this Lease and the obligations of the Tenant
hereunder in the event of any foreclosure proceeding or sale.

Tenant hereby acknowledges that as of the date of execution of this Lease, there
is a deed of trust encumbering Landlord’s interest in the Park in favor of
Redwood Capital Finance Company, LLC, a Delaware limited liability company (the
“Current Lender”). Tenant shall within ten (10) days following a written request
made by Landlord at any time, execute, notarize and deliver to Landlord a
subordination, non-disturbance and attornment agreement (i) in the form attached
to this Lease as Exhibit H and incorporated herein by this reference (the
“SNDA”) or (ii) in such other form as may then be reasonably required by the
Current Lender or other current or future Holder. Landlord shall endeavor to
cause the Current Lender and any other current or future Holder to execute,
notarize and deliver to Tenant the SNDA or such other form of subordination,
non-disturbance and attornment agreement, as applicable, but Landlord shall not
be in default under this Lease and shall have no liability to Tenant whatsoever
if Landlord is unable to obtain and deliver to Tenant the SNDA or such other
form of subordination, non-disturbance and attornment agreement executed by the
Current Lender or other current or future Holder, as applicable.

16. Right of Entry

Landlord and its agents shall have the right to enter the Premises at all
reasonable times, upon reasonable prior notice using commercially reasonable
efforts to provide such notice not less than twenty four (24) hours in advance,
for purposes of inspection, exhibition, posting of notices, investigation,
replacements, repair, maintenance and alteration. It is further agreed (except
in the event of an emergency in which case no notice shall be required) that
Landlord shall have the right to use any and all means Landlord deems necessary
to enter the Premises in an emergency. Landlord shall have the right to place
(i) “for rent” or “for lease” signs (during the last eight (8) months of the
Term) on the outside of the Premises, the Building and in the Common Areas, and
(ii) “for sale” signs on the outside of the Building and in the Common Areas.
Tenant hereby waives any Claim from damages or for any injury or inconvenience
to or interference with Tenant’s business, or any other loss occasioned thereby
except for any Claim for any of the foregoing arising out of the gross
negligence or willful misconduct of Landlord or its authorized representatives.

17. Estoppel Certificate

Each party (“Responding Party”) shall execute (and acknowledge if required by
any lender or ground lessor) and deliver to the other party upon its request
(the “Requesting Party”), within ten (10) days after such request, a statement
in writing certifying that this Lease is unmodified and in full force and effect
(or, if modified, stating the nature of such modification), the date to which
the Rent and other charges are paid in advance, if any, acknowledging that there
are not, to the Responding Party’s knowledge, any uncured defaults on the part
of the Requesting Party hereunder or specifying such

 

19



--------------------------------------------------------------------------------

defaults as are claimed, and such other matters as may be reasonably required.
Any such statement may be conclusively relied upon by Landlord and any
prospective purchaser or encumbrancer of the Building or other portions of the
Project, and by Tenant, its transferees, investors, lenders or other interested
parties. Failure to deliver such statement within such time shall be conclusive
upon the Responding Party that (a) this Lease is in full force and effect,
without modification except as may be represented by the Requesting Party;
(b) there are no uncured defaults in the Requesting Party’s performance; and
(c) not more than one month’s Rent has been paid in advance.

18. Tenant’s Default

The occurrence of any one or more of the following events shall, at Landlord’s
option, constitute a material default by Tenant of the provisions of this Lease:

18.1 The abandonment of the Premises by Tenant, as abandonment is statutorily
defined in California Civil Code Section 1951.3 or all similar or successor
laws;

18.2 The failure by Tenant to make any payment of Rent, Additional Rent or any
other payment required hereunder within three (3) business days after Landlord’s
delivery to Tenant of written notice that said payment is due or past due;
provided, any such written notice shall be in lieu of, and not in addition to,
any notice required under California Code of Civil Procedure Sections 1161 et.
seq. and all similar or successor laws;

18.3 Except as otherwise provided in Section 19.4 hereof, the failure by Tenant
to observe, perform or comply with any of the conditions, covenants or
provisions of this Lease (except failure to make any payment of Rent and/or
Additional Rent and any other payment or charge required hereunder) and such
failure is not cured within (i) thirty (30) days of the date on which Landlord
delivers written notice of such failure to Tenant for all failures other than
with respect to (a) Hazardous Materials (defined in Section 27 hereof),
(b) Tenant making the repairs, maintenance and replacements required under the
provisions of Section 11.1 hereof, or (c) the timely delivery by Tenant of a
subordination, non-disturbance and attornment agreement (an “SNDA”), a
counterpart of a fully executed Transfer document and a consent thereto
(collectively, the “Transfer Documents”), an estoppel certificate and insurance
certificates, (ii) ten (10) days of the date on which Landlord delivers written
notice of such failure to Tenant for all failures in any way related to
Hazardous Materials or Tenant failing to timely make the repairs, maintenance or
replacements required by Section 11.1, and (iii) the time period, if any,
specified in the applicable sections of this Lease with respect to
subordination, assignment and sublease, estoppel certificates and insurance.
However, Tenant shall not be in default of its obligations hereunder if such
failure (other than any failure of Tenant to timely and properly make the
repairs, maintenance, or replacements required by Section 11.1, or timely
deliver an SNDA, the Transfer Documents, an estoppel certificate or insurance
certificates, for which no additional cure period shall be given to Tenant)
cannot reasonably be cured within such thirty (30) or ten (10) day period, as
applicable, and Tenant promptly commences, and thereafter diligently proceeds
with same to completion, all actions necessary to cure such failure as soon as
is reasonably possible, but in no event shall the completion of such cure be
later than ninety (90) days after the date on which Landlord delivers to Tenant
written notice of such failure, unless Landlord, acting reasonably and in good
faith, otherwise expressly agrees in writing to a longer period of time based
upon the circumstances relating to such failure as well as the nature of the
failure and the nature of the actions necessary to cure such failure. Any such
written notice shall be in lieu of, and not in addition to, any notice required
under California Code of Civil Procedure Sections 1161, et seq. and all similar
or successor laws; or

 

20



--------------------------------------------------------------------------------

18.4 The making of a general assignment by Tenant for the benefit of creditors,
the filing of a voluntary petition by Tenant or the filing of an involuntary
petition by any of Tenant’s creditors seeking the rehabilitation, liquidation,
or reorganization of Tenant under any law relating to bankruptcy, insolvency or
other relief of debtors and, in the case of an involuntary action, the failure
to remove or discharge the same within sixty (60) days of such filing, the
appointment of a receiver or other custodian to take possession of substantially
all of Tenant’s assets or this leasehold, Tenant’s insolvency or inability to
pay Tenant’s debts or failure generally to pay Tenant’s debts when due, any
court entering a decree or order directing the winding up or liquidation of
Tenant or of substantially all of Tenant’s assets, Tenant taking any action
toward the dissolution or winding up of Tenant’s affairs, the cessation or
suspension of Tenant’s use of the Premises, or the attachment, execution or
other judicial seizure of substantially all of Tenant’s assets or this
leasehold.

19. Remedies for Tenant’s Default

19.1 Landlord’s Rights: In the event of Tenant’s material default under this
Lease, Landlord may terminate Tenant’s right to possess the Premises by any
lawful means. Following delivery of written notice by Landlord, this Lease shall
terminate on the date specified in such notice and Tenant shall immediately
surrender possession of the Premises to Landlord. In addition, whether or not
this Lease is terminated, Landlord shall have the right to immediately re-enter
the Premises, and if Landlord’s right of re entry is exercised following
Tenant’s abandonment of the Premises, all of Tenant’s Property left on the
Premises or in the Project shall be deemed abandoned. If Landlord relets the
Premises or any portion thereof, Tenant shall immediately be liable to Landlord
for all costs Landlord incurs in reletting the Premises or any part thereof,
including, without limitation, broker’s commissions, expenses of cleaning,
redecorating, and further improving the Premises and other similar costs
(collectively, the “Reletting Costs”). All Reletting Costs shall be fully
chargeable to Tenant and shall not be prorated or otherwise amortized in
relation to any new lease for the Premises or any portion thereof. Reletting may
be for a period shorter or longer than the remaining term of this Lease. In no
event shall Tenant be entitled to any excess rent received by Landlord. No act
by Landlord other than giving written notice to Tenant shall terminate this
Lease or Tenant’s right to possess the Premises, including without limitation,
acts of maintenance, efforts to relet the Premises or the appointment of a
receiver on Landlord’s initiative to protect Landlord’s interest under this
Lease. At all times Landlord shall have the right to remedy any default of
Tenant, to maintain or improve the Premises, to cause a receiver to be appointed
to administer the Premises and any new or existing subleases and to add to the
Rent payable hereunder all of Landlord’s reasonable costs in so doing, with
interest at the maximum rate permitted by law from the date of such expenditure.

19.2 Damages Recoverable: If Tenant breaches this Lease and abandons the
Premises before the end of the Term, or if Landlord terminates Tenant’s right to
possession following Tenant’s breach or default under this Lease, then in either
such case, Landlord may recover from Tenant all damages suffered by Landlord as
a result of Tenant’s failure to perform its obligations hereunder, including
without limitation, the unamortized cost of any Tenant Improvements constructed
by or on behalf of Tenant pursuant to Exhibit B hereto to the extent Landlord
has paid for such improvements, the unamortized portion of any broker’s or
leasing agent’s commission incurred with respect to the leasing of the Premises
to Tenant for the balance of the Term remaining after the date on which Tenant
is in default of its obligations hereunder, and all Reletting Costs, and the
worth at the time of the award (computed in accordance with paragraph (3) of
Subdivision (a) of Section 1951.2 of the California Civil Code) of the amount by
which the Rent then unpaid hereunder for the balance of the Lease Term exceeds
the amount of such loss of Rent for the same period which Tenant proves could be
reasonably avoided by Landlord and in such case, Landlord prior to the award,
may relet the Premises for the purpose of mitigating damages suffered by
Landlord because of Tenant’s failure to perform its obligations hereunder;
provided, however, that even if Tenant abandons the Premises following such
breach, this Lease shall nevertheless continue in full force and effect for as
long as Landlord does not terminate Tenant’s right of possession, and until such
termination, Landlord shall have the remedy described in Section 1951.4 of the
California Civil Code (Landlord may continue this Lease in effect after Tenant’s
breach and abandonment and recover Rent as it becomes due, if Tenant has the
right to sublet or assign,

 

21



--------------------------------------------------------------------------------

subject only to reasonable limitations) and may enforce all its rights and
remedies under this Lease, including the right to recover the Rent from Tenant
as it becomes due hereunder. The “worth at the time of the award” within the
meaning of Subparagraphs (a)(1) and (a)(2) of Section 1951.2 of the California
Civil Code shall be computed by allowing interest at the rate of ten percent
(10%) per annum. Tenant hereby waives for itself and for all those claiming
under Tenant its right to obtain redemption or relief from forfeiture under
California Code of Civil Procedure Sections 1174 and 1179 (or any successor or
substitute statute), or under any other present or future law, in the event
judgment for possession enters against Tenant or Landlord takes possession of
the Premises following any default of Tenant hereunder.

19.3 Financial Statements: In the event of Tenant’s material default of this
Lease, and in the event Tenant is not then a public company whose stock is
traded on a nationally recognized stock exchange, Tenant, within five (5) days
after Landlord’s request therefor, shall deliver to Landlord the then current
audited financial statements of Tenant (including interim periods following the
end of the last fiscal year for which annual statements are available). If
audited financial statements have not been prepared, Tenant shall provide
Landlord with unaudited financial statements (certified by an authorized
representative or officer of Tenant) and such other information, the type and
form of which are reasonably acceptable to Landlord, which reflect the financial
condition of Tenant.

19.4 Chronic Default: The term “Chronic Default” as used in this Lease shall
mean that Tenant has materially defaulted in the performance of any of its
obligations under this Lease beyond any applicable notice and cure periods more
than four (4) times during the Term of the Lease, regardless of whether or not
Tenant cures any such material default. A Chronic Default is not curable by
Tenant. Upon the occurrence of a Chronic Default and at all times thereafter
during the balance of the Term of this Lease, Landlord shall no longer be
obligated to provide Tenant written notice of default as set forth in
Section 18.3 hereof and Tenant shall no longer be entitled to any cure period
set forth in this Lease, including without limitation, those cure periods set
forth in Section 18.3. Following a Chronic Default, Landlord, in its sole
discretion, may elect to provide written notice of default to Tenant or grant
Tenant a period during which it may cure any such default, however, no such
delivery of written notice or grant of a cure period by Landlord shall in any
way obligate Landlord to provide Tenant any subsequent written notices of
default or cure periods.

19.5 Rights and Remedies Cumulative: The foregoing rights and remedies of
Landlord are not exclusive; they are cumulative in addition to any rights and
remedies now or hereafter existing at law, in equity, by statute or otherwise,
and to any remedies Landlord may have under bankruptcy laws or laws affecting
creditors’ rights generally. In addition to all of the remedies set forth above,
if Tenant materially defaults under this Lease, all options granted to Tenant
hereunder shall automatically terminate, unless otherwise expressly agreed to in
writing by Landlord.

20. Holding Over

If Tenant holds over after the expiration of the Term, with or without the
express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to one hundred fifty percent (150%) of the Base Rent applicable
during the last rental period of the Term under this Lease for the first sixty
(60) days of such holdover and thereafter, at a monthly rate equal to two
hundred percent (200%) of the Base Rent applicable during the last rental period
of the Term under this Lease. Such month-to-month tenancy shall be subject to
every other term and provision contained herein. Landlord hereby expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord in the condition required herein upon the expiration or earlier
termination of this Lease. The provisions of this Section 20 shall not be deemed
to limit or constitute a waiver of any other rights or remedies of Landlord
provided herein or at law. If Tenant fails to surrender the Premises upon the
expiration or earlier termination of this Lease, in addition

 

22



--------------------------------------------------------------------------------

to any other liabilities to Landlord accruing therefrom, Tenant shall protect,
defend, indemnify and hold Landlord harmless from all Claims resulting from such
failure, including but not limited to, any Claims made by any succeeding tenant
founded upon such failure to surrender, and any lost profits to Landlord
resulting therefrom.

21. Landlord’s Default

Landlord shall not be considered in default of this Lease unless Landlord fails
within a reasonable time to perform an obligation required to be performed by
Landlord hereunder. For purposes hereof, except in cases of an emergency, a
reasonable time shall be thirty (30) days after receipt by Landlord of written
notice specifying the nature of the obligation Landlord has not performed;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days, after receipt of written notice, is reasonably necessary
for its performance, then Landlord shall not be in default of this Lease if
performance of such obligation is commenced within such thirty (30) day period
and thereafter diligently pursued to completion. In case of emergency, Landlord
shall not be considered in default so long as Landlord acts as soon as
reasonably practicable.

22. Parking

Tenant may use the number of non-designated and non-exclusive parking spaces
specified in the Basic Lease Information. Landlord shall exercise reasonable
efforts to ensure that such spaces are available to Tenant for its use, but
Landlord shall not be required to enforce Tenant’s right to use the same. Tenant
and Tenant’s Representatives shall not park or permit any parking of vehicles
overnight.

23. Transfer of Landlord’s Interest

Tenant acknowledges that Landlord has the right to transfer all or any portion
of its interest in the Premises, Building, Project and this Lease. Tenant
expressly agrees that in the event of any such transfer, Landlord shall
automatically be entirely released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of such transfer. Landlord shall
use commercially reasonable efforts to cause each such transferee to agree to
perform Landlord’s obligations hereunder arising or accruing after the date of
such transfer. A ground lease or similar long term lease by Landlord of the
entire Building or Lot, of which the Premises are a part, shall be deemed a sale
within the meaning of this Section 23. Tenant agrees to attorn to such new owner
provided such new owner does not disturb Tenant’s use, occupancy or quiet
enjoyment of the Premises so long as Tenant is not in material default beyond
any applicable cure period under this Lease.

24. Waiver

No delay or omission in the exercise of any right or remedy of either party on
any default by the other party shall impair such a right or remedy or be
construed as a waiver. The subsequent acceptance of Rent by Landlord after
default by Tenant of this Lease shall not be deemed a waiver of such default,
other than a waiver of timely payment for the particular Rent payment involved,
and shall not prevent Landlord from maintaining an unlawful detainer or other
action based on such default. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly Rent and other sums due hereunder shall be deemed
to be other than on account of the earliest Rent or other sums due, nor shall
any endorsement or statement on any check or accompanying any check or payment
be deemed an accord and satisfaction; and Landlord may accept such payment
without prejudice to Landlord’s right to recover the balance of such Rent or
other sum or pursue any other remedy provided in this Lease. No failure, partial
exercise or delay on the part of the Landlord in exercising any right, power or
privilege hereunder shall operate as a waiver thereof.

 

23



--------------------------------------------------------------------------------

25. Casualty Damage

25.1 Casualty: If the Premises or any part, excluding any of Tenant’s Property,
any Wi-Fi Network, any Tenant Improvements and any Alterations installed by or
for the benefit of Tenant (collectively, “Tenant’s FF&E”), shall be damaged or
destroyed by fire or other casualty, Tenant shall give immediate written notice
thereof to Landlord. Within sixty (60) days after receipt by Landlord of such
notice, Landlord shall notify Tenant, in writing, of the following time period
within which the necessary repairs can reasonably be made, as estimated by
Landlord: (a) within one hundred eighty (180) days, or (b) in more than one
hundred eighty (180) days, from the date of such notice.

25.1.1 Minor Insured Damage: If the Premises (other than Tenant’s FF&E) are
damaged only to such extent that repairs, rebuilding and/or restoration can be
reasonably completed within one hundred eighty (180) days, this Lease shall not
terminate and, provided that insurance proceeds are available and paid to
Landlord to fully repair the damage and/or Tenant otherwise voluntarily
contributes any shortfall thereof, Landlord shall repair the Premises to
substantially the same condition that existed prior to the occurrence of such
casualty, except Landlord shall not be required to rebuild, repair, or replace
any of Tenant’s FF&E. The Rent payable hereunder shall be abated proportionately
from the date and to the extent Tenant vacates the affected portions of the
Premises until any and all repairs required herein to be made by Landlord are
substantially completed, but such abatement shall (i) only be to the extent of
the portion of the Premises which is actually rendered unusable and unfit for
occupancy (it being understood that a portion of the Premises may be unusable
even though it has not sustained physical damage because of its interdependence
upon the damaged portion of the Premises), and (ii) only during the time Tenant
is not actually using same.

25.1.2 Major Insured Damage: If the Premises are damaged to such extent that
repairs, rebuilding and/or restoration cannot be reasonably completed, as
reasonably determined by Landlord, within one hundred eighty (180) days, then
either Landlord or Tenant may terminate this Lease by giving written notice
within twenty (20) days after notice from Landlord regarding the time period of
repair. If either party notifies the other of its intention to so terminate this
Lease, then this Lease shall terminate and the Rent shall be abated from the
date of the occurrence of such damage, provided Tenant diligently proceeds to
and expeditiously vacates the Premises (but, in all events Tenant must vacate
and surrender the Premises to Landlord by no later than twenty (20) business
days thereafter or there shall not be any abatement of Rent until Tenant so
vacates the Premises). If neither party elects to terminate this Lease, Landlord
shall promptly commence and diligently prosecute to completion the repairs to
the Premises, provided insurance proceeds are available and paid to Landlord to
fully repair the damage or Tenant voluntarily contributes any shortfall thereof
(except that Landlord shall not be required to rebuild, repair, or replace any
of Tenant’s FF&E). During the time when Landlord is prosecuting such repairs to
substantial completion, the Rent payable hereunder shall be abated
proportionately from the date and to the extent Tenant actually vacates the
affected portions of the Premises until any and all repairs required herein to
be made by Landlord are substantially completed, but such abatement shall
(i) only be to the extent of the portion of the Premises which is actually
rendered unusable and unfit for occupancy (it being understood that a portion of
the Premises may be unusable even though it has not sustained physical damage
because of its interdependence upon the damaged portion of the Premises), and
(ii) only during the time Tenant is not actually using same.

25.1.3 Damage Near End of Term: Notwithstanding anything to the contrary
contained in this Lease except for the provisions of Section 25.3 below, if the
Premises are substantially damaged during the last year of then applicable term
of this Lease, either Landlord or Tenant may, at their option, cancel and
terminate this Lease by giving written notice to the other party of its

 

24



--------------------------------------------------------------------------------

election to do so within forty-five (45) days after receipt by Landlord of
notice from Tenant of the occurrence of such casualty. If either party so elects
to terminate this Lease, all rights of Tenant hereunder shall cease and
terminate ten (10) days after Tenant’s receipt or delivery of such notice, as
applicable, and Tenant shall immediately vacate the Premises and surrender
possession thereof to Landlord.

25.2 Deductible and Uninsured Casualty: Tenant shall pay to Landlord, as
Additional Rent, the deductible amounts under the insurance policies obtained by
Landlord and Tenant under this Lease if the proceeds are used to repair the
Premises. However, if other portions of the Building are also damaged by said
casualty and insurance proceeds are payable therefor, then Tenant shall only pay
its proportionate share of the deductible as reasonably determined by Landlord.
If any portion of the Premises is damaged and is not fully covered by the
aggregate of insurance proceeds received by Landlord and any applicable
deductible, and Tenant does not voluntarily contribute any shortfall thereof,
then Landlord or Tenant shall have the right to terminate this Lease by
delivering written notice of termination to the other party within thirty
(30) days after the date of notice to Tenant of such event, whereupon all rights
of Tenant shall cease and terminate ten (10) days after Tenant’s receipt of such
notice, and Tenant shall immediately vacate the Premises and surrender
possession thereof to Landlord.

25.3 Tenant’s Fault and Lender’s Rights: Notwithstanding anything to the
contrary contained herein, if the Premises (other than Tenant’s FF&E) or any
other portion of the Building is damaged by fire or other casualty due to the
acts or omissions of Tenant or any of Tenant’s Representatives, (i) the Rent
shall only be abated during the repair of such damage to the extent Landlord
receives rental loss insurance proceeds therefor, (ii) Tenant will not have any
right to terminate this Lease due to the occurrence of such casualty, and
(iii) Tenant will be responsible for the excess cost and expense of the repair
and restoration of the Building (including any deductible) to the extent not
covered by insurance proceeds. Notwithstanding anything to the contrary
contained herein, if the holder of any indebtedness secured by the Premises or
any other portion of the Project requires that the insurance proceeds be applied
to such indebtedness, then Landlord shall have the right to terminate this Lease
by delivering written notice of termination to Tenant within thirty (30) days
after the date of notice to Tenant of such event, whereupon all rights of Tenant
shall cease and terminate, and Tenant shall immediately vacate the Premises and
surrender possession thereof to Landlord within a reasonable time not to exceed
twenty (20) business days.

25.4 Tenant’s Waiver: Landlord shall not be liable for any inconvenience or
annoyance to Tenant, injury to the business of Tenant, loss of use of any part
of the Premises by Tenant or loss of Tenant’s Property, resulting in any way
from such damage or the repair thereof. With respect to any damage which
Landlord is obligated to repair or may elect to repair, Tenant waives all rights
to terminate this Lease or offset any amounts against Rent pursuant to rights
accorded Tenant by any law currently existing or hereafter enacted, including
without limitation, all rights pursuant to California Civil Code
Sections 1932(2.), 1933(4.), 1941 and 1942 and any similar or successor laws.

26. Condemnation

If twenty five percent (25%) or more of the Premises is condemned by eminent
domain, inversely condemned or sold in lieu of condemnation for any public or
quasi public use or purpose (“Condemned”), then Tenant or Landlord may terminate
this Lease as of the date when physical possession of the Premises is taken and
title vests in such condemning authority, and Rent shall be adjusted to the date
of termination. Tenant shall not because of such condemnation assert any claim
against Landlord or the condemning authority for any compensation because of
such condemnation, and Landlord shall be entitled to receive the entire amount
of any award without deduction for any estate of interest or other interest of
Tenant; provided, however, the foregoing shall not preclude Tenant, at Tenant’s
sole cost and expense, from obtaining any separate award to Tenant for loss of,
or damage to, Tenant’s Property or for damages for cessation or interruption of
Tenant’s business provided such award is separate from Landlord’s award and does
not diminish nor

 

25



--------------------------------------------------------------------------------

otherwise impair the award otherwise payable to Landlord. In addition to the
foregoing, Tenant shall be entitled to seek compensation for the relocation
costs recoverable by Tenant pursuant to the provisions of California Government
Code Section 7262. If neither party elects to terminate this Lease, Landlord
shall, if necessary, promptly proceed to restore the Premises or the Building,
as applicable, to substantially the same condition prior to such partial
condemnation, allowing for the reasonable effects of such partial condemnation,
and a proportionate allowance shall be made to Tenant, as determined by
Landlord, for the Rent corresponding to the time during which, and to the part
of the Premises of which, Tenant is deprived on account of such partial
condemnation and restoration. Landlord shall not be required to spend funds for
restoration in excess of the condemnation proceeds received by Landlord.

27. Environmental Matters/Hazardous Materials

27.1 Hazardous Materials Disclosure Certificate: Simultaneously herewith, Tenant
has delivered to Landlord Tenant’s executed initial Hazardous Materials
Disclosure Certificate (the “Initial HazMat Certificate”), a copy of which is
attached hereto as Exhibit E. Tenant covenants, represents and warrants to
Landlord that the information in the Initial HazMat Certificate is true and
correct and accurately describes the use(s) of Hazardous Materials which will be
made and/or used on the Premises by Tenant. Tenant shall deliver to Landlord an
executed Hazardous Materials Disclosure Certificate (“the “HazMat Certificate”),
in substantially the form attached hereto as Exhibit E, describing Tenant’s then
present use of Hazardous Materials on the Premises, and any other reasonably
necessary documents as requested by Landlord upon the occurrence of either of
the following events: (a) immediately upon any material change in the types
and/or quantities of Hazardous Materials used or stored in the Premises, or
(b) within ten (10) days of written notice by Landlord at any time during the
Term of the Lease.

27.2 Definition of Hazardous Materials: “Hazardous Materials” means (a) any
hazardous or toxic wastes, materials or substances, and other pollutants or
contaminants, which are or become regulated by any Environmental Laws;
(b) petroleum, petroleum by products, gasoline, diesel fuel, crude oil or any
fraction thereof; (c) asbestos and asbestos containing material, in any form,
whether friable or nonfriable; (d) polychlorinated biphenyls; (e) radioactive
materials; (f) lead and lead-containing materials; (g) any other material, waste
or substance displaying toxic, reactive, ignitable or corrosive characteristics,
as all such terms are used in their broadest sense, and are defined or become
defined by any Environmental Law (defined below); (h) any materials which cause
or threatens to cause a nuisance upon or waste to any portion of the Project or
any surrounding property; or (i) any materials which pose or threaten to pose a
hazard to the health and safety of persons on the Premises, any other portion of
the Project or any surrounding property. For purposes of this Lease, “Hazardous
Materials” shall not include nominal amounts of ordinary household cleaners,
office supplies and janitorial supplies which are not actionable under any
Environmental Laws.

27.3 Prohibition; Environmental Laws: Tenant shall not be entitled to use or
store any Hazardous Materials on, in, or about any portion of the Premises or
Project without, in each instance, obtaining Landlord’s prior written consent
thereto. If Landlord, in its sole discretion, consents to any such usage or
storage, then Tenant shall be permitted to use and/or store only those Hazardous
Materials and in such quantities (A) that are necessary for Tenant’s business,
(B) to the extent disclosed in the most recent HazMat Certificate, and
(C) expressly approved by Landlord in writing. In all events such usage and
storage must at all times be in full compliance with any and all applicable
local, state and federal environmental, health and/or safety-related laws,
statutes, orders, standards, courts’ decisions, ordinances, rules and
regulations (as interpreted by judicial and administrative decisions), decrees,
directives, guidelines, permits or permit conditions, currently existing and as
amended, enacted, issued or adopted in the future (collectively, the
“Environmental Laws”). Tenant agrees that any changes to the type and/or
quantities of Hazardous Materials specified in the most recent HazMat
Certificate may be implemented only with the prior written consent of Landlord,
which consent may

 

26



--------------------------------------------------------------------------------

be given or withheld in Landlord’s sole discretion. Tenant shall not be entitled
nor permitted to install any tanks under, on or about the Premises for the
storage of Hazardous Materials without the express written consent of Landlord,
which may be given or withheld in Landlord’s sole discretion. Landlord shall
have the right at all times during the Term to (i) inspect the Premises,
(ii) conduct tests and investigations to determine whether Tenant is in
compliance with this Section 27 or to determine if Hazardous Materials are
present in, on or about the Project, and (iii) request lists of all Hazardous
Materials used, stored or otherwise located on, under or about any portion of
the Premises and/or the Common Areas. The cost of all such inspections, tests
and investigations (collectively, “Inspections”) shall be borne by Tenant, if
Tenant or any of Tenant’s Representatives are directly or indirectly responsible
for any contamination revealed by such Inspections. The aforementioned rights
granted herein to Landlord and its representatives shall not create (a) a duty
on Landlord’s part to perform Inspections, monitor or otherwise observe the
Premises or Tenant’s and Tenant’s Representatives’ activities with respect to
Hazardous Materials, including without limitation, Tenant’s operation, use and
any remediation related thereto, or (b) liability on the part of Landlord and
its representatives for Tenant’s use, storage, disposal or remediation of
Hazardous Materials, it being understood that Tenant shall be solely responsible
for all liability in connection therewith.

27.4 Tenant’s Environmental Obligations: Tenant shall give to Landlord immediate
verbal and follow up written notice of any spills, releases, discharges,
disposals, emissions, migrations, removals or transportation of Hazardous
Materials on, under or about any portion of the Premises or in any Common Areas
(collectively, a “Release”); provided that Tenant has knowledge of such
event(s). Tenant, at its sole cost and expense, covenants and warrants to
promptly investigate, clean up, remove, restore and otherwise remediate
(including, without limitation, preparation of any feasibility studies or
reports and the performance of any and all closures) any Release of Hazardous
Materials arising from or related to the acts or omissions of Tenant or Tenant’s
Representatives such that the affected portions of the Project and any adjacent
property are returned to the condition existing prior to the appearance of such
Hazardous Materials. Any such investigation, clean up, removal, restoration and
other remediation shall only be performed after Tenant has obtained Landlord’s
prior written consent, which consent shall not be unreasonably withheld so long
as such actions would not potentially have a material adverse long-term or
short-term effect on any portion of the Project. Notwithstanding the foregoing,
Tenant shall be entitled to respond immediately to an emergency without first
obtaining Landlord’s prior written consent. Tenant, at its sole cost and
expense, shall conduct and perform, or cause to be conducted and performed, all
closures as required by any Environmental Laws or any agencies or other
governmental authorities having jurisdiction thereof. If Tenant fails to so
promptly investigate, clean up, remove, restore, provide closure or otherwise so
remediate, Landlord may, but without obligation to do so, take any and all steps
necessary to rectify the same and Tenant shall promptly reimburse Landlord, upon
written demand, for all costs and expenses to Landlord of performing
investigation, clean up, removal, restoration, closure and remediation work. All
such work undertaken by Tenant, as required herein, shall be performed in such a
manner so as to enable Landlord to make full economic use of the Premises and
the other portions of the Project after the satisfactory completion of such
work.

27.5 Environmental Indemnity: Tenant shall, protect, indemnify, defend (with
counsel acceptable to Landlord) and hold Landlord and the other Indemnitees
harmless from and against any and all Claims (including, without limitation,
diminution in value of any portion of the Premises or the Project, damages for
the loss of or restriction on the use of rentable or usable space, and from any
adverse impact of Landlord’s marketing of any space within the Project) arising
at any time during or after the Term in connection with or related to, directly
or indirectly, the use, presence or Release of Hazardous Materials on, in or
about any portion of the Project as a result (directly or indirectly) of the
acts or omissions of Tenant or any of Tenant’s Representatives. Neither the
written consent of Landlord to the presence, use or storage of Hazardous
Materials in, on, under or about any portion of the Project nor the strict
compliance by Tenant with all Environmental Laws shall excuse Tenant from its
obligations of indemnification pursuant hereto. Tenant shall not be relieved of
its indemnification obligations under the provisions of this Section 27.5 due to
Landlord’s status as either an “owner” or “operator” under any Environmental
Laws.

 

27



--------------------------------------------------------------------------------

27.6 Survival: Tenant’s obligations and liabilities under this Section 27 shall
survive the expiration or earlier termination of this Lease. In the event Tenant
has not received a closure certificate from the applicable governmental
authorities (in form reasonably satisfactory to Landlord) solely with respect to
the removal of the nitrogen tank of Tenant and any Hazardous Materials which may
have emanated from such tank, then Landlord may require Tenant to hold over
possession of the Premises until such closure certificate is obtained. Any such
holdover by Tenant will be with Landlord’s consent and will not be terminable by
Tenant in any event or circumstance.

28. Financial Statements

If Tenant is not a publicly traded corporation, Tenant and any permitted
Transferee, for the reliance of Landlord, any lender holding or anticipated to
acquire a lien upon any portion of the Project or any prospective purchaser of
any portion of the Project, shall deliver to Landlord the then current audited
financial statements of Tenant (including interim periods following the end of
the last fiscal year for which annual statements are available) within ten
(10) days after Landlord’s request therefor, but not more often than once
annually so long as Tenant is not in material default of this Lease. If audited
financial statements have not been prepared, Tenant and any permitted Transferee
shall provide Landlord with unaudited financial statements (certified by an
authorized representative or officer of Tenant) and such other information, the
type and form of which are reasonably acceptable to Landlord, which reflect the
financial condition of Tenant and any permitted Transferee, as applicable.

29. General Provisions

29.1 Time: Time is of the essence in this Lease and with respect to each and all
of its provisions in which performance is a factor.

29.2 Successors and Assigns: The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

29.3 Recordation: Tenant shall not record this Lease or a short form memorandum
hereof.

29.4 Landlord Exculpation: The liability of Landlord to Tenant for any default
by Landlord under the terms of this Lease shall be limited to the actual
interest of Landlord and its present or future partners or members in the
Building, and Tenant agrees to look solely to Landlord’s interest in the
Building for satisfaction of any liability and shall not look to other assets of
Landlord nor seek any recourse against the assets of the individual partners,
members, directors, officers, shareholders, agents or employees of Landlord,
including without limitation, any property management company of Landlord
(collectively, the “Landlord Parties”). It is the parties’ intention that
Landlord and the Landlord Parties shall not in any event or circumstance be
personally liable, in any manner whatsoever, for any judgment or deficiency
hereunder or with respect to this Lease. The liability of Landlord under this
Lease is limited to its actual period of ownership of title to the Building.

29.5 Severability and Governing Law: Any provisions of this Lease which shall
prove to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provisions hereof and such other provisions shall remain in
full force and effect. This Lease shall be enforced, governed by and construed
in accordance with the laws of the State of California.

 

28



--------------------------------------------------------------------------------

29.6 Attorneys’ Fees: In the event any dispute between the parties results in
litigation or other proceeding, the prevailing party shall be reimbursed by the
party not prevailing therein for all reasonable costs and expenses, including,
without limitation, reasonable attorneys’ and experts’ fees and costs incurred
by the prevailing party in connection with such litigation or other proceeding,
and any appeal thereof. Such costs, expenses and fees shall be included in and
made a part of any judgment recovered by the prevailing party.

29.7 Entire Agreement: It is understood and agreed that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
(including all exhibits and addenda) supersedes and cancels any and all previous
negotiations, arrangements, brochures, agreements and understandings, if any,
between the parties hereto or displayed by Landlord to Tenant with respect to
the subject matter thereof, and none thereof shall be used to interpret or
construe this Lease. This Lease and any separate agreement executed by Landlord
and Tenant in connection with this Lease and dated of even date herewith
(a) contain all of the terms, covenants, conditions, warranties and agreements
of the parties relating in any manner to the rental, use and occupancy of the
Premises, and (b) shall be considered to be the only agreement between the
parties hereto and their representatives and agents. This Lease may not be
modified, deleted or added to except by a writing signed by the parties hereto.
All negotiations and oral agreements have been merged into and are included
herein. There are no other representations or warranties between the parties,
and all reliance with respect to representations is based totally upon the
representations and agreements contained in this Lease. The parties acknowledge
that (i) each party and/or its counsel have reviewed and revised this Lease, and
(ii) no rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall be employed in the interpretation or
enforcement of this Lease or any amendments or exhibits to this Lease or any
document executed and delivered by either party in connection with this Lease.

29.8 Warranty of Authority: Each party represents and warrants that (i) each
person signing on its behalf is duly and validly authorized to do so on behalf
of the entity it purports to so bind, and (ii) if such party is a limited
liability company, partnership, corporation or trustee, that such limited
liability company, partnership, corporation or trustee has full right and
authority to enter into this Lease and perform all of its obligations hereunder.
Tenant hereby warrants that this Lease is legal, valid and binding upon Tenant
and enforceable against Tenant in accordance with its terms.

29.9 Notices: All notices, demands, statements or communications (collectively,
“Notices”) given or required to be given by either party to the other hereunder
shall be in writing, shall be sent by United States certified or registered
mail, postage prepaid, return receipt requested, delivered by a nationally
recognized same-day or overnight courier (e.g. FedEx or UPS) or delivered
personally (i) to Tenant at the Tenant’s Address set forth in the Basic Lease
Information, or to such other place as Tenant may from time to time designate in
a Notice to Landlord; or (ii) to Landlord at Landlord’s Address set forth in the
Basic Lease Information, or to such other firm or to such other place as
Landlord may from time to time designate in a Notice to Tenant. Any Notice will
be deemed given on the date it is mailed as provided in this Section 29.9, upon
the first (1st) business day after delivery to a nationally recognized courier,
or upon the date personal delivery is made.

29.10 Joint and Several; Covenants and Conditions: If Tenant consists of more
than one person or entity, the obligations of all such persons or entities shall
be joint and several. Each provision to be performed by Tenant hereunder shall
be deemed to be both a covenant and a condition.

29.11 Confidentiality: Except to the extent that Tenant, as a publicly traded
company, is required by applicable law to disclose the contents of this Lease,
Tenant acknowledges that the contents of this Lease and any related documents
are confidential information, and Tenant shall keep and maintain such
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Tenant’s financial, legal and
space planning consultants.

 

29



--------------------------------------------------------------------------------

29.12 Landlord Renovations: Tenant acknowledges that Landlord may from time to
time, at Landlord’s sole option, renovate, improve, develop, alter, or modify
(collectively, “Renovations”) portions of the Building, Premises, Common Areas
and the Project, including without limitation, systems and equipment, roof, and
structural portions of the same; provided Landlord shall utilize commercially
reasonable efforts to minimize the disruption and interference with Tenant’s
business and operations at the Premises. In connection with such Renovations,
Landlord may, among other things, erect scaffolding or other necessary
structures in the Building, limit or eliminate access to portions of the
Project, including portions of the Common Areas, or perform work in the
Building, which work may create noise, dust or leave debris in the Building.
Tenant hereby agrees that such Renovations and Landlord’s actions in connection
with such Renovations shall in no way constitute a constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent, so long as Landlord shall
uses commercially reasonable efforts to minimize the disruption and interference
with Tenant’s business and operations at the Premises. Except to the extent
caused by Landlord’s willful misconduct or gross negligence, Landlord shall have
no responsibility, or for any reason be liable to Tenant, for any direct or
indirect injury to or interference with Tenant’s business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant’s Property, Alterations or improvements resulting from the Renovations or
Landlord’s actions in connection with such Renovations, or for any inconvenience
or annoyance occasioned by such Renovations or Landlord’s actions in connection
with such Renovations; provided Landlord shall utilize commercially reasonable
efforts to minimize the disruption and interference with Tenant’s business and
operations at the Premises.

29.13 Waiver of Jury Trial: The parties hereto shall and they hereby do waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way related to this Lease, the relationship of Landlord and Tenant, Tenant’s
use or occupancy of the Premises, Building, Park or Project and/or any claim of
injury, loss or damage.

29.14 Submission of Lease: Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

30. Signs

All signs and graphics of every kind visible in or from public view shall be
subject to (i) Landlord’s prior written approval, not to be unreasonably
conditioned, withheld or delayed, and (ii), and in compliance with, all
applicable Laws (including, without limitation, the laws of the City of San
Jose), Development Documents, Recorded Matters, Rules and Regulations, and
Landlord’s sign criteria (“Sign Criteria”) as same may exist from time to time.
Landlord’s Sign Criteria is set forth in Exhibit G hereto. Tenant shall be
solely responsible for any costs related to any signs and graphics and shall
remove all such signs and graphics prior to the expiration or earlier
termination of this Lease. Such installations and removals shall be made in a
manner as to avoid damage or defacement of the Premises and all other affected
portions of the Project. Tenant shall repair any such damage, including without
limitation, discoloration caused by such installation or removal. Landlord shall
have the right, at its option, to deduct from the Security Deposit such sums as
are reasonably necessary to remove such signs and make any repairs necessitated
by such removal. Notwithstanding the foregoing, in no event shall any: (a) neon,
flashing or moving sign(s) or (b) sign(s) which are likely to interfere with the
visibility of any sign, canopy, advertising matter, or decoration of any kind of
any other business or occupant of the Building or other portions of the Project
be permitted hereunder. Tenant further agrees to maintain each such sign and
graphics, as may be approved, in good condition and repair at all times.

 

30



--------------------------------------------------------------------------------

31. Mortgagee Protection

Upon any default on the part of Landlord, Tenant will give written Notice by
registered or certified mail to any beneficiary of a deed of trust or mortgagee
of a mortgage covering the Premises who has provided Tenant with Notice of their
interest together with an address for receiving Notice, and shall offer such
beneficiary or mortgagee a reasonable opportunity to cure the default, including
time to obtain possession of the Premises by power of sale or a judicial
foreclosure, if such should prove necessary to effect a cure. If such default
cannot be cured within such time period, then such additional time as may be
necessary will be given to such beneficiary or mortgagee to effect such cure so
long as such beneficiary or mortgagee has commenced the cure within the original
time period and thereafter diligently pursues such cure to completion, in which
event this Lease shall not be terminated while such cure is being diligently
pursued. Tenant agrees that each lender to whom this Lease has been assigned by
Landlord is an express third party beneficiary hereof. Tenant shall not make any
prepayment of Rent more than one (1) month in advance without the prior written
consent of each such lender. Tenant waives the collection of any deposit from
each such lender or purchaser at a foreclosure sale unless said lender or
purchaser shall have actually received and not refunded the deposit. Tenant
agrees to make all payments under this Lease to the lender with the most senior
encumbrance upon receiving a direction, in writing, to pay said amounts to such
lender. Tenant shall comply with such written direction to pay without
determining whether an event of default exists under such lender’s loan to
Landlord. If, in connection with obtaining financing for the Premises or any
other portion of the Project, Landlord’s lender shall request reasonable
modification(s) to this Lease as a condition to such financing, Tenant shall not
unreasonably withhold, delay or defer its consent thereto, provided such
modifications do not materially and adversely affect Tenant’s rights or
materially increase Tenant’s obligations hereunder, including Tenant’s use,
occupancy or quiet enjoyment of the Premises.

32. Warranties of Tenant

Tenant warrants and represents to Landlord, for the express benefit of Landlord,
that Tenant has undertaken a complete and independent evaluation of the risks
inherent in the execution of this Lease and the operation of the Premises for
the use permitted hereby, and that, based upon said independent evaluation,
Tenant has elected to enter into this Lease and hereby assumes all risks with
respect thereto, except as expressly otherwise provided in this Lease. Tenant
further warrants and represents to Landlord, for the express benefit of
Landlord, that in entering into this Lease, Tenant has not relied upon any
statement, fact, promise or representation (whether express or implied, written
or oral) not specifically set forth in this Lease and that any statement, fact,
promise or representation (whether express or implied, written or oral) made at
any time to Tenant, which is not expressly incorporated herein, is hereby waived
by Tenant.

33. Brokerage Commission

Landlord and Tenant each represents and warrants for the benefit of the other
that it has had no dealings with any real estate broker, agent or finder in
connection with the Premises and/or the negotiation of this Lease, except for
the Broker(s) specified in the Basic Lease Information, and that it knows of no
other real estate broker, agent or finder who is or might be entitled to a real
estate brokerage commission or finder’s fee in connection with this Lease or
otherwise based upon contacts between the claimant and Tenant. Each party shall
indemnify and hold harmless the other from and against any and all Claims with
respect to a fee or commission by any real estate broker, agent or finder in
connection with the Premises and this Lease other than the Broker(s) (if any)
resulting from the actions of the indemnifying party. Unless expressly agreed to
in writing by Landlord and the Broker(s), no real estate brokerage commission or
finder’s fee shall be owed to, or otherwise payable to, the Broker(s) for any
renewals or other extensions of the initial term of this Lease or for any
additional space leased by Tenant other than the Premises as same exists as of
the Lease Date. Tenant further represents and warrants to Landlord that Tenant
will not receive (i) any portion of any brokerage commission or finder’s fee
payable to the Broker(s) in connection with this Lease, or (ii) any other form
of compensation or incentive from the Broker(s) with respect to this Lease.
Landlord shall pay the commission due to Broker consistent with Landlord’s
commission agreement with Broker.

 

31



--------------------------------------------------------------------------------

34. Quiet Enjoyment

Landlord covenants with Tenant, upon the paying of Rent and observing and
keeping the covenants, agreements and conditions of this Lease on its part to be
kept, during the periods that Tenant is not otherwise in default beyond any
applicable cure period under this Lease, and subject to the rights of any of
Landlord’s lenders, (i) that Tenant shall and may peaceably and quietly have,
hold, occupy and enjoy the Premises and Common Areas during the Term, and
(ii) neither Landlord, nor any successor or assign of Landlord, shall disturb
Tenant’s occupancy or enjoyment of the Premises and Common Areas. The foregoing
covenant is in lieu of any other covenant express or implied.

35. Cubicles

Landlord and Tenant acknowledge and agree that, (i) Landlord shall purchase a
minimum of seventy-three (73) cubicles but a maximum of eighty-two (82) cubicles
of comparable quality to those cubicles of Landlord situated in the Building
within the Park located at 110 Baytech Drive, and otherwise of a type, and
produced by a manufacturer, reasonably satisfactory to Landlord and Tenant
(“Cubicles”), (ii) the Cubicles shall be configured in the manner described in
the Final Space Plan (as defined in Exhibit B), (iii) the Cubicles shall be
installed by Landlord and shall be wired for three (3) data lines (CAT – 5), and
electrical service, and one (1) chair per Cubicle (together with the Cubicles,
the foregoing are collectively, “Cubicles and Equipment”), (iv) the cost of the
purchase, transport and installation of the Cubicles and Equipment shall be
deducted from the Tenant Improvement Allowance, (v) during the Term of this
Lease, Landlord shall lease, as owner, to Tenant, as lessee, at no additional
cost or expense, all of the Cubicles and Equipment, (vi) such leasing is on an
“AS-IS, WITH ALL FAULTS” basis and subject to all of the terms of this Lease
(including, without limitation, Article 10, of this Lease), without recourse,
representation or warranty of any kind or nature, express or implied, including
without limitation, habitability, merchantability or fitness for a particular
purpose, (vii) at the expiration or earlier termination of this Lease, the
Cubicles and Equipment shall be returned and surrendered to Landlord in the same
or substantially similar condition and repair as when delivered to Tenant,
reasonable wear and tear and damage by Landlord excepted, (viii) Tenant shall be
obligated to repair, maintain and insure the Cubicles and Equipment, (ix) Tenant
shall not have the right or ability to (a) remove or materially modify the
Cubicles and Equipment or (b) assign or sublet any of the Cubicles and Equipment
except in conjunction with this Lease and the Premises and (x) Tenant shall pay
any taxes, assessments and insurance premiums attributable to the Cubicles and
Equipment.

///signatures on next page///

 

32



--------------------------------------------------------------------------------

///continued from previous page///

IN WITNESS WHEREOF, this Lease is executed by the parties as of the Lease Date
specified in the Basic Lease Information.

Landlord:

LEGACY PARTNERS I SAN JOSE, LLC,

a Delaware limited liability company,

Owner

 

By:  

LEGACY PARTNERS COMMERCIAL, L.P.,

a California limited partnership,

as Property Manager and Agent for Owner

  By:   LEGACY PARTNERS COMMERCIAL, INC., General Partner     By:  

/s/ Barry DiRaimondo

      Barry DiRaimondo     Its:   President

 

Date:

   

 

 

Tenant:

Endwave Corporation,

a Delaware corporation

 

By:  

/s/ Brett W. Wallace

  (Name) Its:  

Chief Financial Officer

  (Title)

 

33



--------------------------------------------------------------------------------

By:  

/s/ Curtis Sacks

  (Name) Its:   V.P. Finance  

 

  (Title) Date:   June 8, 2006

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. This Lease must
be executed by the president or vice-president and the secretary or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

 

34



--------------------------------------------------------------------------------

Exhibit A

Premises

This exhibit, entitled “Premises”, is and shall constitute Exhibit A to that
certain Lease Agreement dated May 24, 2006 (the “Lease”), by and between LEGACY
PARTNERS I SAN JOSE, LLC, a Delaware limited liability company (“Landlord”), and
Endwave Corporation, a Delaware corporation (“Tenant”), for the leasing of
certain premises located in Legacy Baytech Park, 130 Baytech Drive, San Jose,
California 95134-2302 (the “Premises”).

The Premises consist of the rentable square footage of space specified in the
Basic Lease Information and has the address specified in the Basic Lease
Information. The Premises are a part of and are contained in the Building
specified in the Basic Lease Information. The cross-hatched area depicts the
Premises within the Project:

LOGO [g160579g89k18.jpg]

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

Exhibit B

Tenant Improvements

This exhibit, entitled “Tenant Improvements”, is and shall constitute Exhibit B
to that certain Lease Agreement dated May 24, 2006 (the “Lease”), by and between
LEGACY PARTNERS I SAN JOSE, LLC, a Delaware limited liability company
(“Landlord”), and Endwave Corporation, a Delaware corporation (“Tenant”), for
the leasing of certain premises located in Legacy Baytech Park, 130 Baytech
Drive, San Jose, California 95134-2302 (the “Premises”). The terms, conditions
and provisions of this Exhibit B are hereby incorporated into and are made a
part of the Lease. Any capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms as set forth in the Lease.

1. Tenant Improvements. Subject to the conditions set forth below, Landlord
agrees to construct and install certain improvements (“Tenant Improvements”) in
the Building of which the Premises are a part in accordance with the Final
Drawings (defined below) and pursuant to the terms of this Exhibit B.

2. Definition. “Tenant Improvements” as used in this Lease shall include only
(i) those interior portions of the Building which are described below (and shall
expressly exclude the approval by any applicable governmental authority of the
nitrogen tank of Tenant and the installation thereof) and (ii) the Cubicles and
Equipment (as defined and described in Section 35 of the Lease). Except with
respect to the Cubicles and Equipment, “Tenant Improvements” shall specifically
not include (a) any alterations, additions or improvements installed or
constructed by Tenant, and any of Tenant’s trade fixtures, equipment, furniture,
furnishings, telephone equipment or other personal property (collectively,
“Personal Property”) or (b) the Nitrogen Tank (defined below). The Tenant
Improvements shall include any and all interior improvements to be made to the
Premises as specified in the Final Drawings (defined below), as specified and
agreed to by Tenant and Landlord. Tenant shall be fully responsible for the
planning, permits, approvals and installation of Tenant’s nitrogen tank and all
associated piping and mechanical and other work and equipment associated with
such installation (collectively, “Nitrogen Tank”); provided, Landlord
acknowledges that Landlord has agreed, to provide Landlord’s approval merely as
an accommodation to Tenant, to submit Tenant’s application for a permit to
install the nitrogen tank.

3. Tenant’s Initial Plans; the Work. Tenant desires Landlord to perform certain
Tenant Improvements in the Premises in substantial accordance with the plan(s)
or scope of work (collectively, the “Initial Plans”) prepared by Legacy Partners
CDS, dated March 10, 2006, a copy of which is attached hereto as Schedule 1, and
made a part hereof. Such work, as shown in the Initial Plans and as more fully
detailed in the Final Drawings (as defined and described in Section 4 below),
shall be hereinafter referred to as the “Work”. Not later than ten (10) days
following the Lease Date, Tenant and/or Tenant’s Representatives shall furnish
to Landlord such additional plans, drawings, specifications and finish details
as Landlord may reasonably request to enable Landlord’s architects and
engineers, as applicable, to prepare mechanical, electrical and plumbing plans
and to prepare the Final Drawings, including, but not limited to, a final
telephone layout and special electrical connections, if any. All plans,
drawings, specifications and other details describing the Work which have been,
or are hereafter, furnished by or on behalf of Tenant shall be subject to
Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord shall not be deemed to have acted unreasonably
if it withholds its approval of any plans, specifications, drawings or other
details or of any Change Request (hereafter defined in Section 11 below)
because, in Landlord’s reasonable opinion, the work as described in any such
item, or any Change Request, as the case may be: (a) is likely to adversely
affect Building systems, the structure of the Building or the safety of the
Building and/or its occupants; (b) might impair Landlord’s ability to furnish
services to Tenant or other tenants in the Park; (c) would increase the cost of
operating the Building or the Park; (d) would violate any applicable
governmental, administrative body’s or agencies’ laws, rules, regulations,
ordinances, codes or similar requirements (or interpretations thereof);
(e) contains or uses Hazardous Materials; (f) would adversely affect the
appearance of the Building or the Park;

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

(g) might adversely affect another tenant’s premises or such other tenant’s use
and enjoyment of such premises; (h) is prohibited by any ground lease affecting
the Building, the Lot and/or the Park, any Recorded Matters or any mortgage,
trust deed or other instrument encumbering the Building, the Lot and/or the
Park; (i) is likely to be substantially delayed because of unavailability or
shortage of labor or materials necessary to perform such work or the
difficulties or unusual nature of such work; (j) is not, at a minimum, in
accordance with Landlord’s Building Standards (defined below), or (k) would
increase the Tenant Improvement Costs (defined in Section 9 below) by more than
twenty-five percent (25%) from the cost originally estimated and anticipated by
the parties (provided, Landlord shall not unreasonably withhold its consent to
such increase in Tenant Improvement Costs so long as (i) the scope of work
related to those Tenant Improvements which are not generic lab improvements (as
described in Section 8 below) is unchanged from the scope of work for such lab
improvements shown in the Initial Plans and (ii) Tenant pays Landlord, within
two (2) business days following written demand by Landlord, all Tenant
Improvement Costs which Landlord estimates may be incurred in excess of an
amount equal to one hundred twenty-five percent (125%) of the Tenant Improvement
Costs originally estimated and anticipated by the parties). The foregoing
reasons, however, shall not be the only reasons for which Landlord may withhold
its approval, whether or not such other reasons are similar or dissimilar to the
foregoing. N either the approval by Landlord of the Work or the Initial Plans or
any other plans, specifications, drawings or other items associated with the
Work nor Landlord’s performance, supervision or monitoring of the Work shall
constitute any warranty or covenant by Landlord to Tenant of the adequacy of the
design for Tenant’s intended use of the Premises. Tenant agrees to, and does
hereby, assume full and complete responsibility to ensure that the Work and the
Final Drawings are adequate to fully meet the needs and requirements of Tenant’s
intended operations of its business within the Premises and Tenant’s use of the
Premises.

4. Final Drawings. If necessary for the performance of the Work and to the
extent not already included as part of the Initial Plans attached hereto,
Landlord shall prepare or cause to be prepared final working drawings and
specifications for the Work (the “Final Drawings”) based on and consistent with
the Initial Plans and the other plans, specifications, drawings, finish details
or other information furnished by Tenant or Tenant’s Representatives to Landlord
and approved by Landlord pursuant to Section 3 above. Tenant shall cooperate
diligently with Landlord and Landlord’s architect, engineer and other
representatives and Tenant shall furnish within five (5) days after any request
therefor, all information required by Landlord or Landlord’s architect, engineer
or other representatives for completion of the Final Drawings. So long as the
Final Drawings are substantially consistent with the Initial Plans, Tenant shall
approve the Final Drawings within three (3) business days after receipt of same
from Landlord. Landlord and Tenant shall indicate their approval of the Final
Drawings by initialing each sheet of the Final Drawings and delivering to one
another a true and complete copy of such initialed Final Drawings. A true and
complete copy of the approved and initialed Final Drawings shall be attached to
the Lease as Exhibit B-1 and shall be made a part thereof. Tenant’s failure to
approve or disapprove such Final Drawings within the foregoing three
(3) business day time period, shall be conclusively deemed to be approval of
same by Tenant. If Tenant reasonably disapproves of any matters included in the
Final Drawings because such items are not substantially consistent with the
Initial Plans, Tenant shall, within the aforementioned three (3) business day
period, deliver to Landlord written notice of its disapproval and Tenant shall
specify in such written notice, in sufficient detail as Landlord may reasonably
require, the matters disapproved, the reasons for such disapproval, and the
specific changes or revisions necessary to be made to the Final Drawings to
cause such drawings to substantially conform to the Initial Plans. Any
additional costs associated with such requested changes or revisions shall be
paid for solely by Tenant, as the Excess Tenant Improvement Costs (defined in
Section 10 below), in cash upon written demand therefor by Landlord. Any changes
or revisions requested by Tenant must first be approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed subject to
the provisions of Section 3 above. If Landlord approves such requested changes
or revisions, Landlord shall cause the Final Drawings to be revised accordingly
and Landlord and Tenant shall initial each sheet of the Final Drawings as
revised and attach a true and complete copy thereof to the Lease as Exhibit B-1.
Landlord and Tenant hereby covenant to each other to cooperate with each other
and to act reasonably in the preparation and approval of the Final Drawings.

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

5. Performance of Work. As soon as practicable after Tenant and Landlord initial
and attach to the Lease as Exhibit B-1 a true and complete copy of the Final
Drawings, Landlord’s general contractor, Legacy Partners CDS (the “General
Contractor”), shall submit the Final Drawings to the governmental authorities
having rights of approval over the Work and shall apply for the necessary
approvals and building permits. Subject to the satisfaction of all conditions
precedent and subsequent to its obligations under this Exhibit B, and further
subject to the provisions of Section 10 hereof, as soon as practicable after
Landlord or its representatives have received all necessary approvals and
building permits, Landlord will put the Final Drawings out for bid to three
(3) licensed, bonded and insured subcontractors for each major trade with the
exception of mechanical, electrical and fire alarm, all of which shall be
designbuild with Clinton Heating & Air Conditioning, Trinity Associates, Inc.
and RTS, respectively. Landlord shall commence construction, or cause the
commencement of construction by the General Contractor, of the Tenant
Improvements, as soon as practicable. Except as hereinafter expressly provided
to the contrary, Landlord shall cause the performance of the Work using (except
as may be stated or otherwise shown in the Final Drawings) building standard
materials, quantities and procedures then in use by Landlord (“Building
Standards”), which current standards are set forth in Schedule 2 attached hereto
and made a part hereof.

6. Substantial Completion. Landlord shall cause the General Contractor to
Substantially Complete (defined below) the Tenant Improvements in accordance
with the Final Drawings by the Commencement Date of the Lease as set forth in
Section 2 of the Lease (the “Completion Date”), subject to delays due to
(a) acts or events beyond its control including, but not limited to, acts of
God, earthquakes, strikes, lockouts, boycotts, casualties, discontinuance of any
utility or other service required for performance of the Work, moratoriums,
governmental agencies and weather, (b) the lack of availability or shortage of
specialized materials used in the construction of the Tenant Improvements,
(c) any matters beyond the control of Landlord, the General Contractor or any
subcontractors, (d) any changes required by the fire department, building and/or
planning department, building inspectors or any other agency having jurisdiction
over the Building, the Work and/or the Tenant Improvements (except to the extent
such changes are directly attributable to Tenant’s use or Tenant’s specialized
tenant improvements, in which event such delays are considered Tenant Delays)
(the events and matters set forth in Subsections (a), (b), (c) and (d) are
collectively referred to as “Force Majeure Delays”), or (e) any Tenant Delays
(defined in Section 7 below). Landlord agrees that the Tenant Improvements shall
be constructed (i) in accordance with all Laws, (ii) in accordance with the
Final Drawings and (iii) in a good and workmanlike manner. The Tenant
Improvements shall be deemed “Substantially Complete” on the date that the
building officials of the applicable governmental agency(s) issues its final
approval of the construction of the Tenant Improvements whether in the form of
the issuance of a final permit, final or temporary certificate of occupancy or
the written approval evidencing its final inspection on the building permit(s),
or the date on which Tenant first takes occupancy of the Premises, whichever
first occurs (“Substantial Completion”, or “Substantially Completed, or
“Substantially Complete”) and any failure of Tenant to obtain any necessary
governmental approvals for installation of Tenant’s nitrogen tank and any
failure of Tenant to install the nitrogen tank shall not affect the date of
Substantial Completion of the Tenant Improvements, the commencement of the Term
or Tenant’s obligation to commence payment of Rent. If the Work is not deemed to
be Substantially Completed on or before the scheduled Completion Date,
(i) Landlord agrees to use reasonable efforts to Substantially Complete the Work
as soon as practicable thereafter, (ii) the Lease shall remain in full force and
effect, (iii) Landlord shall not be deemed to be in breach or default of the
Lease or this Exhibit B as a result thereof and Landlord shall have no liability
to Tenant as a result of any delay in occupancy (whether for damages, abatement
of all or any portion of the Rent, or otherwise), and (iv) except in the event
of any Tenant Delays, which will not affect the Commencement Date but will
extend the Completion Date without any penalty or liability to Landlord, and
notwithstanding anything to the contrary contained in the Lease, the
Commencement Date and the Expiration Date of the term of the Lease (as defined
in Section 2 of the Lease) shall be extended commensurately by the amount of
time attributable to such Force Majeure Delays, and Landlord and Tenant shall
execute a written amendment to the Lease evidencing such extensions of time,
substantially in the form of Exhibit F to the Lease. Subject to the provisions
of Section 10.2 of the Lease, the Tenant Improvements shall belong to Landlord
and shall be deemed to be incorporated into the Premises for all purposes of the
Lease, unless Landlord, in writing, indicates otherwise to Tenant.

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

7. Tenant Delays. There shall be no extension of the scheduled Commencement Date
or Expiration Date of the term of the Lease (as otherwise permissibly extended
in accordance with the provisions of Section 6 above) if the Work has not been
Substantially Completed by the scheduled Commencement Date due to any delay
attributable to Tenant and/or Tenant’s Representatives (collectively, “Tenant
Delays”), including, but not limited to, any of the following described events
or occurrences: (a) delays related to changes made or requested by Tenant to the
Work and/or the Final Drawings; (b) the failure of Tenant to furnish all or any
plans, drawings, specifications, finish details or other information required
under Sections 3 and 4 above; (c) the failure of Tenant to comply with the
requirements of Section 10 below; (d) Tenant’s requirements for special work or
materials, finishes, or installations other than the Building Standards or
Tenant’s requirements for special construction or phasing; (e) any changes
required by the fire department, building or planning department, building
inspectors or any other agency having jurisdiction over the Building, the Work
and/or the Tenant Improvements if such changes are directly attributable to
Tenant’s use or Tenant’s specialized tenant improvements; (f) the performance of
any additional work pursuant to a Change Request (defined below in Section 11)
which is requested by Tenant; (g) the performance of work in or about the
Premises by any person, firm or corporation employed by or on behalf of Tenant,
including, without limitation, any failure to complete or any delay in the
completion of such work; or (h) any and all delays caused by or arising from
acts or omissions of Tenant and/or Tenant’s Representatives, in any manner
whatsoever, including, but not limited to, any and all revisions to the Final
Drawings, unless required to address an error made by Landlord or Landlord’s
contractor. Any delays in the construction of the Tenant Improvements due to any
of the events described above, shall in no way extend or affect the date on
which Tenant is required to commence paying Rent under the terms of the Lease.
It is the intention of the parties that all of such delays will be considered
Tenant Delays for which Tenant shall be wholly and completely responsible for
any and all consequences related to such delays, including, without limitation,
any costs and expenses attributable to increases in labor or materials.

8. Tenant Improvement Allowance. Landlord and Tenant hereby acknowledge and
agree that the Tenant Improvement Costs (defined in Section 9 below) for the
Tenant Improvements, based upon the Initial Plans approved by Landlord and
Tenant in accordance with the provisions of Section 4 above, are estimated to be
approximately One Million Eleven Thousand Two Hundred Ninety and 00/100
($1,011,290) (the “Estimated TI Costs”), as more particularly summarized in the
Bid Summary attached hereto as Schedule 3. If the actual Tenant Improvement
Costs varies from this estimate by more than twenty-five percent (25%), then
Landlord may require any of the following, in its sole discretion: (a) except as
otherwise provided in Section 3(k) above, changes be made to the Final Drawings
to reduce the cost of the Tenant Improvements and Landlord may refuse to sign
any construction contract or Change Orders to the construction contract, as the
case may be, until such changes are made to the sole satisfaction of Landlord;
(b) Tenant to deposit into a separate escrow account cash in an amount equal to
the Excess Tenant Improvement Costs (defined in Section 10 below) or Tenant to
pay Landlord the amounts set forth in Section 3(k) above, or any combination
thereof as directed by Landlord; (c) Tenant to provide to Landlord evidence
satisfactory to Landlord, in its sole discretion, that Tenant has adequate
financial resources to pay for the Excess Tenant Improvement Costs, as solely
determined by Landlord; and/or (d) Tenant to pay all of the Excess Tenant
Improvement Costs before Landlord’s contribution of the Tenant Improvement
Allowance (defined in Section 10 below) or Tenant to pay Landlord the amounts
set forth in Section 3(k) above, or any combination thereof as directed by
Landlord. Subject to the foregoing, Landlord shall provide an allowance for the
planning and construction of the Tenant Improvements for the Work to be
performed in the Premises, as described in the Initial Plans and the Final
Drawings, in the amount of Seven Hundred Twenty-One Thousand Seven Hundred Ten
and 00/100 Dollars ($721,710.00) (the “Tenant Improvement Allowance”) based upon
an allowance of Twenty-Two and 00/100 Dollars ($22.00) per rentable square foot
for 32,805 square feet of the Premises which is to be improved, as described in
the Initial Plans and the Final Drawings; provided, however, a portion of the
Tenant Improvement Allowance up to Eight and 00/100 ($8.00) per rentable square
foot of the Premises (or a total of up to Two Hundred Sixty-Two Thousand Four
Hundred Forty and 00/100 Dollars ($262,440.00) may be used by Tenant toward the
costs of purchasing, transporting and installing the Cubicles and Equipment,
provided, however, that Landlord shall purchase not less than seventy-three
(73) Cubicles as provided in Section 35 of the Lease. Tenant shall not be
entitled to any credit, abatement or payment from Landlord in the event that the
amount of the Tenant Improvement Allowance specified above exceeds the actual
Tenant Improvement Costs. The Tenant Improvement Allowance shall only be used
for generic

 

Exhibit B, Page 4



--------------------------------------------------------------------------------

office non-specific to Tenant’s Permitted Uses, and generic lab improvements,
and the Cubicles and Equipment (for purposes of this Section 8, the term
“generic lab improvements” means Building Standard finishes (for walls, floors,
ceilings, doors, windows, etc.), Building Standard lighting, Building Standard
convenience electrical, standard HVAC capacity and distribution for open office
area and excludes all plumbing, piping or other mechanical work). The Tenant
Improvement Allowance shall be the maximum contribution by Landlord for the
Tenant Improvement Costs and shall be subject to the provisions of Section 10
below.

9. Tenant Improvement Costs. The term “Tenant Improvement Costs”) shall mean and
include any and all costs and expenses of the Work, including, without
limitation, all of the following:

(a) All costs of preliminary space planning and final architectural and
engineering plans and specifications (including, without limitation, the scope
of work, all plans and specifications, the Initial Plans and the Final Drawings)
for the Tenant Improvements, and architectural fees, engineering costs and fees,
and other costs associated with completion of said plans;

(b) All costs of obtaining building permits and other necessary authorizations
and approvals from the City of San Jose, California, and other applicable
jurisdictions;

(c) All costs of interior design and finish schedule plans and specifications
including as-built drawings;

(d) All direct and indirect costs of procuring, constructing and installing the
Tenant Improvements in the Premises, including, but not limited to, the General
Contractor’s fee (in an amount equal to fifteen percent (15%) of Tenant
Improvement Costs for the General Contractor’s overhead, profit and general
conditions), the cost of all on-site supervision, administrative staff, office
expenses, equipment and temporary services rendered by Landlord’s consultants
and the General Contractor in connection with construction of the Tenant
Improvements, and all labor (including overtime) and materials constituting the
Work (there will be no construction management fee payable to Landlord);

(e) All fees payable to the General Contractor, architect and Landlord’s
engineering firm if they are required by Tenant to redesign any portion of the
Tenant Improvements following Tenant’s approval of the Final Drawings; and

(f) As set forth in Section 35 of the Lease, all costs of purchasing,
transporting and installing the Cubicles and Equipment.

10. Excess Tenant Improvement Costs. Prior to commencing the Work, Landlord
shall submit to Tenant a written statement of the actual Tenant Improvement
Costs (the “Actual TI Costs”) (which shall include the amount of any overtime
projected as necessary to Substantially Complete the Work by the Completion
Date) as then known by Landlord, and such statement shall indicate the amount,
if any, by which the Actual TI Costs exceeds the Tenant Improvement Allowance
(the “Excess Tenant Improvement Costs”). The term “Excess Tenant Improvement
Costs” shall also include the costs related to any and all Change Orders. Tenant
agrees, within three (3) days after submission to it of such statement, to
execute and deliver to Landlord, in the form then in use by Landlord, an
authorization to proceed with the Work. Tenant shall faithfully pay all of the
Excess Tenant Improvement Costs to Landlord in the following described manner. A
portion of the Excess Tenant Improvement Costs up to a maximum amount of Forty
Nine Thousand Two Hundred Seven and 50/100 Dollars ($49,207.50) shall be
amortized over the initial term of the Lease at a fixed interest rate of eleven
percent (11%) per annum and such amortized amount (together with interest
charges thereon) shall be paid by Tenant with, and as part of, the Rent for the
Premises in accordance with the provisions and requirements of Section 3 of the
Lease (the “Amortized Excess TI Costs”). Except as set forth in Section 3(k)
above, the portion of the Excess Tenant Improvement Costs in excess of the
principal amount of the Amortized Excess TI Costs shall be paid by Tenant, in
cash, to Landlord within ten (10) days of Landlord’s delivery to Tenant of a
written demand therefor together with a

 

Exhibit B, Page 5



--------------------------------------------------------------------------------

reconciliation of such costs. Within two (2) weeks after the Tenant Improvements
have been Substantially Completed and the actual Tenant Improvement Costs are
known, the parties shall execute and deliver a written amendment to the Lease,
in the form acceptable to the parties, wherein there shall be specified, inter
alia, the amount of the Base Rent payable by Tenant during the initial term of
the Lease after taking into account the amount of the Amortized Excess TI Costs.
No Work shall be commenced until Tenant has fully complied with the preceding
provisions of this Section 10. If Tenant fails to remit the sums so demanded by
Landlord pursuant to Section 8 above and this Section 10 within the time periods
required, Landlord may, at its option, following the expiration of any
applicable notice and cure periods, declare Tenant in default under the Lease.

11. Change Requests. No changes or revisions to the approved Final Drawings
shall be made by either Landlord or Tenant unless approved in writing by both
parties. Upon Tenant’s request and submission by Tenant (at Tenant’s sole cost
and expense) of the necessary information and/or plans and specifications for
any changes or revisions to the approved Final Drawings and/or for any work
other than the Work described in the approved Final Drawings (“Change Requests”)
and the approval by Landlord of such Change Request(s), which approval Landlord
agrees shall not be unreasonably withheld, Landlord shall perform the additional
work associated with the approved Change Request(s), at Tenant’s sole cost and
expense, subject, however, to the following provisions of this Section 11. Prior
to commencing any additional work related to the approved Change Request(s),
Landlord shall submit to Tenant a written statement of the cost of such
additional work and a proposed tenant change order therefor (“Change Order”) in
the standard form then in use by Landlord. Tenant shall execute and deliver to
Landlord such Change Order and shall pay the entire cost of such additional work
in the following described manner. Any costs related to such approved Change
Request(s), Change Order and any delays associated therewith, shall be added to
the Tenant Improvement Costs and shall be paid for by Tenant as and with any
Excess Tenant Improvement Costs as set forth in Section 10 above. The billing
for such additional costs to Tenant shall be accompanied by evidence of the
amounts billed as is customarily used in the business. Costs related to approved
Change Requests and Change Orders shall include, without limitation, any
architectural or design fees, the cost of all on-site supervisory and
administrative staff, office, equipment and temporary services rendered by
Landlord and/or Landlord’s consultants, and the General Contractor’s price for
effecting the change. If Tenant fails to execute or deliver such Change Order,
or to pay the costs related thereto, then Landlord shall not be obligated to do
any additional work related to such approved Change Request(s) and/or Change
Orders, and Landlord may proceed to perform only the Work, as specified in the
Final Drawings.

12. Termination. If the Lease is terminated prior to the Completion Date, for
any reason due to the default of Tenant hereunder, in addition to any other
remedies available to Landlord under the Lease, Tenant shall pay to Landlord as
Additional Rent under the Lease, within five (5) days of receipt of a statement
therefor, any and all costs incurred by Landlord and not reimbursed or otherwise
paid by Tenant through the date of termination in connection with the Tenant
Improvements to the extent planned, installed and/or constructed as of such date
of termination, including, but not limited to, any costs related to the removal
of all or any portion of the Tenant Improvements and restoration costs related
thereto. Subject to the provisions of Section 10.2 of the Lease, upon the
expiration or earlier termination of the Lease, Tenant shall not be required to
remove the Tenant Improvements it being the intention of the parties that the
Tenant Improvements are to be considered incorporated into the Building.
Notwithstanding anything to the contrary contained herein, Landlord shall have
the right to terminate the Lease, upon written notice to Tenant, if Landlord is
unable to obtain a building permit for the Tenant Improvements within one
hundred eighty (180) days from the date the Lease is signed by Tenant, despite
using its commercially reasonable efforts to do so. From and after the date on
which the Lease is terminated, Tenant and Landlord shall have no further rights,
obligations or claims with respect to each other arising from the Lease, except
for those obligations of Tenant under the Lease which expressly survive and
continue after the termination or expiration of the Lease.

 

Exhibit B, Page 6



--------------------------------------------------------------------------------

13. Tenant Access. Landlord, in Landlord’s reasonable discretion and upon
receipt of a written request from Tenant, may grant Tenant a license to have
access to the Premises prior to the Completion Date to allow Tenant to do other
work required by Tenant to make the Premises ready for Tenant’s use and (the
“Tenant’s Pre-Occupancy Work”). It shall be a condition to the grant by Landlord
and continued effectiveness of such license that:

(a) Tenant shall give to Landlord a written request to have such access not less
than five (5) business days prior to the date on which such proposed access will
commence (the “Access Notice”). The Access Notice shall contain or be
accompanied by each of the following items, all in form and substance reasonably
acceptable to Landlord: (i) a detailed description of and schedule for Tenant’s
Pre-Occupancy Work; (ii) the names and addresses of all contractors,
subcontractors and material suppliers and all other representatives of Tenant
who or which will be entering the Premises on behalf of Tenant to perform
Tenant’s Pre-Occupancy Work or will be supplying materials for such work, and
the approximate number of individuals, itemized by trade, who will be present in
the Premises; (iii) copies of all contracts, subcontracts, material purchase
orders, plans and specifications pertaining to Tenant’s Pre-Occupancy Work;
(iv) copies of all licenses and permits required in connection with the
performance of Tenant’s Pre-Occupancy Work; (v) certificates of insurance (in
amounts satisfactory to Landlord and with the parties identified in, or required
by, the Lease named as additional insureds) and instruments of indemnification
against all claims, costs, expenses, penalties, fines, and damages which may
arise in connection with Tenant’s Pre-Occupancy Work; and (vi) assurances of the
ability of Tenant to pay for all of Tenant’s Pre-Occupancy Work and/or a letter
of credit or other security deemed appropriate by Landlord securing Tenant’s
lien-free completion of Tenant’s Pre-Occupancy Work.

(b) Such pre-term access by Tenant and Tenant’s employees, agents, contractors,
consultants, workmen, mechanics, suppliers and invitees shall be subject to
scheduling by Landlord.

(c) Tenant’s employees, agents, contractors, consultants, workmen, mechanics,
suppliers and invitees shall fully cooperate, work in harmony and not, in any
manner, interfere with Landlord or Landlord’s agents or representatives in
performing the Work and any additional work pursuant to approved Change Orders,
Landlord’s work in other areas of the Building or the Park, or the general
operation of the Building. If at any time any such person representing Tenant
shall not be cooperative or shall otherwise cause or threaten to cause any such
disharmony or interference, including, without limitation, labor disharmony, and
Tenant fails to immediately institute and maintain corrective actions as
directed by Landlord, then Landlord may revoke such license upon twenty-four
(24) hours’ prior written notice to Tenant.

(d) Any such entry into and occupancy of the Premises or any portion thereof by
Tenant or any person or entity working for or on behalf of Tenant shall be
deemed to be subject to all of the terms, covenants, conditions and provisions
of the Lease, excluding only the covenant to pay Rent. Landlord shall not be
liable for any injury, loss or damage which may occur to any of Tenant’s
Pre-Occupancy Work made in or about the Premises or to any property placed
therein prior to the commencement of the term of the Lease, the same being at
Tenant’s sole risk and liability. Tenant shall be liable to Landlord for any
damage to any portion of the Premises, the Work or the additional work related
to any approved Change Orders caused by Tenant or any of Tenant’s employees,
agents, contractors, consultants, workmen, mechanics, suppliers and invitees. In
the event that the performance of Tenant’s Pre-Occupancy Work causes extra costs
to be incurred by Landlord or requires the use of other Building services,
Tenant shall promptly reimburse Landlord for such extra costs and/or shall pay
Landlord for such other Building services at Landlord’s standard rates then in
effect.

14. Lease Provisions; Conflict. The terms and provisions of the Lease, insofar
as they are applicable, in whole or in part, to this Exhibit B, are hereby
incorporated herein by reference. In the event of any conflict between the terms
of the Lease and this Exhibit B, the terms of this Exhibit B shall prevail. Any
amounts payable by Tenant to Landlord hereunder shall be deemed to be Additional
Rent under the Lease and, upon any default in the payment of same, Landlord
shall have all rights and remedies available to it as provided for in the Lease.

 

Exhibit B, Page 7



--------------------------------------------------------------------------------

Schedule 1

Initial Plans

LOGO [g160579g94m63.jpg]

 

Exhibit B, Page 8



--------------------------------------------------------------------------------

Schedule 2

Building Standards

Outline Specification for

Legacy Baytech Park

OFFICE AREA

Demising Partition and Corridor Walls:

Note: One hr. rated walls where required based on occupancy group.

 

A. 6” 20-gage metal studs at 24” O.C. (or as required by code based on roof
height) framed full height from finish floor to surface above.

 

B. One (1) layer 5/8” drywall Type “X” both sides of wall, fire taped only.

Interior Partitions:

 

A.

3 5/8” 20-gage metal studs at 24” O.C. to bottom of T-Bar ceiling grid
approximately 9’ 0” high.

 

B. One (1) layer 5/8” drywall both sides of wall, skip trowel textured ready for
paint.

 

C.

3 5/8” metal studs including all lateral bracing as required by code.

Perimeter Drywall (At Office Areas):

 

A.

3 5/8” metal studs @ 24” O.C. to 12’ 0” above finished floor. (or as required by
Title-24 for full height envelope then use demising wall spec.)

 

B. One (1) layer 5/8” Type “X” drywall taped and ready for paint.

Column Furring:

 

A.

Furring channel all sides of 2 1/2” metal studs per details.

 

B. One (1) layer 5/8” drywall taped skip trowel textured and ready for paint.

 

C. Columns within walls shall be furred-out.

 

Exhibit B, Page 9



--------------------------------------------------------------------------------

Acoustical Ceilings:

Note: Gyp. Bd. ceiling at all restrooms Typ.

 

A. 2’ x 4’ standard white T-Bar grid system as manufactured by USG: Donn DX24,
standard ‘T’ 9/16” with M7 wall molding.

 

B. 2’ x 4’ Radar Millenia clima plus by USG Interiors, white color w/ FLB edge

Painting:

 

A. Sheetrock walls within office to receive two (2) coats of interior latex
paint as manufactured by Kelly Moore or equal. Some portions of second coat to
be single accent color. Kelly-Moore: Western Acoustic #47.

 

B. Semi-gloss paint all restrooms and lunch rooms.

Window Covering:

 

A. 1” aluminum mini-blinds as manufactured by Levelor, Bali or equal, color to
be selected by Legacy Partners Commercial, Inc. (brushed aluminum or white).

 

B. Blinds to be sized to fit window module.

VCT:

 

A. VCT to be 1/8” x 12” x 12” as manufactured by Armstrong -Excelon Series or
equal.

 

B. Slabs shall be water proofed per manufacturer recommendations, at sheet vinyl
or VCT areas.

Light Fixtures:

 

A. 2” x 4” T-bar lay in 3-tube energy efficient fixture with cool white
fluorescent tubes with 18 cell parabolic lens as manufactured by Lithonia or
equal. (Approximately 50 F.C.)

Light Switches:

 

A. Switching as required by Title 24.

 

B. Switch assembly to be Levinton or equal, color — White

 

Exhibit B, Page 10



--------------------------------------------------------------------------------

Electrical Outlet:

 

A. 110V duplex outlet in demising or interior partitions only, as manufactured
by Leviton or equal, color to be White.

 

B. Maximum eight (8) outlets per circuit, spacing to meet code or minimum 2 per
office, conference room, reception and 2 dedicated over cabinet at lunch room
junction boxes above ceiling for large open area with furniture partitions.

 

C. Transformers to be a minimum of 20% over required capacity.

 

D. Contractors to inspect electric room and to include all necessary metering
cost.

 

E. No aluminum wiring is acceptable.

Telephone/Data Outlet:

 

A. One (1) single outlet box in wall with pullwire from outlet box to area above
T-bar ceiling per office.

 

B. Cover plate for phone outlets by telephone/data vendors.

Fire Sprinklers:

As required by fire codes.

Topset Base:

 

A. 4” rubber base as manufactured by Burke or equal, standard colors only.
Johnsonite, 4” cove, 01-Snow White

 

B. 4” rubber base at VCT areas.

Toilet Areas:

Wet walls to receive Duraboard or Wonder Board and ceramic tile up to 48”.
Floors to receive ceramic tile with self coved base as required by code.

Carpet:

Note any of the following carpets are acceptable

 

Exhibit B, Page 11



--------------------------------------------------------------------------------

Shaw Industries “Supply & Demand”, “Total Concepts”; or “ Convergence”.

Wood Doors:

Shall be 3’ 0” × 9’ 0” × 1 3/4” (unless otherwise specified) solid core, pre
finished clear maple at lobbies—flat cut / plain sliced, book matched veneer,
clear sealer finish and paint grade doors at interior to match existing.

Door Frames:

Shall be ACI or equal, 3 3/4” or 4 7/8” throat, brushed, standard aluminum,
snap-on trim.

Hardware:

1 1/2 pr. butts F179 Stanley, Latchset D10S Sparta Schlage, Lockset D53PD Sparta
Schlage, Dome Type floor stop Gylnn Johnson FB13, Closer 4110LCN (where
required) brushed chrome.

Insulation:

By Title 24 insulation.

Plumbing:

 

A. Shall comply with all local codes and handicapped code requirements. Fixtures
shall be either “American Standard”, “Kohler” or “Norris”. All toilet
accessories and grab bars shall be “Bobrick” or equal and approved by owner.

 

B. Plumbing bid shall include 5 gallon minimum hot water heater, or insta hot
with mixer valve including all connections.

Toilet Partitions:

Shall be as manufactured by Fiat, global or equal if approved by owner. Color to
be white or gray.

HVAC:

HVAC units per specifications.

Five (5) year warranty provided on all HVAC compressor units. All penetrations
including curbs and sleepers to be hot moped to Legacy Partners Commercial, Inc.
standard.

 

Exhibit B, Page 12



--------------------------------------------------------------------------------

Schedule 3

Bid Summary

[To be provided]

 

Exhibit B, Page 13



--------------------------------------------------------------------------------

Exhibit C

Rules & Regulations

This exhibit, entitled “Rules & Regulations”, is and shall constitute Exhibit C
to that certain Lease Agreement dated for reference purposes as of May 24, 2006
(the “Lease”), by and between LEGACY PARTNERS I SAN JOSE, LLC, a Delaware
limited liability company (“Landlord”), and Endwave Corporation, a Delaware
corporation (“Tenant”), for the leasing of certain premises located in Legacy
Baytech Park, 130 Baytech Drive, San Jose, California 95134-2302 (the
“Premises”). The terms, conditions and provisions of this Exhibit C are hereby
incorporated into and are made a part of the Lease. Any capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms as set forth in the Lease:

1. Subject to Section 30 of the Lease, no advertisement, picture or sign of any
sort shall be displayed on or outside the Premises or the Building without the
prior written consent of Landlord. Landlord shall have the right to remove any
such unapproved item without Notice and at Tenant’s expense.

2. Tenant shall park motor vehicles in those general parking areas, as
designated by Landlord, except for loading and unloading. During those periods
of loading and unloading, Tenant shall not unreasonably interfere with
(i) traffic flow within the Project and (ii) loading and unloading activities of
other tenants. Tenant shall not regularly park motor vehicles in designated
parking areas after the conclusion of normal daily business activity.

3. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without the prior written consent of Landlord.

4. All window coverings installed by Tenant and visible from the outside of the
Building require the prior written approval of Landlord.

5. Subject to Section 27 of the Lease, Tenant shall not use, keep or permit to
be used or kept any foul or noxious gas or substance or any flammable or
combustible materials in or around the Premises, the Building or any portion of
the Project.

6. Tenant shall not alter any lock or install any new locks or bolts on any door
at the Premises without the prior consent of Landlord. Tenant agrees not to make
any duplicate keys without the prior consent of Landlord.

7. Tenant shall not disturb, solicit or canvas any occupant of the Project and
shall cooperate to prevent same.

8. No person shall go on the roof without Landlord’s permission.

9. Business machines and mechanical equipment belonging to Tenant which cause
noise or vibration that may be transmitted to the structure of the Building, to
such a degree as to be objectionable to Landlord or other tenants, shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate noise or vibration.

10. All goods, including material used to store goods, delivered to the Premises
shall be immediately moved into the Premises and shall not be left in parking or
receiving areas overnight. Tenant shall not store or permit the storage or
placement of goods, merchandise, pallet or equipment of any sort outside of the
Premises, Building or in any of the Common Areas. No displays or sales of
merchandise are allowed in the parking lots or other portions of the Common
Areas.

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

11. No parking or storing of such trailers will be permitted in the auto parking
areas of the Project or on streets adjacent thereto.

12. Forklifts which operate on asphalt paving areas shall not have solid rubber
tires and shall only use tires that do not damage the asphalt.

13. Tenant is responsible for the storage and removal of all trash and refuse.
All such trash and refuse shall be contained in suitable receptacles and stored
behind screened enclosures at locations approved by Landlord.

14. Tenant shall not permit any animals, including, but not limited to, any
household pets, to be brought or kept in the Premises, Building, Common Areas or
Project.

15. Tenant shall not permit (i) any motor vehicles to be washed in any portion
of the Premises or Common Areas, and (ii) any mechanical work or maintenance of
motor vehicles to be performed in any portion of the Premises or Common Areas.

 

Exhibit C, Page 2



--------------------------------------------------------------------------------

Exhibit E

Hazardous Materials Disclosure Certificate

Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord (identified below) to evaluate and finalize a lease agreement
with you as Tenant. After a lease agreement is signed by you and the Landlord
(the “Lease Agreement”), on an annual basis in accordance with the provisions of
Section 27 of the signed Lease Agreement, you are to provide an update to the
information initially provided by you in this certificate. The information
contained in the initial Hazardous Materials Disclosure Certificate and each
annual certificate provided by you thereafter will be maintained in
confidentiality by Landlord subject to release and disclosure as required by
(i) any lenders and owners and their respective environmental consultants,
(ii) any prospective purchaser(s) of all or any portion of the property on which
the Premises are located, (iii) Landlord to defend itself or its lenders,
partners or representatives against any claim or demand, and (iv) any laws,
rules, regulations, orders, decrees, or ordinances, including, without
limitation, court orders or subpoenas. Any and all capitalized terms used
herein, which are not otherwise defined herein, shall have the same meaning
ascribed to such term in the signed Lease Agreement. Any questions regarding
this certificate should be directed to, and when completed, the certificate
should be delivered to:

 

Landlord:   

LEGACY PARTNERS I

SAN JOSE, LLC, a

Delaware limited

liability company

c/o Legacy Partners

Commercial, Inc.

4000 East Third Avenue,

Suite 600

Foster City, California

94404-4805

Attn: Senior Vice

President, Regional

Manager

Phone: (650) 571-2200

 

Name of (Prospective) Tenant:    Endwave Corporation, a Delaware corporation

Mailing Address:

     

 

  

 

Contact Person, Title and Telephone Number(s):      

 

 

Exhibit E, Page1



--------------------------------------------------------------------------------

Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):

 

Address of (Prospective) Premises  

130 Baytech Drive

San Jose, California 95134-2302

Length of (Prospective) Initial Term:    

 

 

1. General Information:

Describe the initial proposed operations to take place in, on, or about the
Premises, including, without limitation, principal products processed,
manufactured or assembled services and activities to be provided or otherwise
conducted. Existing Tenants should describe any proposed changes to on-going
operations.

 

2. Use, Storage and Disposal of Hazardous Materials

 

  2.1 Will any Hazardous Materials be used, generated, stored or disposed of in,
on or about the Premises? Existing Tenants should describe any Hazardous
Materials which continue to be used, generated, stored or disposed of in, on or
about the Premises.

 

  Wastes   Yes [    ]   No [    ]   Chemical Products   Yes [    ]   No [    ]  
Other   Yes [    ]   No [    ]   If Yes is marked, please explain:      

 

 

 

 

 

 

Exhibit E, Page 2



--------------------------------------------------------------------------------

  2.2 If “Yes” is marked in Section 2.1, attach a list of any Hazardous
Materials to be used, generated, stored or disposed of in, on or about the
Premises, including the applicable hazard class and an estimate of the
quantities of such Hazardous Materials at any given time; estimated annual
throughput; the proposed location(s) and method of storage (excluding nominal
amounts of ordinary household cleaners and janitorial supplies which are not
regulated by any Environmental Laws); and the proposed location(s) and method of
disposal for each Hazardous Material, including, the estimated frequency, and
the proposed contractors or subcontractors. Existing Tenants should attach a
list setting forth the information requested above and such list should include
actual data from on-going operations and the identification of any variations in
such information from the prior year’s certificate.

 

3. Storage Tanks and Sumps

 

  3.1 Is any above or below ground storage of gasoline, diesel, petroleum, or
other Hazardous Materials in tanks or sumps proposed in, on or about the
Premises? Existing Tenants should describe any such actual or proposed
activities.

Yes [    ]        No [    ]

If yes, please explain:

 

 

 

 

 

Exhibit E, Page 3



--------------------------------------------------------------------------------

4. Waste Management

 

  4.1 Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
Existing Tenants should describe any additional identification numbers issued
since the previous certificate.

Yes [    ]        No [    ]

 

  4.2 Has your company filed a biennial or quarterly reports as a hazardous
waste generator? Existing Tenants should describe any new reports filed.

Yes [    ]        No [    ]

If yes, attach a copy of the most recent report filed.

 

5. Wastewater Treatment and Discharge

 

  5.1 Will your company discharge wastewater or other wastes to:

                     storm drain?                      sewer?

                     surface water?                      no wastewater or other
wastes discharged.

Existing Tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).

 

 

 

 

 

Exhibit E, Page 4



--------------------------------------------------------------------------------

  5.2 Will any such wastewater or waste be treated before discharge?

Yes [    ]        No [    ]

If yes, describe the type of treatment proposed to be conducted. Existing
Tenants should describe the actual treatment conducted.

 

 

 

 

 

6. Air Discharges

 

  6.1 Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing Tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.

Yes [    ]        No [    ]

If yes, please describe:

 

 

 

 

 

  6.2 Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing Tenants should
specify any such equipment being operated in, on or about the Premises.

 

Exhibit E, Page 5



--------------------------------------------------------------------------------

             Spray booth(s)              Incinerator(s)

             Dip tank(s)                     Other (Please describe)

             Drying oven(s)              No Equipment Requiring Air Permits

If yes, please describe:

 

 

 

 

 

7. Hazardous Materials Disclosures

 

  7.1 Has your company prepared or will it be required to prepare a Hazardous
Materials management plan (“Management Plan”) pursuant to Fire Department or
other governmental or regulatory agencies’ requirements? Existing Tenants should
indicate whether or not a Management Plan is required and has been prepared.

Yes [    ]        No [    ]

If yes, attach a copy of the Management Plan. Existing Tenants should attach a
copy of any required updates to the Management Plan.

 

  7.2 Are any of the Hazardous Materials, and in particular chemicals, proposed
to be used in your operations in, on or about the Premises regulated under
Proposition 65? Existing Tenants should indicate whether or not there are any
new Hazardous Materials being so used which are regulated under Proposition 65.

Yes [    ]        No [    ]

If yes, please explain:

 

 

 

 

 

Exhibit E, Page 6



--------------------------------------------------------------------------------

8. Enforcement Actions and Complaints

 

  8.1 With respect to Hazardous Materials or Environmental Laws, has your
company ever been subject to any agency enforcement actions, administrative
orders, or consent decrees or has your company received requests for
information, notice or demand letters, or any other inquiries regarding its
operations? Existing Tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.

Yes [    ]        No [    ]

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 27 of the signed Lease Agreement.

 

 

 

 

 

  8.2 Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

Yes [    ]        No [    ]

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and all other documents related thereto as
requested by Landlord. Existing Tenants should describe and attach a copy of any
new complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Section 27 of the
signed Lease Agreement.

 

 

 

 

 

Exhibit E, Page 7



--------------------------------------------------------------------------------

  8.3 Have there been any problems or complaints from adjacent Tenants, owners
or other neighbors at your company’s current facility with regard to
environmental or health and safety concerns? Existing Tenants should indicate
whether or not there have been any such problems or complaints from adjacent
Tenants, owners or other neighbors at, about or near the Premises.

Yes [    ]        No [    ]

If yes, please describe. Existing Tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement.

 

 

 

 

 

 

9. Permits and Licenses

 

  9.1 Attach copies of all Hazardous Materials permits and licenses including a
Transporter Permit number issued to your company with respect to its proposed
operations in, on or about the Premises, including, without limitation, any
wastewater discharge permits, air emissions permits, and use permits or
approvals. Existing Tenants should attach copies of any new permits and licenses
as well as any renewals of permits or licenses previously issued.

The undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a Lease
Agreement and will be attached thereto as an exhibit; (B) that this Hazardous
Materials Disclosure Certificate is being delivered in accordance with, and as
required by, the provisions of Section 27 of the Lease Agreement; and (C) that
Tenant shall have and retain full and complete responsibility and liability with
respect to any of the Hazardous Materials disclosed in the HazMat Certificate
notwithstanding Landlord’s/Tenant’s receipt and/or approval of such certificate.
Tenant further agrees that none of the following described acts or events shall
be construed or otherwise interpreted as either (a) excusing, diminishing or
otherwise limiting Tenant from the requirement to fully and faithfully perform
its obligations under the Lease with respect to Hazardous Materials, including,
without limitation, Tenant’s indemnification of the Indemnitees and compliance
with all Environmental Laws, or (b) imposing upon Landlord, directly or
indirectly, any duty or liability with respect to any such Hazardous Materials,
including, without limitation, any duty on Landlord to investigate or otherwise
verify the accuracy of the representations and statements made therein or to
ensure that Tenant is in compliance with all Environmental Laws; (i) the
delivery of such certificate to Landlord and/or Landlord’s acceptance of

 

Exhibit E, Page 8



--------------------------------------------------------------------------------

such certificate, (ii) Landlord’s review and approval of such certificate,
(iii) Landlord’s failure to obtain such certificate from Tenant at any time, or
(iv) Landlord’s actual or constructive knowledge of the types and quantities of
Hazardous Materials being used, stored, generated, disposed of or transported on
or about the Premises by Tenant or Tenant’s Representatives. Notwithstanding the
foregoing or anything to the contrary contained herein, the undersigned
acknowledges and agrees that Landlord and its partners, lenders and
representatives may, and will, rely upon the statements, representations,
warranties, and certifications made herein and the truthfulness thereof in
entering into the Lease Agreement and the continuance thereof throughout the
term, and any renewals thereof, of the Lease Agreement.

Tenant hereby certifies, represents and warrants that the information contained
in this certificate is true and correct.

(Prospective) Tenant:

 

By:   Title:   Date:  

 

Exhibit E, Page 9



--------------------------------------------------------------------------------

Exhibit F

First Amendment to Lease Agreement

Change of Commencement Date

This First Amendment to Lease Agreement (the “Amendment”) is made and entered
into to be effective as of             , 20     by and between LEGACY PARTNERS I
SAN JOSE, LLC, a Delaware limited liability company (“Landlord”), and Endwave
Corporation, a Delaware corporation (“Tenant”), with reference to the following
facts:

Recitals

A. Landlord and Tenant have entered into that certain Lease Agreement dated
May 24, 2006 (the “Lease”), for the leasing of certain premises containing
approximately 32,805 rentable square feet of space located at 130 Baytech Drive,
San Jose, California 95134-2302 (the “Premises”) as such Premises are more fully
described in the Lease.

B. Landlord and Tenant wish to amend the Commencement Date of the Lease.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Recitals: Landlord and Tenant agree that the above recitals are true and
correct.

2. Commencement Date: The Commencement Date of the Lease shall be         .

3. Expiration Date: The last day of the Term of the Lease (the “Expiration
Date”) shall be         .

4. Base Rent: The dates on which the Base Rent will be adjusted are:

for the period              to             , the monthly Base Rent shall be
$        ;

for the period              to             , the monthly Base Rent shall be
$        ;

for the period              to             , the monthly Base Rent shall be
$        ; and

for the period              to             , the monthly Base Rent shall be
$        .

5. Effect of Amendment: Except as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.

6. Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meaning set forth in the Lease.

7. Authority: Subject to the provisions of the Lease, this Amendment shall be
binding upon and inure to the benefit of the parties hereto, their respective
heirs, legal representatives, successors and assigns. Each party hereto and the
persons signing below warrant that the person signing below on such party’s
behalf is authorized to do so and to bind such party to the terms of this
Amendment.

8. The terms and provisions of the Lease are hereby incorporated in this
Amendment.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

Landlord:     Tenant: LEGACY PARTNERS I SAN JOSE, LLC,     Endwave Corporation,
a Delaware limited liability company, Owner     a Delaware corporation By:  
LEGACY PARTNERS COMMERCIAL, L.P.,     By:     a California limited partnership,
     

 

(Name)

  as Property Manager and Agent for Owner     Its:              

 

(Title)

  By:   LEGACY PARTNERS COMMERCIAL, INC.,           General Partner          
By:       By:        

 

Debra Smith

     

 

(Name)

    Its:   Executive Vice President     Its:              

 

(Title)

 

Exhibit F, Page 2



--------------------------------------------------------------------------------

Exhibit G

Sign Criteria

 

LOGO [g160579g51e39.jpg]

 

  

LOGO [g160579g18u82.jpg]

 

Building

  

Directory Monuments (2)

•        Illuminated or non-illuminated letters and logo.

  

•        Surface applied matte black vinyl lettering.

•        Tenant choice of typeface, logo and colors.

  

•        Tenant choice of typeface and logo to fit within a defined area on
directory panel.

•        Channel letters and/or logo attached on a raceway on building wall.

  

•        Building signs require a separate permit through the City of San Jose.

   Sizes within defined areas as follows:   

110 Baytech

 

•        15’x2’ (maximum 30 sf area) on building within defined area.

 

130 Baytech

 

•        15’x2’ (maximum 30 sf area) on building within defined area.

 

•        20’x2.5’ (maximum 50 sf area) on east or west exterior of building.

  

 

Exhibit G, Page 1



--------------------------------------------------------------------------------

LOGO [g160579g29t38.jpg]

 

Shipping & Receiving Door

  

Glass Entrance

•        Surface applied matte black vinyl lettering on 24” x 18” white aluminum
panel.

  

•        Surface applied vinyl lettering.

•        Text to include address and information about type of entrance.

  

•        Tenant choice of typeface, logo and colors.

  

•        Size approximately 5 sf to fit within a defined area on glass panel to
left or right of main entrance.

All signage subject to the requirements of the Master Sign Program.

 

Exhibit G, Page 2



--------------------------------------------------------------------------------

Exhibit H

Subordination, Non-Disturbance and Attornment Agreement

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

Redwood Capital Finance Company, LLC

1960 East Grand Avenue, Suite 400

El Segundo, California 90245

Attention: William R. Lindsay

Space above this line for Recorder’s use.

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made and entered into as of             , 2006, by and between REDWOOD CAPITAL
FINANCE COMPANY, LLC a Delaware limited liability company (“Lender”), and
Endwave Corporation, a Delaware corporation (“Tenant”).

RECITALS:

A. Pursuant to the Loan Agreement (as defined below), Lender has made, or has
agreed to make, a loan (“Loan”) to the owner of the Property, Legacy Partners I
San Jose, LLC, a Delaware limited liability company (“Borrower”), evidenced by,
among other things, a promissory note executed, or to be executed, by Borrower
in favor of Lender in the principal amount of the Loan (as amended from time to
time, the “Note”).

B. The Note and certain other obligations of Borrower under the Loan are, or
will be, secured by, among other things, a Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing executed, to be executed, by Borrower in
favor of Lender (as amended from time to time, the “Deed of Trust”). The Deed of
Trust, is to be recorded or on or about the date of recordation of this
Agreement and encumbers Borrower’s interest in certain real property situated in
the City of San Jose, County of Santa Clara, State of California, and more
particularly described on Exhibit A attached hereto (the “Property”). In
connection with the Loan, Borrower and Lender have executed a Loan Agreement
(“Loan Agreement”), and Borrower has executed the other documents and
instruments which, together with the Loan Agreement, are described in the Loan
Agreement as the “Loan Documents.”

C. Pursuant to that certain Lease, dated May 24, 2006, Tenant leases the portion
of the Property known as 130 Baytech Drive, San Jose, California (“Premises”).

D. As a condition to making the Loan, Lender requires that Tenant subordinate
the Lease to the Deed of Trust and the lien thereof, subject to the terms and
conditions of this Agreement, and agree to attorn to Lender as provided below.
Tenant is willing to provide such subordination and attornment on the terms and
conditions contained in this Agreement. Unless otherwise defined herein,
capitalized terms used in this Agreement shall have the same meanings as in the
Lease.

 

Exhibit H, Page 1



--------------------------------------------------------------------------------

NOW, THEREFORE, for valuable consideration, Tenant and Lender agree as follows:

1. SUBORDINATION. Tenant hereby agrees in favor of Lender:

(a) The rights, interests, lien and charge of Lender under the Deed of Trust and
the other Loan Documents, and all modifications, extensions, renewals or
replacements thereof, as to the Note and all other obligations now or hereafter
secured thereby, including any additional advances thereunder, and all
modifications, extensions, renewals or replacements thereof, shall
unconditionally and at all times be and remain prior and superior with respect
to the Property to the rights, interests, lien and charge of Tenant under the
Lease, and all modifications, extensions, renewals or replacements thereof.
Notwithstanding the foregoing subordination as to any subsequent modifications,
renewals, extensions or replacements of the Deed of Trust, the Note, the other
Loan Documents or the other obligations secured thereby, including any
additional advances thereunder, Tenant agrees to execute, acknowledge and
deliver to Lender from time to time such further subordination and/or other
agreements as Lender may request in order to confirm the continuing priority and
superiority of the Deed of Trust and the other Loan Documents over the Lease;

(b) Lender would not make the Loan without this agreement to subordinate;

(c) This Agreement shall be the whole agreement and only agreement with regard
to the subordination of the Lease to the lien of the Deed of Trust and shall
supersede and cancel, but only insofar as would affect the priority between the
Deed of Trust and the Lease, any prior agreements as to such subordination,
including, without limitation, those provisions, if any, contained in the Lease
which provide for the subordination of the Lease to a deed or deeds of trust or
to a mortgage or mortgages;

(d) Lender, in making disbursements pursuant to the Note, the Deed of Trust or
the Loan Agreements, is under no obligation or duty to, nor has Lender
represented that it will, see to the application of such proceeds by the person
or persons to whom Lender disburses such proceeds, and any application or use of
such proceeds for purposes other than those provided for in such agreement or
agreements shall not defeat this agreement to subordinate in whole or in part;
and

(e) Tenant intentionally and unconditionally waives, relinquishes and
subordinates all of Tenant’s right, title and interest in and to the Property to
the lien of the Deed of Trust and understands that in reliance upon, and in
consideration of, this waiver, relinquishment and subordination, specific loans
and advances are being and will be made by Lender and, as part and parcel
thereof, specific monetary and other obligations are being and will be entered
into which would not be made or entered into but for such reliance upon this
waiver, relinquishment and subordination.

2. NONDISTURBANCE. Lender will not join Tenant as a party in any Foreclosure
(defined below) unless the joinder is necessary or desirable to pursue Lender’s
remedies under the Deed of Trust, and provided that such joinder shall not
result in the termination of the Lease or disturb Tenant’s possession of the
Premises. In the event of a Foreclosure, Lender agrees that the leasehold
interest of Tenant under the Lease shall not be terminated by reason of the
Foreclosure, but rather the Lease shall continue in full force and effect, and
Lender shall recognize and accept Tenant as tenant under the Lease subject to
the provisions of the Lease except as otherwise provided below; provided that,
if Tenant shall then be in default under the Lease beyond any notice, grace or
cure period, at

 

Exhibit H, Page 2



--------------------------------------------------------------------------------

Lender’s option, the Lease shall be terminated by reason of the Foreclosure and
Lender shall have no obligation to Tenant under the Lease. As used in this
Agreement, “Foreclosure” means any nonjudicial or judicial foreclosure of the
Deed of Trust, or any deed or other transfer in lieu thereof.

3. ATTORNMENT. In the event of a transfer of Borrower’s interest in the Property
to a Purchaser (as defined below), the Lease shall continue in full force and
effect and Tenant agrees to attorn to the Purchaser as its landlord under the
Lease and to be bound by all of the provisions of the Lease for the balance of
the term thereof; provided that the Purchaser shall not be:

(a) Liable for any act or omission of any Prior Landlord (as defined below) or
subject to any offsets or defenses which Tenant might have against any Prior
Landlord;

(b) Liable for the return of any rental security deposit, or bound by any
payment of rents, additional rents or other sums which Tenant may have paid more
than one month in advance to any Prior Landlord, except to the extent such sums
are actually received by Purchaser;

(c) Bound by any amendment to the Lease made without the prior written consent
of Lender;

(d) Liable for obligations under the Lease, the cost of which exceed the value
of its interest in the Property, or for obligations which first accrue after
Purchaser has sold or otherwise transferred its interest in the Property;

(e) Obligated to install, construct or pay for any tenant or other improvements
or alterations to or on the Premises or Property; bound to restore the Premises
or Property after a casualty for a cost in excess of any insurance proceeds
received by Lender with respect to such casualty; or bound to restore the
Premises or Property after a taking in condemnation for a cost in excess of the
portion of any condemnation award made specifically for that purpose; bound by
any restriction on competition beyond the Property;

(f) Bound by any notice of termination, cancellation or surrender of the Lease
made without the prior written consent of Lender;

(g) Bound by any option to purchase, right of first offer to purchase or right
of first refusal to purchase with respect to the Property or any portion
thereof;

(h) Liable for the breach of any representation or warranty made by Prior
Landlord in the Lease; or

(i) Liable for any indemnity obligation of Prior Landlord contained in the
Lease, except with respect to the Purchaser’s acts or omissions.

This attornment shall be immediately effective and self-operative, without the
execution of any further instrument, upon Purchaser’s acquisition of Borrower’s
interest in the Property. As used in this Agreement, “Purchaser” means any
transferee, including Lender, of Borrower’s interest in the Property pursuant to
a Foreclosure and the successors and assigns of such transferee, and “Prior
Landlord” means any landlord, including Borrower, under the Lease prior in time
to Purchaser.

4. NOTICE TO TENANT. After written notice is given to Tenant by Lender, that
Borrower is in default under the Loan and that the rentals under the Lease are
required to be paid to Lender pursuant to the terms of the Deed of Trust, Tenant
shall thereafter pay to Lender all rent and all other sums due Borrower under
the Lease.

 

Exhibit H, Page 3



--------------------------------------------------------------------------------

5. NOTICE TO LENDER AND RIGHT TO CURE. Tenant shall provide written notice to
Lender of any default by Borrower under the Lease or any other act or omission
by Borrower under the Lease which could give Tenant the right to terminate the
Lease and/or abate or make a deduction from amounts payable by Tenant under the
Lease, and Tenant agrees that no notice of termination of the Lease and no
notice of abatement of or deduction from rent shall be effective unless Lender
shall have received written notice of the default, act or omission giving rise
to such termination, abatement or rent deduction and shall have failed to cure
such default, act or omission within thirty (30) days after receipt of such
notice to cure such default, act or omission or if such default, act or omission
cannot be cured within thirty (30) days, shall have failed within thirty
(30) days after receipt of such notice to commence and thereafter diligently
pursue any action necessary to cure such default, act or omission to completion,
including, without limitation, any action to obtain possession of the Property.
Notwithstanding the foregoing, Lender shall have no obligation to cure any such
default, act or omission. Tenant shall give such notice to Lender at its address
set forth below or at such other address as Lender shall specify from time to
time.

6. NOTICES. Any notice or other communication required or permitted to be given
pursuant to the provisions of this Agreement shall either be personally
delivered, sent by registered or certified U.S. mail, return receipt requested,
postage prepaid, or sent by a nationally recognized private courier service, and
shall be addressed to the parties as follows:

 

TENANT:    LENDER:   

REDWOOD CAPITAL FINANCE COMPANY, LLC

1960 East Grand Avenue, Suite 400

El Segundo, California 90245

Attention: William R. Lindsay

Any such notice shall be effective upon delivery or attempted delivery.

7. MISCELLANEOUS. This Agreement shall be binding upon and inure to the benefit
of Lender and Tenant and their respective successors and assigns. This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of California. This Agreement is the entire agreement of the parties
and supersedes any prior agreement with respect to its subject matter, and no
provision of this Agreement may be waived or modified except in a writing signed
by all parties. If any lawsuit, arbitration or other proceeding is brought under
this Agreement, the prevailing party shall be entitled to recover the reasonable
fees and costs of its attorneys in such proceeding. If any provision of this
Agreement is held to be invalid or unenforceable in any respect, this Agreement
shall be construed without such provision. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
taken together shall constitute one and the same document. Each party represents
and warrants to the other party that this Agreement is a valid and binding
agreement of such party and the person(s) executing this Agreement on their
behalf have the authority to do so.

 

Exhibit H, Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER:

REDWOOD CAPITAL FINANCE COMPANY, LLC,

a Delaware limited liability company

By: Name: Title:

 

STATE OF                                 )    ) ss.
COUNTY OF                                      )

The foregoing instrument was acknowledged before me this      day of         ,
200    , by                     .

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

Notary Public

 

My commission expires:

 

                                

 

TENANT:

 

ENDWAVE CORPORATION,

 

a Delaware corporation

By: Name: Title:

[ NOTARY ]

 

Exhibit H, Page 5



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF PROPERTY

 

Exhibit H, Page 6



--------------------------------------------------------------------------------

Addendum One

Option to Extend the Lease Term

This Addendum One (the “Addendum”) is incorporated as a part of that certain
Lease Agreement dated May 24, 2006 (the “Lease”), by and between LEGACY PARTNERS
I SAN JOSE, LLC, a Delaware limited liability company (“Landlord”), and Endwave
Corporation, a Delaware corporation (“Tenant”), for the leasing of certain
premises located in Legacy Baytech Park, 130 Baytech Drive, San Jose, California
95134-2302 (the “Premises”), as more particularly described in Exhibit A to the
Lease (the “Premises”). Any capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms as set forth in the
Lease.

1. Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in Paragraph 5 below, Tenant shall have an Option
(“Option”) to extend the initial term of the Lease for one (1) year (the
“Extended Term”).

2. Tenant’s Option Notice. Tenant shall have the right to deliver written notice
to Landlord of its intent to exercise this Option (the “Option Notice”). If
Landlord does not receive the Option Notice from Tenant on a date which is
neither more than three hundred sixty (360) days nor less than two hundred forty
(240) days prior to the end of the initial term of the Lease, all rights under
this Option shall automatically terminate and shall be of no further force or
effect. Upon the proper exercise of this Option, subject to the provisions,
limitations and conditions set forth in Paragraph 5 below, the initial term of
the Lease shall be extended for the Extended Term.

3. Establishing the Initial Monthly Base Rent for the Extended Term. The initial
monthly Base Rent for the Extended Term shall be equal to the then Fair Market
Rental Rate, as hereinafter defined. As used herein, the “Fair Market Rental
Rate” payable by Tenant for the Extended Term shall mean the Base Rent for the
highest and best use for comparable space at which non-equity tenants, as of the
commencement of the lease term for the Extended Term, will be leasing
non-sublease, non-equity, unencumbered space comparable in size, location and
quality to the Premises for a comparable term, which comparable space is located
in the Building and in other comparable buildings in the vicinity of the
Building, taking into consideration all out-of-pocket concessions generally
being granted at such time for such comparable space, including the condition
and value of existing tenant improvements in the Premises, but excluding the
value of any alterations in the Building paid for by Tenant. The Fair Market
Rental Rate shall include the periodic rental increases that would be included
for space leased for the period of the Extended Term.

If Landlord and Tenant are unable to agree on the Fair Market Rental Rate for
the Extended Term within ten (10) days of receipt by Landlord of the Option
Notice for the Extended Term, Landlord and Tenant each, at its cost and by
giving notice to the other party, shall appoint a competent and impartial
commercial real estate broker (hereinafter “broker”) with at least five
(5) years’ full-time commercial real estate brokerage experience in the
geographical area of the Premises to set the Fair Market Rental Rate for the
Extended Term. If either Landlord or Tenant does not appoint a broker within ten
(10) days after the other party has given notice of the name of its broker, the
single broker appointed shall be the sole broker and shall set the Fair Market
Rental Rate for the Extended Term. If two (2) brokers are appointed by Landlord
and Tenant as stated in this paragraph, they shall meet promptly and attempt to
set the Fair Market Rental Rate. In addition, if either of the first two
(2) brokers fails to submit their opinion of the Fair Market Rental Rate within
the time frames set forth below, then the single Fair Market Rental Rate
submitted shall automatically be the initial monthly Base Rent for the Extended
Term and shall be binding upon Landlord and Tenant. If the two (2) brokers are
unable to agree within ten (10) days after the second broker has been appointed,
they shall attempt to select a third broker, meeting the qualifications stated
in this paragraph within ten (10) days after the last day the two (2) brokers
are given to set the Fair Market Rental Rate. If the two (2) brokers are unable
to agree on the third broker, either Landlord or Tenant by giving ten (10) days’
written notice to the other party, can apply to the Presiding Judge of the
Superior Court of the county in which the Premises is located for the selection
of a third broker who meets the qualifications stated in this paragraph.
Landlord

 

Addendum One, Page 1



--------------------------------------------------------------------------------

and Tenant each shall bear one-half (  1/2) of the cost of appointing the third
broker and of paying the third broker’s fee. The third broker, however selected,
shall be a person who has not previously acted in any capacity for either
Landlord or Tenant. Within fifteen (15) days after the selection of the third
broker, the third broker shall select one of the two Fair Market Rental Rates
submitted by the first two brokers as the Fair Market Rental Rate for the
Extended Term. The determination of the Fair Market Rental Rate by the third
broker shall be binding upon Landlord and Tenant.

In no event shall the monthly Base Rent for any period of the Extended Term be
less than the highest monthly Base Rent charged during the initial term of the
Lease. Upon determination of the initial monthly Base Rent for the Extended Term
in accordance with the terms outlined above, Landlord and Tenant shall
immediately execute an amendment to this Lease. Such amendment shall set forth
the initial monthly Base Rent for the Extended Term and the actual commencement
date and expiration date of the Extended Term. Tenant shall have no other right
to extend the term of the Lease under this Addendum unless Landlord and Tenant
otherwise agree in writing.

4. Condition of Premises and Brokerage Commissions for the Extended Term. If
Tenant timely and properly exercises this Option, in strict accordance with the
terms contained herein: (1) Tenant shall accept the Premises in its then “As-Is”
condition and, accordingly, Landlord shall not be required to perform any
additional improvements to the Premises; and (2) Tenant hereby agrees that it
will be solely responsible for any and all brokerage commissions and finder’s
fees payable to any broker now or hereafter procured or hired by Tenant or who
otherwise claims a commission based on any act or statement of Tenant (“Tenant’s
Broker”) in connection with the Option. Tenant hereby further agrees that
Landlord shall in no event or circumstance be responsible for the payment of any
such commissions and fees to Tenant’s Broker, and Tenant shall indemnify, defend
and hold Landlord free and harmless against any liability, claim, judgment, or
damages with respect thereto, including attorneys’ fees and costs.

5. Limitations On, and Conditions To, Extension Option. This Option is personal
to Tenant and any Affiliate of Tenant and may not be assigned, voluntarily or
involuntarily, separate from or as part of the Lease. At Landlord’s option, all
rights of Tenant under this Option shall terminate and be of no force or effect
if any of the following individual events occur or any combination thereof
occur: (1) Tenant has been in default beyond any applicable cure period at any
time during the initial term of the Lease, or is in default of any provision of
the Lease beyond any applicable cure period on the date Landlord receives the
Option Notice; and/or (2) Tenant has assigned its rights and obligations under
all or part of the Lease or Tenant has subleased all or part of the Premises in
a Transfer other than to an Affiliate of Tenant; and/or (3) there has occurred a
material and adverse change in Tenant’s financial condition which would
materially impair Tenant’s ability to satisfy its obligations under this Lease
at the time the Option Notice is delivered to Landlord; and/or (4) Tenant has
failed to exercise properly this Option in a timely manner in strict accordance
with the provisions of this Addendum; and/or (5) Tenant or an Affiliate of
Tenant no longer has possession of all or any part of the Premises under the
Lease, or if the Lease has been terminated earlier, pursuant to the terms and
provisions of the Lease.

6. Time is of the Essence. Time is of the essence with respect to each and every
time period described in this Addendum.

 

Addendum One, Page 2



--------------------------------------------------------------------------------

Addendum Two

Letter of Credit

This LETTER OF CREDIT Addendum (“LC Addendum”) is made and entered into by and
between Legacy Partners I San Jose, LLC, a Delaware limited liability company
(“Landlord”), and Endwave Corporation, a Delaware corporation (“Tenant”), and is
dated as of the date of the Lease Agreement (“Lease”) by and between Landlord
and Tenant to which this LC Addendum is attached. The agreements set forth in
this LC Addendum shall have the same force and effect as if set forth in the
Lease. To the extent the terms of this LC Addendum are inconsistent with the
terms of the Lease, the terms of this LC Addendum shall control.

1. Concurrently with Tenant’s execution of the Lease, Tenant shall deliver to
Landlord, as collateral for the full and faithful performance by Tenant of all
of its obligations under the Lease and to compensate Landlord for all losses and
damages Landlord may suffer as a result of any default by Tenant under the
Lease, an irrevocable and unconditional negotiable standby letter of credit (the
“Letter of Credit”), in the form attached hereto as Exhibit 1 and containing the
terms required herein, payable in the County of Santa Clara, California, running
in favor of Landlord issued by a solvent, nationally recognized bank with a long
term rating of BBB or higher as rated by Moody’s Investors Service or Standard &
Poor’s, under the supervision of the Superintendent of Banks of the State of
California, or a national banking association, in the amount of Two Hundred
Thirty Five Thousand Six Hundred Seventy One and 12/100 Dollars ($235,671.12)
(the “Letter of Credit Amount”). The Letter of Credit shall be (i) at sight,
irrevocable and unconditional, (ii) maintained in effect, whether through
replacement, renewal or extension, for the period from the Lease Commencement
Date and continuing until the date (the “LC Expiration Date”) which is one
hundred twenty (120) days after the Lease Expiration Date, and Tenant shall
deliver a new Letter of Credit or certificate of renewal or extension to
Landlord at least thirty (30) days prior to the expiration of the Letter of
Credit then held by Landlord, without any action whatsoever on the part of
Landlord, (iii) subject to the International Standby Practice (1998 Revision)
International Chamber of Commerce Publication #590, (iv) fully assignable by
Landlord, and (v) permit partial draws. In addition to the foregoing, the form
and terms of the Letter of Credit (and the bank issuing the same (the “Bank”))
shall be acceptable to Landlord, in Landlord’s discretion, and shall provide,
among other things, in effect that: (A) Landlord, or its then managing agent,
shall have the right to draw down an amount up to the face amount of the Letter
of Credit (1) upon the presentation to the Bank of Landlord’s (or Landlord’s
then managing agent’s) written statement that such amount is due to Landlord
under the terms and conditions of the Lease, or (2) in the event Tenant, as
applicant, shall have failed to provide to Landlord a new or renewal Letter of
Credit satisfying the terms of this LC Addendum at least thirty (30) days prior
to the expiration of the Letter of Credit then held by Landlord, it being
understood that if Landlord or its managing agent be a limited liability
company, corporation, partnership or other entity, then such statement shall be
signed by a managing member (if a limited liability company), an officer (if a
corporation), a general partner (if a partnership), or any authorized party (if
another entity) and (B) the Letter of Credit will be honored by the Bank without
inquiry as to the accuracy thereof and regardless of whether Tenant disputes the
content of such statement.

2. The Letter of Credit shall also provide that Landlord may, at any time and
without notice to Tenant and without first obtaining Tenant’s consent thereto,
transfer all or any portion of its interest in and to the Letter of Credit to
another party, person or entity, regardless of whether or not such transfer is
separate from or as a part of the assignment by Landlord of its rights and
interests in and to the Lease. In the event of a transfer of Landlord’s interest
in the Building, Landlord shall transfer the Letter of Credit, in whole or in
part (or cause a substitute letter of credit to be delivered, as applicable) to
the transferee and thereupon Landlord shall, without any further agreement
between the parties, be released by Tenant from all liability therefor, and it
is agreed that the provisions hereof shall apply to every transfer or assignment
of the whole or any portion of said Letter of Credit to a new landlord. In
connection with any such transfer of the Letter of Credit by Landlord, Tenant
shall, at Tenant’s sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and, Tenant shall be responsible for paying the Bank’s transfer and
processing fees in connection therewith.

 

Addendum Two, Page 1



--------------------------------------------------------------------------------

3. If, as result of any application or use by Landlord of all or any part of the
Letter of Credit, the amount of the Letter of Credit shall be less than the
Letter of Credit Amount, Tenant shall, within five (5) business days of
receiving Landlord’s demand therefor, provide Landlord with additional letter(s)
of credit in an amount equal to the deficiency (or a replacement letter of
credit in the total Letter of Credit Amount), and any such additional (or
replacement) letter of credit shall comply with all of the provisions of this LC
Addendum, and if Tenant fails to comply with the foregoing, notwithstanding
anything to the contrary contained in Section 18 of the Lease, the same shall
constitute an incurable default by Tenant. Tenant further covenants and warrants
that it will neither assign nor encumber the Letter of Credit or any part
thereof and that neither Landlord nor its successors or assigns will be bound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance.
Without limiting the generality of the foregoing, if the Letter of Credit
expires earlier than the LC Expiration Date, a renewal thereof or substitute
letter of credit, as applicable, shall be delivered to Landlord not later than
thirty (30) days prior to the expiration of the Letter of Credit, which shall be
irrevocable and automatically renewable as above provided through the LC
Expiration Date upon the same terms as the expiring Letter of Credit or such
other terms as may be acceptable to Landlord in its sole discretion. However, if
the Letter of Credit is not timely renewed or a substitute letter of credit is
not timely received, or if Tenant fails to maintain the Letter of Credit in the
amount and in accordance with the terms set forth in this LC Addendum, Landlord
shall have the right to present the Letter of Credit to the Bank in accordance
with the terms of this LC Addendum, and the proceeds of the Letter of Credit may
be applied by Landlord for Tenant’s failure to fully and faithfully perform all
of Tenant’s obligations under this Lease and against any Rent payable by Tenant
under this Lease that is not paid when due and/or to pay for all losses and
damages that Landlord has suffered or that Landlord reasonably estimates that it
will suffer as a result of any default by Tenant under this Lease. Any unused
proceeds shall constitute the property of Landlord and need not be segregated
from Landlord’s other assets.

4. Tenant hereby acknowledges and agrees that Landlord is entering into the
Lease in material reliance upon the ability of Landlord to draw upon the Letter
of Credit in the event Tenant fails to fully and faithfully perform all of
Tenant’s obligations under this Lease and to compensate Landlord for all losses
and damages Landlord may suffer as a result of the occurrence of any default on
the part of Tenant under the Lease and Landlord may, at any time, but without
obligation to do so, and without notice, draw upon the Letter of Credit, in part
or in whole, for such purposes. Tenant agrees not to interfere in any way with
payment to Landlord of the proceeds of the Letter of Credit, either prior to or
following a “draw” by Landlord of any portion of the Letter of Credit,
regardless of whether any dispute exists between Tenant and Landlord as to
Landlord’s right to draw from the Letter of Credit. No condition or term of the
Lease shall be deemed to render the Letter of Credit conditional to justify the
issuer of the Letter of Credit in failing to honor a drawing upon such Letter of
Credit in a timely manner. Tenant agrees and acknowledges that Tenant has no
property interest whatsoever in the Letter of Credit or the proceeds thereof and
that, in the event Tenant becomes a debtor under any chapter of the Federal
Bankruptcy Code, neither Tenant, any trustee, nor Tenant’s bankruptcy estate
shall have any right to restrict or limit Landlord’s claim and/or rights to the
Letter of Credit and/or the proceeds thereof by application of Section 502(b)(6)
of the Federal Bankruptcy Code.

5. Landlord and Tenant acknowledge and agree that in no event or circumstance
shall the Letter of Credit or any renewal thereof or substitute therefor be
(i) deemed to be or treated as a “security deposit” within the meaning of
California Civil Code Section 1950.7, (ii) subject to the terms of such
Section 1950.7, or (iii) intended to serve as a “security deposit” within the
meaning of such Section 1950.7. The parties hereto (A) recite that the Letter of
Credit is not intended to serve as a security deposit and such Section

 

Addendum Two, Page 2



--------------------------------------------------------------------------------

1950.7 and any and all other laws, rules and regulations applicable to security
deposits in the commercial context (“Security Deposit Laws”) shall have no
applicability or relevancy thereto and (B) waive any and all rights, duties and
obligations either party may now or, in the future, will have relating to or
arising from the Security Deposit Laws.

6. Notwithstanding anything to the contrary contained in this LC Addendum,
Tenant shall have the right to reduce the Letter of Credit Amount (“LC
Reduction”) to One Hundred Seventeen Thousand Eight Hundred Thirty-Five and
56/100 Dollars ($117,835.56) (“Reduced LC Amount”), provided Tenant provides
Landlord with documentation reasonably acceptable to Landlord that Tenant’s
total revenue has reached a total of Sixty Million and 00/100 Dollars
($60,000,000) for the immediately prior four (4) consecutive calendar quarters.
At any time after the occurrence of the LC Reduction, Tenant shall have the
right, to be exercised by written notice to Landlord, to exchange the Letter of
Credit in the Reduced LC Amount for cash in the amount of the Reduced LC Amount
(“Exchange Portion”). Such Exchange Portion shall be added by Landlord to and
become part of the Security Deposit except that such Exchange Portion shall be
returned to Tenant in equal installments every six (6) months thereafter
remaining in the Term following the date such Exchange Portion was added to the
Security Deposit (for example, in the event the Exchange Portion was added to
the Security Deposit] on the last day of the twenty-fourth (24th) month of the
Term, then Landlord shall return the Exchange Portion to Tenant in six (6) equal
monthly installments of Nineteen Thousand Six Hundred Thirty-Nine and 26/100
Dollars ($19,639.26) on the last day of each of the thirtieth (30th),
thirty-sixth (36th), forty-second (42nd), forty-eighth (48th), fifty-fourth
(54th) and sixtieth (60th) months of the Term). Tenant acknowledges and agrees
that, in the event Tenant shall then be in default which shall not have been
cured by Tenant or Tenant shall have been in material default at any time during
the Term beyond any applicable notice and cure periods, Tenant shall have no
right to (i) reduce the Letter of Credit to the Reduced LC Amount, (ii) exchange
the Letter of Credit in the Reduced LC Amount for cash to be added to and become
part of the Security Deposit, and/or (iii) a return of any of the Exchange
Portion at any time. In the event Tenant does not elect to exchange the Letter
of Credit as described above, Landlord shall continue to hold the Letter of
Credit in the Reduced LC Amount pursuant to the terms of this LC Addendum.

 

Landlord:       Tenant: LEGACY PARTNERS I SAN JOSE, LLC,       Endwave
Corporation, a Delaware limited liability company, Owner       a Delaware
corporation By:    LEGACY PARTNERS COMMERCIAL, L.P.,       By:       a
California limited partnership,         

 

(Name)

   as Property Manager and Agent for Owner       Its:                  

 

(Title)

   By:    LEGACY PARTNERS COMMERCIAL, INC.,          General Partner         
By:             By:      

 

Debra Smith

        

 

(Name)

Its:    Executive Vice President       Its:                  

 

(Title)

 

Addendum Two, Page 3



--------------------------------------------------------------------------------

EXHIBIT 1 TO LC ADDENDUM

Contact Phones:

IRREVOCABLE STANDBY LETTER OF CREDIT

 

            , 20           Our irrevocable standby Letter of Credit:
Beneficiary:       No.                                    Applicant:

LEGACY PARTNERS I SAN JOSE, LLC,

 

c/o Legacy Partners Commercial, Inc.

     

 

 

4000 East Third Avenue, Suite 600       Amount: Exactly USD $235,671.12 Foster
City, California 94404-4805       (Two hundred Thirty Five Thousand Six Hundred
Seventy One and 12/100 Dollars)       Final Date of Expiration:
                     [INSERT       DATE WHICH IS 120 DAYS AFTER LEASE      
EXPIRATION DATE]

We (the “Bank”) hereby issue our irrevocable standby Letter of Credit No.
         in Beneficiary’s favor for the account of the above-referenced
Applicant, in the aggregate amount of exactly USD $        .

 

Addendum Two, Page 4



--------------------------------------------------------------------------------

This Letter of Credit is available with us at our above office by presentation
of your draft drawn on us at sight bearing the clause: “Drawn under
                     [INSERT NAME OF BANK] Letter of Credit No.         ” and
accompanied by the following:

1. Beneficiary’s signed certification purportedly signed by an authorized
officer or agent stating:

(A) “ Beneficiary, as landlord, is now entitled to draw upon this Letter of
Credit pursuant to the terms and conditions of that certain lease agreement
dated May 24, 2006 for premises located at 130 Baytech Drive, San Jose,
California 95134-2302”; or

(B) “The Bank has notified us that this Letter of Credit will not be extended
beyond the current expiration date of this Letter of Credit and Applicant has
not delivered to Beneficiary at least thirty (30) days prior to the current
expiration of this Letter of Credit a replacement Letter of Credit satisfactory
to Beneficiary.”

2. The original of this Letter of Credit.

Special conditions:

Partial draws under this Letter of Credit are permitted. Notwithstanding
anything to the contrary contained herein, this Letter of Credit shall expire
permanently without renewal on                      [INSERT DATE WHICH IS 120
DAYS AFTER LEASE EXPIRATION DATE].

This Letter of Credit shall be automatically extended for an additional period
of one (1) year, without amendment, from the present or each future expiration
date but in any event not beyond                      [INSERT DATE WHICH IS 120
DAYS AFTER LEASE EXPIRATION DATE] which shall be the final expiration date of
this Letter of Credit, unless, at least thirty (30) days prior to the then
current expiration date we notify you by registered mail/overnight courier
service at the above address that this Letter of Credit will not be extended
beyond the current expiration date.

We hereby agree with you that all drafts drawn under and in compliance with the
terms of this Letter of Credit will be duly honored upon presentation to us of
the documents described in Paragraph 1 above on or before the expiration date of
this Letter of Credit, without inquiry as to the accuracy thereof and regardless
of whether Applicant disputes the content of any such documents or
certifications.

This Letter of Credit is transferable and any such transfer may be effected by
us, provided that you deliver to us your written request for transfer in form
and substance reasonably satisfactory to us. Beneficiary may, at any time and
without notice to Applicant and without first obtaining Applicant’s consent
thereto, transfer all or any portion of Beneficiary’s interest in and to the
Letter of Credit to another party, person or entity, regardless of whether or
not such transfer is separate from or as a part of the assignment by Beneficiary
of Beneficiary’s rights and interests in and to the Lease. The original of this
Letter of Credit together with any amendments thereto must accompany any such
transfer request.

Except so far as otherwise expressly stated, this documentary credit is subject
to the International Standby Practice (1998 Revision), International Chamber Of
Commerce Publication No. 590.

 

By:  

 

Authorized signature

Please direct any correspondence including drawing or inquiry quoting our
reference number to the above referenced address.

 

Addendum Two, Page 5



--------------------------------------------------------------------------------

First Amendment to Lease Agreement

Change of Commencement Date

This First Amendment to Lease Agreement (the “Amendment”) is made and entered
into to be effective as of September 11, 2006 by and between LEGACY PARTNERS I
SAN JOSE, LLC, a Delaware limited liability company (“Landlord”), and Endwave
Corporation, a Delaware corporation (“Tenant”), with reference to the following
facts:

Recitals

A. Landlord and Tenant have entered into that certain Lease Agreement dated
May 24, 2006 (the “Lease”), for the leasing of certain premises containing
approximately 32,805 rentable square feet of space located at 130 Baytech Drive,
San Jose, California 95134-2302 (the “Premises”) as such Premises are more fully
described in the Lease.

B. Landlord and Tenant wish to amend the Commencement Date of the Lease and the
Base Rent Schedule.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Recitals: Landlord and Tenant agree that the above recitals are true and
correct.

2 Commencement Date: The Commencement Date of the Lease shall be September 1,
2006.

3 Expiration Date: The last day of the Term of the Lease (the “Expiration Date”)
shall be August 31, 2011.

4. Base Rent: The dates on which the Base Rent will be adjusted are:

for the period September 1, 2006 to August 31, 2007, the monthly Base Rent shall
be $22,383.42;

for the period September 1, 2007 to August 31, 2008, the monthly Base Rent shall
be $31,568.82;

for the period September 1, 2008 to August 31, 2009, the monthly Base Rent shall
be 32,224.92;

for the period September 1, 2009 to August 31, 2010, the monthly Base Rent shall
be $32,881.02; and

for the period September 1, 2010 to August 31, 2011, the monthly Base Rent shall
be $33,537.12.



--------------------------------------------------------------------------------

5. Effect of Amendment: Except as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.

6. Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meaning set forth in the Lease.

7. Authority: Subject to the provisions of the Lease, this Amendment shall be
binding upon and inure to the benefit of the parties hereto, their respective
heirs, legal representatives, successors and assigns. Each party hereto and the
persons signing below warrant that the person signing below on such party’s
behalf is authorized to do so and to bind such party to the terms of this
Amendment.

8. The terms and provisions of the Lease are hereby incorporated in this
Amendment.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

Landlord:      Tenant:

LEGACY PARTNERS I SAN JOSE, LLC,

a Delaware limited liability company, Owner

    

Endwave Corporation,

a Delaware corporation

By:    LEGACY PARTNERS COMMERCIAL, L.P.,      By:   

 

   a California limited partnership, as Property Manager and Agent for Owner
        (Name)    By:    LEGACY PARTNERS COMMERCIAL, INC.,      Its:   

 

      General Partner         (Title)       By:   

 

     By:   

 

         Debra Smith         (Name)       Its:    Executive Vice President     
                 Its:   

 

                 (Title)

 

- 2 -



--------------------------------------------------------------------------------

Second Amendment to Lease Agreement

This Second Amendment to Lease Agreement (the “Second Amendment”) is made and
entered into to be effective as of December 6, 2006 by and between LEGACY
PARTNERS I SAN J0SE, LLC, a Delaware limited liability company (“Landlord”), and
Endwave Corporation, a Delaware corporation (“Tenant”), with reference to the
following facts:

Recitals

A. Landlord and Tenant have entered into that certain Lease Agreement dated
May 24, 2006 (the “Original Lease”), for the leasing of certain premises
containing approximately 32,805 rentable square feet of space located at
130 Baytech Drive, San Jose, California 95134-2302 (the “Premises”) as such
Premises are more fully described in the Lease, as amended by that certain First
Amendment to Lease Agreement dated as of September 11, 2006 (the Original Lease
as so amended, is hereinafter referred to as the “Lease”).

B. Pursuant to the terms of Section 6 of Addendum Two to the Lease, Tenant has
requested the LC Reduction (as defined in the Lease) and Landlord has agreed to
such LC Reduction. Landlord and Tenant now desire to amend the Lease to provide
for the LC Reduction.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Recitals: Landlord and Tenant agree that the above recitals are true and
correct.

2. Letter of Credit Reduction: Pursuant to Section 6 of Addendum Two to the
Lease, Landlord and Tenant hereby acknowledge and agree that (i) the Letter of
Credit shall be amended by reducing the Letter of Credit Amount to One Hundred
Seventeen Thousand Eight Hundred Thirty Five and 56/100 Dollars ($117,836.56)
and (ii) the amendment to the Letter of Credit (“LOC Amendment”) shall be in the
form attached hereto and made a part hereof as Exhibit A. Tenant agrees to
deliver the original LOC Amendment to Landlord concurrently with Tenant’s
execution and delivery of this Second Amendment to Landlord.

3. Brokers: Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Second Amendment
whose commission shall be payable by Landlord. If Tenant has dealt with any
person, real estate broker or agent with respect to this Second Amendment,
Tenant shall be solely responsible for the payment of any fee due to said person
or firm, and Tenant shall indemnify, defend and hold Landlord free and harmless
against any claims, judgments, damages, costs, expenses, and liabilities with
respect thereto, including attorneys’ fees and costs.

4. Effect of Amendment: Except as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.



--------------------------------------------------------------------------------

5. Definitions: Unless otherwise defined in this Second Amendment, all
capitalized terms used in this Second Amendment shall have the meaning set forth
in the Lease.

6. Authority: Subject to the provisions of the Lease, this Second Amendment
shall be binding upon and inure to the benefit of the parties hereto, their
respective heirs, legal representatives, successors and assigns. Each party
hereto and the persons signing below warrant that the person signing below on
such party’s behalf is authorized to do so and to bind such party to the terms
of this Second Amendment.

7. Incorporation: The terms and provisions of the Lease are hereby incorporated
in this Second Amendment.

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date and year first above written.

 

Landlord:      Tenant:

LEGACY PARTNERS I SAN JOSE, LLC,

a Delaware limited liability company, Owner

    

Endwave Corporation,

a Delaware corporation

By:    LEGACY PARTNERS COMMERCIAL, L.P.,      By:   

/s/ Brett W. Wallace

   a California limited partnership,         (Name)    as Property Manager and
Agent for Owner      Its:   

CFO

           (Title)    By:    LEGACY PARTNERS COMMERCIAL, INC.,              
General Partner               By:   

/s/ Debra Smith

     By:   

/s/ [illegible]

         Debra Smith         (Name)       Its:    Executive Vice President     
                 Its:   

VP Finance

                 (Title)



--------------------------------------------------------------------------------

Exhibit A

Form of LOC Amendment

SVB >Silicon Valley Bank

A Member of SVB Financial Group

OUR STANDBY L/C NO. SVBSF004079

DATE: NOVEMBER 03, 2006

ADVICE OF AMENDMENT NUMBER: 1

BENEFICIARY:

LEGACY PARTNERS I SAN JOSE, LLC

C/O LEGACY PARTNERS COMMERCIAL, INC.

4000 EAST THIRD AVENUE, SUITE 600

FOSTER CITY, CA 94404-4805

ACCOUNT OF:

ENDWAVE CORPORATION

776 PALOMAR AVENUE

SUNNYVALE, CA 94085

LADIES AND GENTLEMEN,

WE HAVE BEEN REQUESTED TO AMEND THE ABOVE REFERENCED LETTER OF CREDIT AS
FOLLOWS:

VALUE OF THE LC IS DECREASED BY USD 117,835.56 TO A NEW AVAILABLE AMOUNT OF USD
117,835.56.

ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.

THIS AMENDMENT IS AN INTEGRAL PART OF THE ORIGINAL LETTER OF CREDIT AND MUST BE
ATTACHED THERETO.

PLEASE BE ADVISED THAT THIS LETTER OF CREDIT AMENDMENT IS SUBJECT TO YOUR
(BENEFICIARY’S) CONSENT. PLEASE SIGN THE ATTACHED COPY WHERE APPLICABLE AND
RETURN IT TO US AT THE ADDRESS INDICATED BELOW OR USE THE ATTACHED POSTAGE PAID
ENVELOPE.

SILICON VALLEY BANK,



--------------------------------------------------------------------------------

/s/ John M. Dossantos

   

/s/ Evelio G. Barairo

AUTHORIZED SIGNATURE

    AUTHORIZED SIGNATURE ACCEPTED:     REJECTED: LEGACY PARTNERS I SAN JOSE, LLC
    LEGACY PARTNERS I SAN JOSE, LLC

 

   

 

AUTHORIZED SIGNATURE     AUTHORIZED SIGNATURE

 

   

 

DATE     DATE



--------------------------------------------------------------------------------

Third Amendment to Lease Agreement

This Third Amendment to Lease Agreement (the “Third Amendment”) is made and
entered into as of April 12, 2007 by and between LEGACY PARTNERS I SAN JOSE,
LLC, a Delaware limited liability company (“Landlord”), and Endwave Corporation,
a Delaware corporation (“Tenant”), with reference to the following facts:

Recitals

A. Landlord and Tenant have entered into that certain Lease Agreement dated
May 24, 2006 (the “Original Lease”), for the leasing of certain premises
containing approximately 32,805 rentable square feet of space located at
130 Baytech Drive, San Jose, California 95134-2302 (the “Premises”) as such
Premises are more fully described in the Original Lease, as amended by that
certain First Amendment to Lease Agreement dated as of September 11, 2006 and
that certain Second Amendment to Lease Amendment dated as of December 6, 2006
(the Original Lease as so amended, is hereinafter referred to as the “Lease”).

B. Tenant now desires to replace the Letter of Credit (as defined in the Lease)
with cash in an amount equal to One Hundred Seventeen Thousand Eight Hundred
Thirty Five and 56/100 Dollars ($117,835.56) (the “Additional Security
Deposit”), to be held by Landlord as an additional Security Deposit under the
Lease, and Landlord has agreed to the same, subject to the terms and conditions
set forth hereinafter.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Recitals: Landlord and Tenant agree that the above recitals are true and
correct.

2. Delivery of Additional Security Deposit: Concurrently with Tenant’s execution
and delivery of this Third Amendment to Landlord, Tenant shall deliver to
Landlord cash in the amount of the Additional Security Deposit. The Additional
Security Deposit shall be added to the Security Deposit presently being held by
Landlord under the Lease in the amount of Forty Thousand Three Hundred Fifty
Dollars ($40,350.00) (the “Original Security Deposit”). The aggregate amount of
the Additional Security Deposit and the Original Security Deposit is One Hundred
Fifty Eight Thousand One Hundred Eighty Five and 56/00 Dollars ($158,185.56).
From and after the date this Third Amendment shall be effective (as set forth in
Section 5 below), the term “Security Deposit” shall mean and refer to the
aggregate of the Additional Security Deposit and the Original Security Deposit.
The Additional Security Deposit shall be subject to, and the use and application
thereof governed by, Section 4 of the Lease.

3. Return of Letter of Credit: Within five (5) business days following
Landlord’s receipt of an original Third Amendment executed by Tenant (and in a
form approved by Landlord) and cash in the amount of the Additional Security
Deposit, Landlord shall return the original Letter of Credit to Tenant.



--------------------------------------------------------------------------------

4. Modifications to Lease: Subject to the terms of Section 5 below, the Lease is
hereby amended as follows:

(a) Basic Lease Information - Definition of Security Deposit: The amount of the
Security Deposit set forth in the Basic Lease Information section of the Lease
is hereby amended by deleting “Forty Thousand Three Hundred Fifty 00/100 Dollars
($40,350.00)” and substituting “One Hundred Fifty Eight Thousand One Hundred
Eighty Five and 56/100 Dollars ($158,185.56)” in place thereof.

(b) Security Deposit: Section 4 of the Lease is hereby deleted in its entirety
and the following provision substituted in place thereof:

“4. Security Deposit

4.1 Tenant has paid to Landlord the Security Deposit specified in the Basic
Lease Information as security for the faithful performance of all terms,
covenants and conditions of this Lease. Tenant agrees that Landlord may, without
waiving any of Landlord’s other rights and remedies under this Lease upon the
occurrence of any of the events of default described in Section 18 hereof, apply
the Security Deposit in whole or in part to remedy any failure by Tenant to
repair or maintain the Premises or to perform any other terms, covenants or
conditions contained herein or make any payments owing hereunder. If Tenant has
kept and performed all terms, covenants and conditions of this Lease during the
Term, Landlord will within thirty (30) days following the termination hereof
return the remaining portion of said sum to Tenant or the last permitted
assignee of Tenant’s interest hereunder. Should Landlord use any portion of the
Security Deposit to cure any default by Tenant hereunder, Tenant shall forthwith
replenish the Security Deposit to the amount held by Landlord immediately prior
to Tenant’s default. Landlord shall not be required to keep the Security Deposit
separate from its general funds, and Tenant shall not be entitled to interest on
any such deposit. Tenant waives (i) California Civil Code Section 1950.7 and any
and all other laws, rules and regulations applicable to security deposits in the
commercial context (“Security Deposit Laws”), and (ii) any and all rights,
duties and obligations either party may now or, in the future, will have
relating to:

 

Date of Reduction

   Amount of Reduction      Amount of Security Deposit
Following Reduction  

September 1, 2007

   $ 13,092.84       $ 145,092,72   

March 1, 2008

   $ 13,092.84       $ 131,999.88   

September 1, 2008

   $ 131092.84       $ 118,907.04   

March 1, 2009

   $ 13,092.84       $ 105,814.20   

September 1, 2009

   $ 13,092.84       $ 92,721.36   

March 1, 2010

   $ 13,092.84       $ 79,628.52   

September 1, 2010

   $ 13,092.84       $ 66,535.68   

March 1, 2011

   $ 13,092.84       $ 53,442.84   

September 1, 2011*

   $ 13,092.84       $ 40,350.00   

 

* The reduction of the Security Deposit scheduled to occur on September 1, 2011
shall only occur in the event the Term of the Lease is extended pursuant to
Addendum 1 of the Lease; in the event the Term is not so extended, the Security
Deposit shall be returned in accordance with Section 4.1 of the Lease.

 

- 2 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Tenant acknowledges and agrees that, in the event
Tenant shall then be in default which shall not have been cured by Tenant or
Tenant shall have been in material default at any time during the Term beyond
any applicable notice and cure periods. Tenant shall have no right to a
reduction of the Security Deposit as set forth herein.”

(c) Deletion of Letter of Credit Provisions: Addendum Two (Letter of Credit) to
the Lease and Section 2 of the Second Amendment shall be deleted in their
entirety.

5. Effectiveness of Third Amendment: The parties hereto acknowledge and agree
that this Third Amendment shall not be effective unless and until (i) Landlord
and Tenant shall have fully executed and delivered this Third Amendment, and
(ii) Tenant shall have delivered to Landlord the Additional Security Deposit.

6. Brokers: Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Third Amendment whose
commission shall be payable by Landlord. If Tenant has dealt with any person,
real estate broker or agent with respect to this Third Amendment, Tenant shall
be solely responsible for the payment of any fee due to said person or firm, and
Tenant shall indemnify, defend and hold Landlord free and harmless against any
claims, judgments, damages, costs, expenses, and liabilities with respect
thereto, including attorneys’ fees and costs.

7. Effect of Amendments: Except as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Third Amendment, the terms and conditions of this Third Amendment shall prevail.

8. Definitions. Unless otherwise defined in this Third Amendment, all
capitalized terms used in this Third Amendment shall have the meaning set forth
in the Lease.

9. Authority: Subject to the provisions of the Lease, this Third Amendment shall
be binding upon and inure to the benefit of the parties hereto, their respective
heirs, legal representatives, successors and assigns. Each party hereto and the
persons signing below warrant that the person signing below on such party’s
behalf is authorized to do so and to bind such party to the terms of this Third
Amendment.

10. Incorporation: The terms and provisions of the Lease are hereby incorporated
in this Third Amendment.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date and year first above written.

 

Landlord:   Tenant:

LEGACY PARTNERS I SAN JOSE, LLC,

a Delaware limited liability company,

Owner

 

Endwave Corporation,

a Delaware corporation

 

By:    LEGACY PARTNERS COMMERCIAL, L.P.,    By:   /s/
Brett W. Wallace                                                         a
California limited partnership,                                   (Name)    as
Property Manager and Agent for Owner     

 

By:    LEGACY PARTNERS COMMERCIAL, INC.,   Its:   
CFO                                                                      
                                                 (Title)    General Partner     

 

By:                                                                 By:   

 

   Debra Smith                                    (Name) Its:    Executive Vice
President    Its:   

 

                                      (Title)

 

- 4 -



--------------------------------------------------------------------------------

Fourth Amendment to Lease Agreement

This Fourth Amendment to Lease Agreement (this “Amendment”) is made and entered
into as of June 17, 2011 (the “Amendment Date”), by and between Legacy Partners
I San Jose, LLC, a Delaware limited liability company (“Landlord”), and
Gigoptix, Inc., a Delaware corporation (“Tenant”), with reference to the
following facts.

Recitals

A. Landlord and Tenant’s predecessor-in-interest, Endwave Corporation, a
Delaware corporation (“Original Tenant”) have entered into that certain Lease
Agreement dated May 24, 2006, as amended by that certain First Amendment to
Lease Agreement dated as of September 11, 2006, that certain Second Amendment to
Lease Agreement dated as of December 6, 2006 and that certain Third Amendment to
Lease Agreement dated as of April 12, 2007 (collectively, the “Lease”) for the
leasing of certain premises containing approximately 32,805 rentable square feet
of space located at 130 Baytech Drive, San Jose, California (the “Premises”), as
such Premises are more fully described in the Lease.

B. Original Tenant has merged with a subsidiary corporation of Tenant and, in
connection with that transaction, Original Tenant has assigned to Tenant all of
its rights, duties and obligations under the Lease, the Premises and Security
Deposit to Tenant.

C. Landlord and Tenant now wish to amend the Lease to provide for, among other
things, (i) the extension of the Term of the Lease, and (ii) confirmation of
Tenant’s assumption of Original Tenant’s interest under the Lease, all upon and
subject to each of the terms, conditions, and provisions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant agree as follows:

1. Recitals: Landlord and Tenant agree that the above recitals are true and
correct and are hereby incorporated herein as though set forth in full.

2. Term: The Term of the Lease, which is currently scheduled to expire on
August 31, 2011 (the “Lease Expiration Date”), is hereby extended to
February 28, 2017 (the “Revised Expiration Date”), unless sooner terminated in
accordance with the terms of the Lease. The 66-month period from and after the
Lease Expiration Date through the Revised Expiration Date shall hereinafter be
referred to as the “Extended Term”.



--------------------------------------------------------------------------------

3. Base Rent: The Basic Lease Information and Section 3 of the Lease are hereby
modified to provide that as of the commencement of the Extended Term, the
monthly Base Rent payable by Tenant to Landlord, in accordance with the
provisions of Section 3 of the Lease shall be as follows:

 

Period

   Monthly Base Rent     Monthly Base Rent  per
Rentable Square Foot  

9/1/11 – 2/28/13

   $ 21,979.35 *    $ .67   

3/1/13 – 2/28/14

   $ 23,619.60      $ .72   

3/1/14 – 2/28/15

   $ 25,259.85      $ .77   

3/1/15 – 2/29/16

   $ 26,900.10      $ .82   

3/1/16 – 2/28/17

   $ 28,540.35      $ .87   

 

* Tenant shall not be obligated to pay Monthly Base Rent during the first six
(6) months of the Extended Term so long as Tenant is not in monetary default
under the Lease, as more particularly described in the immediately following
sentence. If, at any time, Tenant is in monetary default of any term, condition
or provision of the Lease beyond applicable notice and grace periods, to the
fullest extent permitted by law, any express or implicit waiver by Landlord of
Tenant’s requirement to pay Base Rent during any period of time from and after
the date of this Amendment shall be null and void and Tenant shall immediately
pay to Landlord all Base Rent so expressly or implicitly waived by Landlord.

4. Advance Rent: Concurrently with Tenant’s execution of this Amendment, Tenant
shall pay to Landlord the amount of $30,049.38, which shall represent Tenant’s
first monthly installment of Base Rent and Additional Rent payable for the
Extended Term and shall be applied against the first monthly installment of Base
Rent and Additional Rent.

5. Assumption of Lease: Effective as of the date of this Amendment, Original
Tenant assigned all of Original Tenant’s right, title and interest in and to the
Lease, the Premises, and the Security Deposit to Tenant, and Tenant has assumed
the Lease and all existing and future rights, duties and obligations of Original
Tenant under the Lease. Tenant hereby confirms and agrees that Tenant shall
perform and observe all of the covenants, terms, promises, agreements and
conditions contained in the Lease, as amended hereby, including, without
limitation, the prompt payment of all rental payments for the full term hereof.
Original Tenant has assigned to Tenant all of its rights and interest in the
Lease, the Premises and Security Deposit to Tenant. Such assignment is a
Transfer to an Affiliate not requiring Landlord’s consent, payment of any
Transfer Premium, or triggering any of Landlord’s recapture rights.

6. Option to Extend the Term: Landlord and Tenant agree that the Renewal Option
provisions as set forth in Addendum 1 of the Lease are hereby deleted in their
entirety and the option to renew provisions attached to this Amendment as
Addendum 1 are hereby substituted in lieu thereof.

7. Security Deposit: Concurrent with its execution of this Amendment, Tenant
shall deliver to Landlord the sum of Twenty-One Thousand One Hundred
Seventy-Eight and 21/100 Dollars ($21,178.21) (the “Additional Security
Deposit”). The Additional Security Deposit shall be added to the Security
Deposit presently being held by Landlord under the Lease in the amount of
Fifty-Three Thousand Four Hundred Forty-Two and 84/100 Dollars ($53,442.84) (the
“Original Security Deposit”). The aggregate amount of the Additional Security
Deposit and the Original Security Deposit is Eighty-Five Thousand Six Hundred
Twenty-One and 05/100 Dollars ($85,621.05). From and after the Amendment Date,
the term “Security Deposit” shall mean and refer to the aggregate of the
Additional Security Deposit and the Original Security Deposit in the amount of
$85,621.05. The Additional Security Deposit shall be subject to, and the use and
application thereof governed by, Section 4 of the Lease.

 

- 2 -



--------------------------------------------------------------------------------

8. Cubicles and Equipment: Landlord and Tenant acknowledge and agree that, if
Tenant properly and timely exercises the Extension Option pursuant to Addendum 1
attached hereto, upon written notice delivered to Landlord at any time
thereafter during the Term, Tenant shall have the right to purchase from
Landlord the Cubicles and Equipment (as such term is defined in Article 35 of
the Lease) in consideration of the sum of One Dollar ($1). Tenant represents and
warrants that the Cubicles and Equipment provided to Tenant by Landlord at
commencement of the Lease Term, and in existence as of the date hereof, consist
of 82 cubicles and 82 chairs. The sale of the Cubicles and Equipment to Tenant
is on an “AS-IS, WITH ALL FAULTS” basis, without recourse, representation or
warranty of any kind or nature, express or implied, including without
limitation, habitability, merchantability or fitness for a particular purpose.
At the expiration or earlier termination of the Lease, the Cubicles and
Equipment shall be removed from the Premises in accordance with Section 10.2 of
the Lease. If Tenant elects to purchase the Cubicles and Equipment, the parties
shall execute and deliver a Bill of Sale in the form attached hereto as Exhibit
A.

9. Right of First Offer: Landlord hereby agrees to grant Tenant a one-time right
of first offer to lease certain space in the Building contiguous to the Premises
subject to the terms, covenants and conditions set forth in Addendum 2 attached
hereto and incorporated herein by this reference.

10. Subordination: Landlord shall obtain for the benefit of Tenant, within sixty
(60) days after the mutual execution and delivery of this Amendment, a
subordination, non-disturbance and attornment agreement from the mortgagee under
the existing deed of trust on the Park in the form attached to the Lease as
Exhibit H (which agreement Tenant shall execute concurrent with the Amendment),
but Landlord shall not be in default under the Lease nor shall Tenant have any
rights or remedies against Landlord if Landlord is unable to obtain same within
such 60-day period.

11. Condition of the Premises: Tenant acknowledges and agrees that Tenant is
familiar with the condition of the Premises, and agrees to accept the Premises
in their existing condition “AS IS”, without any obligation of Landlord to
remodel, improve or alter the Premises, to perform any other construction or
work of improvement upon the Premises, or to provide Tenant with any
construction or refurbishing allowance except as otherwise set forth in Exhibit
B hereto. The Tenant Improvements (defined in Exhibit B) shall be installed in
accordance with the terms, conditions, criteria and provisions set forth in
Exhibit B attached hereto and not any work letter attached to the Lease.

12. Restoration Obligations: Notwithstanding the terms of Section 10.2.1 to the
contrary, provided Tenant delivers to Landlord, in advance, one half of the
restoration costs thereof (currently estimated to cost $57,000 in total),
Landlord agrees to assume Tenant’s restoration obligations for the laboratory as
provided in Section 10.2.1. In the event Tenant fails to pay Landlord one half
of such restoration costs on or before the date that is thirty (30) days prior
the expiration or earlier termination of the Lease, then the terms of this
Section 12 shall be null and void and Tenant shall be solely responsible for the
restoration obligations set forth in this Section 10.2.1.

 

- 3 -



--------------------------------------------------------------------------------

13. Compliance with Laws: In addition to the provisions of Section 9.1 of the
Lease, Tenant agrees that it shall be solely responsible for ensuring that the
Premises, and specifically the fire protection features of the Building
(including, without limitation, the sprinkler system, smoke hatches, draft
curtains, and fire hose racks, if any,) are adequate to fully meet the needs and
requirements of its intended use and operation of its business within the
Premises; and, further, Tenant shall be solely responsible for complying with a
the high-pile storage requirements of the City of San Jose and any other
applicable jurisdictions.

14. Unreserved Parking Spaces. As of the Amendment Date, the Lease shall be
modified to provide that Tenant’s Parking Spaces (as defined in the Basic Lease
Information) shall be decreased to 114 non-exclusive and non-designated spaces.

15. Brokers: Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Amendment whose
commission shall be payable by Landlord other than Jones Lang LaSalle (the
“Broker”), whose commission shall be paid by Landlord pursuant to a separate
agreement. If Tenant has dealt with any person, real estate broker or agent with
respect to this Amendment other than the Broker, Tenant shall be solely
responsible for the payment of any fee due to said person or firm, and Tenant
shall indemnify, defend and hold Landlord free and harmless against any claims,
judgments, damages, costs, expenses, and liabilities with respect thereto,
including attorneys’ fees and costs. Tenant further represents and warrants to
Landlord that Tenant will not receive (i) any portion of any potential brokerage
commission or finder’s fee payable to the Broker in connection with this
Amendment, or (ii) any other form of compensation or incentive from the Broker
with respect to this transaction.

16. Effect of Amendment: Except as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.

17. Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meanings assigned to such terms in the
Lease.

18. Authority: Subject to the assignment and subletting provisions of the Lease,
this Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective heirs, legal representatives, successors and assigns.
Each party hereto and the persons signing below warrant that the person signing
below on such party’s behalf is authorized to do so and to bind such party to
the terms of this Amendment.

19. Incorporation: The terms and provisions of the Lease are hereby incorporated
in this Amendment.

20. Landlord Representation: Landlord represents that as of the date of this
Amendment, to Landlord’s actual knowledge without duty of investigation,
Original Tenant is not currently in default beyond the expiration of any
applicable notice or cure period under the Lease.

 

- 4 -



--------------------------------------------------------------------------------

21. Amendment to Section 6.1.2 of the Lease: Section 6.1.2 of the Lease is
amended by deleting Section 6.1.2(xvii) and inserting in lieu thereof the
following: “any costs which may be incurred by Landlord to bring the Project
into compliance with applicable laws, including, without limitation, ADA in
effect prior to the Amendment Date, except to the extent such compliance costs
are triggered as a result of Tenant’s particular use of the Premises, or any
modifications, improvements or Alterations to the Premises performed by Tenant.”

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

LANDLORD:

LEGACY PARTNERS I SAN JOSE, LLC,

a Delaware limited liability company, Owner

By:   LEGACY PARTNERS COMMERCIAL, L.P.,   a California limited partnership,   as
Property Manager and Agent for Owner   By:   LEGACY PARTNERS COMMERCIAL, INC.,  
  General Partner     By:  

/s/ Hanna Eyal

     

Hanna Eyal

    Its:  

Senior Vice President

      DRE #01178811       BL DRE #01464134

 

TENANT:

GIGOPTIX, INC.,

a Delaware corporation

By:

 

/s/ Avi Katz

Name:

 

Avi Katz

Its:

 

CEO

By:

 

/s/ Jeff Parsons

Name:

 

Jeff Parsons

Its:

 

CFO

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The document
must be executed by the chairman of the board, president or vice-president, and
the secretary, assistant secretary, chief financial officer or any assistant
treasurer, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this document.

 

- 6 -



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

ENDWAVE CORPORATION,

a Delaware corporation,

By:  

/s/ John S. Mikulsky

Name:  

John S. Mikulsky

Its:  

President & CEO

By:  

/s/ Curtis Sacks

Name:  

Curtis Sacks

Its:  

CFO

 

- 7 -



--------------------------------------------------------------------------------

Exhibit A

Bill of Sale

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Legacy Partners I San Jose, LLC, a Delaware limited
liability company (“Seller”), does hereby GRANT, SELL, CONVEY, TRANSFER AND
DELIVER to Gigoptix, Inc., a Delaware corporation (“Buyer”), without any
warranty of any kind, any and all of Seller’s rights, title and interests in and
to 82 cubicles and 82 chairs (the “Personal Property”) owned by Seller.

From and after the date of this Bill of Sale, it is intended by the parties that
Buyer and its successors and assigns shall have the right to use, have, hold and
own the Personal Property forever. This Bill of Sale may be executed in
counterparts, each of which shall be deemed an original, and all of which shall
taken together be deemed one document. Seller and Buyer hereby acknowledge and
agree that facsimile signatures or signatures transmitted by electronic mail in
so-called “pdf” format shall be legal and binding and shall have the same full
force and effect as if an original of this Bill of Sale had been delivered.
Buyer and Seller (i) intend to be bound by the signatures on any document sent
by facsimile or electronic mail, (ii) are aware that the other party will rely
on such signatures, and (iii) hereby waive any defenses to the enforcement of
the terms of this Bill of Sale based on the foregoing forms of signature.

Buyer hereby acknowledges, covenants, represents and warrants that Seller has
made absolutely no warranties or representations of any kind or nature regarding
title to the Personal Property or the condition of the Personal Property.

Buyer on behalf of itself and its officers, directors, employees, partners,
agents, representatives, successors and assigns hereby agrees that in no event
or circumstance shall Seller or its partners, members, trustees, employees,
representatives, officers, related or affiliated entities, successors or assigns
have any personal liability under this Bill of Sale, or to any of Buyer’s
creditors, or to any other party in connection with the Personal Property or the
Property.

IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of this 17th
day of June, 2011.

 

BUYER:

GIGOPTIX, INC.,

a Delaware corporation

By:  

/s/ Avi Katz

Name:  

Avi Katz

Its:  

CEO

By:  

/s/ Jeff Parsons

Name:  

Jeff Parsons

Its:  

CFO

 

A-1



--------------------------------------------------------------------------------

SELLER:

LEGACY PARTNERS I SAN JOSE, LLC,

a Delaware limited liability company,

Owner By:   LEGACY PARTNERS COMMERCIAL, L.P.,   a California limited
partnership,   as Property Manager and Agent for Owner   By:   LEGACY PARTNERS
COMMERCIAL, INC.,     General Partner     By:  

/s/ Hanna Eyal

     

Hanna Eyal

    Its:  

Senior Vice President

      DRE #01178811       BL DRE #01464134

 

A-2



--------------------------------------------------------------------------------

Exhibit B

Tenant Improvements

This exhibit, entitled “Tenant Improvements”, is and shall constitute Exhibit B
to that certain Fourth Amendment to Lease dated June 17, 2011 (the “Amendment”),
by and between Gigoptix, Inc., a Delaware corporation (“Tenant”), and Legacy
Partners I San Jose, LLC, a Delaware limited liability company (“Landlord”), for
the leasing of certain premises located in Legacy Baytech Park, 130 Baytech
Drive, San Jose, California 95134 (the “Premises”). The terms, conditions and
provisions of this Exhibit B are hereby incorporated into and are made a part of
the Amendment. Any capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms as set forth in the Lease,
as described in the Amendment:

SECTION 1

AS-IS CONDITION

Tenant hereby accepts the base, shell and core (i) of the Premises and (ii) of
the floor(s) of the Building on which the Premises are located (collectively,
the “Base, Shell and Core”), in its current “AS-IS” condition existing as of the
Amendment Date. Except for the Tenant Improvement Allowance set forth below,
Landlord shall not be obligated to make or pay for any alterations or
improvements to the Premises, the Building, or the Park.

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (the “Tenant Improvement Allowance”) in the amount of up
to, but not exceeding $6.00 per rentable square foot of the Premises (i.e., up
to $196,830 based on 32,805 rentable square feet of the Premises), for the costs
relating to the design and construction of Tenant’s improvements which are
permanently affixed to the Premises (the “Tenant Improvements”) and, if
applicable, the Furnishings Credit (as determined below); provided, however,
that Landlord shall have no obligation to disburse all or any portion of the
Tenant Improvement Allowance to Tenant unless Tenant makes a request for
disbursement pursuant to the terms and conditions of Section 2.2 below prior to
that date which is nine (9) months after the Amendment Date. In no event shall
Landlord be obligated to make disbursements pursuant to this Work Letter in a
total amount which exceeds the Tenant Improvement Allowance. Tenant shall not be
entitled to receive any cash payment or credit against Rent or otherwise for any
unused portion of the Tenant Improvement Allowance which is not used to pay for
the Tenant Improvement Allowance Items (as such term is defined below).

2.2 Disbursement of the Tenant Improvement Allowance.

2.2.1 Tenant Improvement Allowance Items. Except as otherwise set forth in this
Work Letter, the Tenant Improvement Allowance shall be disbursed by Landlord
only for the following items and costs (collectively, the “Tenant Improvement
Allowance Items”):

2.2.1.1 payment of the fees of the “Architect” and the “Engineers”, as those
terms are defined in Section 3.1 of this Work Letter, and payment of the fees
incurred by, and the cost of documents and materials supplied by, Landlord and
Landlord’s consultants in connection with the preparation and review of the
“Construction Drawings”, as that term is defined in Section 3.1 of this Work
Letter;

 

B-1



--------------------------------------------------------------------------------

2.2.1.2 the payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3 the cost of construction of the Tenant Improvements, including, without
limitation, contractors’ fees and general conditions, testing and inspection
costs, costs of utilities, trash removal, parking and hoists, and the costs of
after-hours freight elevator usage.

2.2.1.4 the cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

2.2.1.5 the cost of any changes to the Construction Drawings or Tenant
Improvements required by applicable laws ;

2.2.1.6 sales and use taxes and Title 24 fees;

2.2.1.7 the “Coordination Fee”, as that term is defined in Section 4.2.2.2 of
this Work Letter;

2.2.1.8 all other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements; and

2.2.1.9 provided the Tenant Improvement Allowance is not used in its entirety
pursuant to the foregoing Tenant Improvement Allowance Items, then Tenant shall
have the right to reimbursement of up to Thirty-Two Thousand and Eighty-Five
Dollars ($32,085) (the “Furnishings Credit”) for Tenant’s move costs, trade
fixtures, equipment, furniture, furnishings, telephone data equipment and
installation costs thereof and other personal property of Tenant in the
Premises.

2.2.2 Disbursement of Tenant Improvement Allowance. Subject to Section 2.1
above, during the construction of the Tenant Improvements, Landlord shall make
disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant as follows:

2.2.2.1 Disbursements. From time to time during the construction of the Tenant
Improvements (but no more frequently than monthly), Tenant shall deliver to
Landlord: (i) a request for payment of the “Contractor”, as that term is defined
in Section 4.1 below, approved by Tenant, in a form to be provided by Landlord,
showing the schedule, by trade, of percentage of completion of the Tenant
Improvements in the Premises, detailing the portion of the work completed and
the portion not completed, and demonstrating that the relationship between the
cost of the work completed and the cost of the work to be completed complies
with

 

B-2



--------------------------------------------------------------------------------

the terms of the “Construction Budget”, as that term is defined in Section 4.2.1
below; (ii) invoices from all of “Tenant’s Agents”, as that term is defined in
Section 4.1.2 below, for labor rendered and materials delivered to the Premises;
(iii) executed mechanic’s lien releases from all of Tenant’s Agents which shall
comply with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Section 3262(d); and (iv) each of the general disbursement
items referenced in Section 2.2.2.3 below, and all other information reasonably
requested by Landlord relating to the work performed. Tenant’s request for
payment shall be deemed Tenant’s acceptance and approval of the work furnished
and/or the materials supplied as set forth in Tenant’s payment request.
Following Landlord’s receipt of a completed disbursement request submission,
Landlord shall deliver a check to Tenant made jointly payable to Contractor and
Tenant in payment of the lesser of (A) the amounts so requested by Tenant, as
set forth in this Section 2.2.2.1, above, less a ten percent (10%) retention
(the aggregate amount of such retentions to be known as the “Final Retention”)
and (B) the balance of any remaining available portion of the Tenant Improvement
Allowance (not including the Final Retention), provided that Landlord does not
dispute any request for payment based on non-compliance of any work with the
“Approved Working Drawings”, as that term is defined in Section 3.4 below, or
due to any substandard work. Landlord’s payment of such amounts shall not be
deemed Landlord’s approval or acceptance of the work furnished or materials
supplied as set forth in Tenant’s payment request.

2.2.2.2 Final Retention. Subject to the provisions of this Work Letter, a check
for the Final Retention payable jointly to Tenant and Contractor shall be
delivered by Landlord to Tenant following the completion of construction of the
Premises, provided that (i) Tenant delivers to Landlord properly executed
mechanics lien releases in compliance with both California Civil Code
Section 3262(d)(2) and either Section 3262(d)(3) or Section 3262(d)(4), and
(ii) Landlord has determined that no substandard work exists which adversely
affects the mechanical, electrical, plumbing, heating, ventilating and air
conditioning, life-safety or other systems of the Building, the curtain wall of
the Building, the structure or exterior appearance of the Building, or any other
tenant’s use of such other tenant’s leased premises in the Building,
(iii) Tenant has delivered to Landlord a certificate of occupancy or permit
cards signed off by the City with respect to the Premises; (iv) Tenant has
delivered to the Office of the Building as-built plans and City-permitted plans
for the Tenant Improvements; (v) Tenant has delivered to the Office of the
Building operation manuals and warranties for equipment included within the
Tenant Improvements, if applicable, and (vi) Tenant has delivered to Landlord
each of the general disbursement items referenced in Section 2.2.2.3 below.

2.2.2.3 General Disbursement Requirements. In addition to the disbursement
requirements referenced above, Tenant acknowledges and agrees that the following
items are required as a condition to any disbursement of the Tenant Improvement
Allowance:

 

  •  

Copy of the Contract (as defined below) with the Contractor

 

  •  

Copy of the Contractor’s certificate of insurance, including Additional Insured
endorsement naming Landlord and Legacy Partners Commercial as additional
insureds

 

  •  

Contractor’s Schedule of Values, showing total contract value

 

B-3



--------------------------------------------------------------------------------

2.2.2.4 Other Terms. Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items.

2.2.3 Specifications for Building Standard Components. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Tenant Improvements in the Premises which
Specifications have been received by Tenant, and which are attached hereto as
Schedule 1. Unless otherwise agreed to by Landlord, the Tenant Improvements
shall comply with the Specifications.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Landlord’s architect shall
provide an initial space plan at Landlord’s sole cost. Tenant shall retain
Legacy Partners CDS, Inc. as its architect/space planner (the “Architect”) to
prepare the Construction Drawings. Tenant shall retain the engineering
consultants designated by Landlord (the “Engineers”) to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, life safety, and sprinkler work in the Premises. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings”. All Construction Drawings shall
comply with the drawing format and specifications reasonably determined by
Landlord, and shall be subject to Landlord’s approval. Tenant and Architect
shall verify, in the field, the dimensions and conditions as shown on the
relevant portions of the base building plans, and Tenant and Architect shall be
solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings.

3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan for the Premises before any architectural
working drawings or engineering drawings have been commenced. The final space
plan (the “Final Space Plan”) shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein. Landlord may request clarification or more specific drawings
for special use items not included in the Final Space Plan. Landlord shall
advise Tenant within five (5) business days after Landlord’s receipt of the
Final Space Plan for the Premises if the same is unsatisfactory or incomplete in
any respect. If Tenant is so advised, Tenant shall promptly (i) cause the Final
Space Plan to be revised to correct any deficiencies or other matters Landlord
may reasonably require, and (ii) deliver such revised Final Space Plan to
Landlord.

 

B-4



--------------------------------------------------------------------------------

3.3 Final Working Drawings. After the Final Space Plan has been approved by
Landlord and Tenant, Tenant shall promptly cause the Architect and the Engineers
to complete the architectural and engineering drawings for the Premises, and
cause the Architect to compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits for the Tenant Improvements (collectively, the “Final Working
Drawings”), and shall submit the same to Landlord for Landlord’s approval.
Tenant shall supply Landlord with four (4) copies signed by Tenant of such Final
Working Drawings. Landlord shall advise Tenant within five (5) business days
after Landlord’s receipt of the Final Working Drawings for the Premises if the
same is unsatisfactory or incomplete in any respect. If Tenant is so advised,
Tenant shall promptly (i) revise the Final Working Drawings in accordance with
such review and any disapproval of Landlord in connection therewith, and
(ii) deliver such revised Final Working Drawings to Landlord.

3.4 Approved Working Drawings. The Final Working Drawings shall be approved by
Landlord (the “Approved Working Drawings”) prior to the commencement of
construction of the Premises by Tenant. After approval by Landlord of the Final
Working Drawings, Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits. Tenant hereby
agrees that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld;
provided that Landlord may withhold its consent, in its sole discretion, to any
change in the Approved Working Drawings, if such change would result in an
Over-Allowance Cap (as defined below).

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Tenant’s Selection of Contractor and Tenant’s Agents.

4.1.1 The Contractor. Tenant shall select and retain a general contractor to
construct the Tenant Improvements through a competitive bidding process which
shall include contractors approved by Landlord, including Legacy Partners CDS,
Inc. The contractor chosen by Tenant from the approved list of bidders shall be
the contractor submitting the lowest cost bid, unless otherwise approved by
Landlord. Following such bidding process and Tenant’s selection of a general
contractor in accordance with the terms hereof, Tenant shall deliver to Landlord
notice of its selection of the contractor upon such selection, which contractor
shall thereafter be the “Contractor” hereunder.

4.1.2 Tenant’s Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as “Tenant’s Agents”) must be approved
in writing by Landlord, which

 

B-5



--------------------------------------------------------------------------------

approval shall not be unreasonably withheld or delayed; provided that, in any
event, Tenant must contract with Landlord’s base building subcontractors for any
mechanical, electrical, plumbing, life safety, structural, heating, ventilation,
and air-conditioning work in the Premises. If requested by Landlord, Tenant’s
Agents shall all be union labor in compliance with the master labor agreements
existing between trade unions and the local chapter of the Associated General
Contractors of America.

4.2 Construction of Tenant Improvements by Tenant’s Agents.

4.2.1 Construction Contract; Cost Budget. Prior to Tenant’s execution of the
construction contract and general conditions with Contractor (the “Contract”),
Tenant shall submit the Contract to Landlord for its approval, which approval
shall not be unreasonably withheld or delayed. Prior to the commencement of the
construction of the Tenant Improvements, and after Tenant has accepted all bids
for the Tenant Improvements, Tenant shall provide Landlord with a written
detailed cost breakdown (the “Final Costs Statement”), by trade, of the final
costs to be incurred, or which have been incurred, as set forth more
particularly in Section 2.2.1.1 through 2.2.1.8 above, in connection with the
design and construction of the Tenant Improvements to be performed by or at the
direction of Tenant or the Contractor (which costs form a basis for the amount
of the Contract, if any (the “Final Costs”). Prior to the commencement of
construction of the Tenant Improvements, Tenant shall supply Landlord with cash
in an amount (the “Over-Allowance Amount”) by which the Final Costs exceed the
Tenant Improvement Allowance (less any portion thereof already disbursed by
Landlord, or in the process of being disbursed by Landlord, on or before the
commencement of construction of the Tenant Improvements). The Over-Allowance
Amount shall be disbursed by Landlord prior to the disbursement of any of the
then remaining portion of the Tenant Improvement Allowance, and such
disbursement shall be pursuant to the same procedure as the Tenant Improvement
Allowance. In the event that, after the Final Costs have been delivered by
Landlord to Tenant, the costs relating to the design and construction of the
Tenant Improvements shall change, any additional costs necessary to such design
and construction in excess of the Final Costs shall, to the extent they exceed
the remaining balance of the Tenant Improvement Allowance, be paid by Tenant to
Landlord immediately as an addition to the Over-Allowance Amount and, in any
event, prior to the commencement of the construction of such changes, or, at
Landlord’s option, Tenant shall make payments for such additional costs out of
its own funds, but Tenant shall continue to provide Landlord with the documents
described in Sections 2.2.2.1 (i), (ii), (iii) and (iv) above, for Landlord’s
approval, prior to Tenant paying such costs. Notwithstanding anything above to
the contrary, if upon Tenant’s delivery of the Final Costs Statement to
Landlord, the Over-Allowance Amount is determined to be greater than an amount
equal to twenty-five percent (25%) of the Tenant Improvement Allowance (the
“Over-Allowance Cap”), then Landlord, in Landlord’s sole discretion, shall have
the right to require that Tenant revise the Approved Working Drawings and/or any
other Construction Drawings (and resubmit the same to Landlord for Landlord’s
approval) to reduce the Over-Allowance Amount to an amount less than the
Over-Allowance Cap and Landlord may refuse to disburse any portion of the Tenant
Improvement Allowance and/or approve any changes to the Construction Drawings,
until such revisions to the Approved Working Drawings and/or any other
Construction Drawings are made by Tenant and approved by Landlord.

 

B-6



--------------------------------------------------------------------------------

4.2.2 Tenant’s Agents.

4.2.2.1 Landlord’s General Conditions for Tenant’s Agents and Tenant Improvement
Work. Tenant’s and Tenant’s Agents’ construction of the Tenant Improvements
shall comply with the following: (i) the Tenant Improvements shall be
constructed in strict accordance with the Approved Working Drawings; (ii) Tenant
and Tenant’s Agents shall not, in any way, interfere with, obstruct, or delay,
the work of Landlord’s base building contractor and subcontractors with respect
to the Base, Shell and Core or any other work in the Building; (iii) Tenant’s
Agents shall submit schedules of all work relating to the Tenant’s Improvements
to Contractor and Contractor shall, within five (5) business days of receipt
thereof, inform Tenant’s Agents of any changes which are necessary thereto, and
Tenant’s Agents shall adhere to such corrected schedule; and (iv) Tenant shall
abide by all rules made by Landlord’s Building contractor or Landlord’s Building
manager with respect to the use of freight, loading dock and service elevators,
storage of materials, coordination of work with the contractors of other
tenants, and any other matter in connection with this Work Letter, including,
without limitation, the construction of the Tenant Improvements.

4.2.2.2 Coordination Fee. Tenant shall pay a logistical coordination fee (the
“Coordination Fee”) to Landlord in an amount equal to the product of (i) five
percent (5%), and (ii) the sum of the Tenant Improvement Allowance, the
Over-Allowance Amount, as such amount may be increased hereunder, and any other
amounts expended by Tenant in connection with the design and construction of the
Tenant Improvements, which Coordination Fee shall be for services relating to
the coordination of the construction of the Tenant Improvements. In addition to
the Coordination Fee and other amounts payable by Tenant hereunder, Tenant shall
reimburse Landlord for amounts paid by Landlord for the review of Tenant’s plans
and drawings as referenced in Section 3 above, which amounts shall be charged
against the Tenant Improvement Allowance. In the event that Legacy Partners CDS,
Inc. is selected as the Contractor, then no Coordination Fee will be charged by
Landlord in connection with the Tenant Improvements.

4.2.2.3 Indemnity. Tenant’s indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment. Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Premises.

4.2.2.4 Insurance Requirements.

4.2.2.4.1 General Coverages. All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.

 

B-7



--------------------------------------------------------------------------------

4.2.2.4.2 Special Coverages. Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the construction of the Tenant
Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to the Lease immediately upon completion thereof. Such insurance shall
be in amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord, and in form and with companies as are required
to be carried by Tenant as set forth in the Lease.

4.2.2.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor’s equipment is
moved onto the site. All such policies of insurance must contain a provision
that the company writing said policy will give Landlord thirty (30) days prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance. In the event that the Tenant
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall immediately repair the same at Tenant’s sole cost and
expense. All policies carried under this Section 4.2.2.4 shall insure Landlord
and Tenant, as their interests may appear, as well as Contractor and Tenant’s
Agents, and shall name as additional insureds Landlord’s Property Manager,
Landlord’s Asset Manager, and all mortgagees and ground lessors of the Building.
All insurance, except Workers’ Compensation, maintained by Tenant’s Agents shall
preclude subrogation claims by the insurer against anyone insured thereunder.
Such insurance shall provide that it is primary insurance as respects the owner
and that any other insurance maintained by owner is excess and noncontributing
with the insurance required hereunder. The requirements for the foregoing
insurance shall not derogate from the provisions for indemnification of Landlord
by Tenant under Section 4.2.2.3 of this Work Letter.

4.2.3 Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

4.2.4 Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord’s failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same. Should Landlord
reasonably disapprove any portion of the Tenant Improvements, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved. Any defects or deviations in, and/or disapproval by Landlord of,
the Tenant Improvements shall be rectified by Tenant at no expense to Landlord,
provided however, that in the event Landlord determines that a defect or
deviation exists or disapproves of any matter in connection with any portion of
the Tenant Improvements and such defect, deviation or matter might adversely
affect the mechanical, electrical, plumbing, heating, ventilating and air
conditioning or life-safety systems of the Building, the structure or exterior
appearance of the Building or any other tenant’s use of such other tenant’s
leased premises, and Tenant fails to cure such defect after ten (10) days
written notice (unless such defect is of a nature that cannot be

 

B-8



--------------------------------------------------------------------------------

cured within said 10-day period and Tenant diligently commences and prosecutes a
cure to such defect), Landlord may, take such action as Landlord deems
necessary, at Tenant’s expense and without incurring any liability on Landlord’s
part, to correct any such defect, deviation and/or matter, including, without
limitation, causing the cessation of performance of the construction of the
Tenant Improvements until such time as the defect, deviation and/or matter is
corrected to Landlord’s satisfaction.

4.2.5 Meetings. Commencing upon the execution of the Lease, Tenant shall hold
weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, which meetings shall be held at a
location designated by Landlord, and Landlord and/or its agents shall receive
prior notice of, and shall have the right to attend, all such meetings, and,
upon Landlord’s request, certain of Tenant’s Agents shall attend such meetings.
In addition, minutes shall be taken at all such meetings, a copy of which
minutes shall be promptly delivered to Landlord. One such meeting each month
shall include the review of Contractor’s current request for payment.

4.3 Notice of Completion; Copy of “As Built” Plans. Within ten (10) days after
completion of construction of the Tenant Improvements, Tenant shall cause a
Notice of Completion to be recorded in the office of the Recorder of the County
in which the Building is located in accordance with Section 3093 of the Civil
Code of the State of California or any successor statute, and shall furnish a
copy thereof to Landlord upon such recordation. If Tenant fails to do so,
Landlord may execute and file the same on behalf of Tenant as Tenant’s agent for
such purpose, at Tenant’s sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the “record-set” of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
the Lease, (C) to deliver to Landlord two (2) sets of sepias of such as-built
drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (D) to deliver to Landlord a computer disk
containing the Approved Working Drawings in AutoCAD format, and (ii) Tenant
shall deliver to Landlord a copy of all warranties, guaranties, and operating
manuals and information relating to the improvements, equipment, and systems in
the Premises.

4.4 Coordination by Tenant’s Agents with Landlord. Upon Tenant’s delivery of the
Contract to Landlord under Section 4.2.1 of this Work Letter, Tenant shall
furnish Landlord with a schedule setting forth the projected date of the
completion of the Tenant Improvements and showing the critical time deadlines
for each phase, item or trade relating to the construction of the Tenant
Improvements.

 

B-9



--------------------------------------------------------------------------------

SECTION 5

MISCELLANEOUS

5.1 Tenant’s Representative. Tenant has designated Julie Tipton as its sole
representative with respect to the matters set forth in this Work Letter, who
shall have full authority and responsibility to act on behalf of the Tenant as
required in this Work Letter.

5.2 Landlord’s Representative. Landlord has designated Stacy McClaughry as its
sole representative with respect to the matters set forth in this Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter.

5.3 Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a “number of days” shall mean and refer to calendar days.
If any item requiring approval is timely disapproved by Landlord, the procedure
for preparation of the document and approval thereof shall be repeated until the
document is approved by Landlord.

5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant of this Work Letter
(which, for purposes hereof, shall include, without limitation, the delivery by
Tenant to Landlord of any oral or written notice that Tenant does not intend to
occupy the Premises, and/or any other anticipatory breach of the Lease) or the
Lease has occurred at any time on or before the substantial completion of the
Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, at law and/or in equity, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord may cause Contractor to cease the construction of the
Premises (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such work stoppage), and
(ii) all other obligations of Landlord under the terms of this Work Letter shall
be forgiven until such time as such default is cured pursuant to the terms of
the Lease (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such inaction by Landlord). In
addition, if the Lease is terminated during the Term for any reason due to a
default by Tenant as described in Section 18 of the Lease or under this Work
Letter (including, without limitation, any anticipatory breach described above
in this Section 5.4), then (A) Tenant shall be liable to Landlord for all
damages available to Landlord pursuant to the Lease and otherwise available to
Landlord at law and/or in equity by reason of a default by Tenant under the
Lease or this Work Letter (including, without limitation, the remedies available
to Landlord pursuant to California Civil Code Section 1951.2), and (B) Tenant
shall pay to Landlord, as Additional Rent under the Lease, within five (5) days
of receipt of a statement therefor, any and all costs (if any) incurred by
Landlord (including any portion of the Tenant Improvement Allowance disbursed by
Landlord) and not reimbursed or otherwise paid by Tenant through the date of
such termination in connection with the Tenant Improvements to the extent
planned, installed and/or constructed as of such date of termination, including,
but not limited to, any costs related to the removal of all or any portion of
the Tenant Improvements and restoration costs related thereto.

 

B-10



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT B

SPECIFICATIONS

LEGACY BAYTECH

BUILDING STANDARDS AND SPECIFICATIONS

4/14/2011

STANDARD SIZE AND LOCATION OF OFFICE IMPROVEMENTS

GENERAL REQUIREMENT:

The following guideline is for office size and lay out of space for all tenant
improvements.

Please be advised that should tenant require the size and location of
improvements to be specific to a tenant’s program requirement which is different
than noted, the landlord may require the removal and restoration of the
improvement to “landlord building standards” upon termination of tease.

The ratio of enclosed office to open area shall not exceed 50%

Perimeter office size along the exterior glass of the building for:

Standard offices (+_130 rsf) shall consist of 80% of the overall office count.
Walls shall line up with window mullions, and the office wall shall be a minimum
of 13’-0” out from the window mullion.

Large offices (+_195 rsf) shall consist of 20% of the overall office count.
Office walls shall line up with window mullions, and the office wall shall be a
minimum of 13’-0” out from the window mullion,

Interior offices (not on exterior glass) are considered a non-standard
improvement. As such, landlord may require that all or some of the interior
ron-standard improvements be restored to the original condition, or to building
standard improvements upon termination of lease.

All break rooms, coffee rooms / areas, mail rooms, copy rooms, work rooms,
server rooms and any other tenant common rooms shall not be designed on the
perimeter glass, All such rooms shall be built on the interior of the specs.

PARTITIONS

 

A. DEMISING PARTITION AND CORRIDOR WALLS

 

1.

3 5/8’ (or match existing)- 20 gauge metal studs - 24’ on center maximum from
floor to ceiling grid except for common corridor walls shall extend from floor
to underside of structure above. (Provide backing for cabinet as required).

Note.

- The size of studs within existing spaces shall match with existing.

 

B-11



--------------------------------------------------------------------------------

2. 5/8” Type ‘X’ gypsum wallboard one layer each side of studs, fire taped only.

 

3. Height from floor to ceiling grid.

 

4. Seismic bracing per code.

 

5. Two rows of continuous acoustical sealant - bottom tracks. R-11 or R-13 Batt
type fiberglass insulation between studs

Note:

- All partitions to be paint finished on smooth surfaces GA-214, level 5
smoothness.

- One hour rated walls where required based on occupancy group.

All interior 1-hour corridors, if required to be tunnel construction in
compliance with IBC or State Code requirements for one-hour fire rated assembly.

 

B-12



--------------------------------------------------------------------------------

B. TYPICAL, INTERIOR PARTITION (Non-rated)

 

1.

3 5/8” (or match existing) — 25 gauge metal studs - 24” on center maximum.
(provide backlog for wall mounted cabinetry or equipment as required).

- The size of studs within existing spaces shall match with existing

 

2. 5/8” Type ‘X’ gypsum wallboard one layer each side of studs,

 

3. Height from floor to underside of ceiling grid - regular ceiling tiles must
be scribed to drop below thedrywali.

 

4. Seismic bracing per code.

 

5. All exterior corners with corner beads. All exposed edges finished with metal
trim.

Note:

- All partitions to be paint finished on smooth surfaces GA-214, level 5
smoothness.

- Partitions must connect to building mullions or walls. Mechanical fasteners to
mullions shall not be allowed, provide closed cell neoprene gasket between
mullion and end stud.

 

C. PERIMETER (EXTERIOR WALL) DRYWALL (if required)

 

1.

2 1/2’ - 25 gauge metal studs 24” on center to 6” above suspended ceiling (or as
required by Title-24 for full height envelope, refer to demising wall
specification)

 

2. 5/8” Type ‘X’ gypsum wallboard one layer on one side.

 

3. Height - floor slab to 6” above ceiling grid.

 

4. All exterior corners with corner beads.

Note:

- All partitions to be paint finished on smooth surfaces GA-214, level 5
smoothness.

 

D. COLUMN FURRING

 

1.

1 5/8” Type ‘X’ gypsum wallboard, one layer on 2 112.— 25 gauge metal studs,
UNO.

 

2. Height - floor slab to 2’ above ceiling grid.

 

3. All exterior corners with corner beads.

Note:

- All partitions to be paint finished on smooth surfaces GA-214, level 5
smoothness.

 

E. INSULATION

 

1. Insulation at all perimeter walls and roof per specifications

 

2. All building common area walls Including corridor and demising walls to
receive R-11 or R-13 within partition cavity and three feet on either side of
partition over ceiling and at demising wall if not full height.

 

F. FIRE BLOCKING

 

1. As required by code, use metal studs for all fire docking

 

2. Locate as required by code for the proposed tenant space plans.

 

B-13



--------------------------------------------------------------------------------

G. PAINTING

 

1. All gypsum board walls to receive a prime coat PVA sealer) and two (2) coats
to cover of ‘carefree’ eggshell finish paint or equal.

 

2. Semi-gloss paint at all kitchens, break rooms, restrooms and server/copy
rooms.

DOORS, FRAMES AND HARDWARE

 

A. INTERIOR TENANT DOOR ASSEMBLY (non-rated doors within office suites)

 

1. Interior doors shall be 3’0” x 9’-0” x 114* blind end” flush doors (Mess
otherwise specified), slid core, pre-finished with plain sliced select white
maple, book-match with clear sealer.

 

2. All doors shall be 20 minute fire rated.

 

3. Existing condition: Doors shall be pre-finished and match existing core doors
in finish. material and appearance. Finish all edges. 5’ lop blocking at doors
w/closers

 

4. interior Tenant doorframes to be prefinished rated Western Integrated frames
with factory finish, Color, Satin Aluminum or to match existing

 

5. Corridor doorframes to Suites to be: Satin Aluminum or to match existing

 

6. Hardware: (within existing tenant spaces shall match with existing hardware)

 

  (a) Interior Tenant Door

 

QTY    SUBTYPE                    ITEM DESCRIPTION 4    Butts(2 pair per door)
   Hager 1    Latchset    Schlage “D” Series 1    Lockset    Schlage “D” Series
1    Door Stop    Glynn Johnson FB13, floor dome 1    Closer    LCN #4111 (where
required)      

 

  (b) Suite Entry Doors-Fire rated as required by occupancy and code
requirements.

 

QTY    SUBTYPE                    ITEM DESCRIPTION 8    Hinges (4 pair per door)
   Hager 1    Lockset    Schlage ‘12 Mortise 1    Auto Flush Bolt    942 626 DCI
1    Dust Proof Strike    80 626 DCI 2    Door Stops    Glynn Johnson FB13,
floor dome 1    Closer    LCN #4111 (where required)

 

B. INTERIOR GLAZING

 

1.

(a)  1/4” thick clear tempered glass in non-rated, prefinished frames by Western
Integrated frames with aluminum trim, Frame to be factory finished; Color: Satin
Aluminum or to match existing

 

  (b)

 1/4 thick clear tempered glass in non-rated, M-121 glass stops; Color Satin
Aluminum or to match existing

 

  (c)

 1/4 thick tempered safety glass where required per code.

 

  (d) Return gypsum board into opening at both sides, provide metal corner bead
all around opening. Finish to match wall.

 

B-14



--------------------------------------------------------------------------------

2. Provide two 20 Ga. metal studs fastened at 12” O.C. beck-to-tack at jambs and
head (minimum) as per detail. Provide seismic brace per code.

Note

- All office doors to have T-Cr wide by full height (inside window frame to
inside window frame) sidelights where possible. At areas where less than 2’-0”
is available, provide maximum. Sidelight frames to be integral with doorframes

SUSPENDED ACOUSTICAL CEILING

Note: The following standards apply to new assetsm within existing assets the
ceiling system to match existing. Tenant ceiling height at 9’-0’ (installed at
top of top exterior window mullion)

 

1. Grid, USG Dorm DX/DXL 15/16” face. White Matte. Suspension System with wire
suspension and seismic bracing per code. Wall angle: M7

 

2.

Tile: USG 2k4’x  3/4 Millenia clima plus. Square (SQ) edge

 

3. Seismic bracing per code.

 

4. Seismic wires for lighting and electrical to be provided by acoustical
ceiling contractor.

WINDOW COVERINGS (for new and complete retrofit buildings)

 

1. Exterior Window covering - horizontal. 1” mini-blinds as manufactured by
Leveler, series. Riviera Dustguard of match existing.

 

2. Blinds to be sized to fit inside window modUe. Fasten to top horizontal
mullions only.

 

3. Blinds to be installed with building shell but costs allocated tc tenant
improvement allowance.

FIRE SPRINKLER SYSTEM

 

1. A pre-zoned sprinkler will be provided in all areas. Head locations will be
determined by a pre-zoned master layout. Modification of sprinkler locations and
piping, due to specific tenant layout, will be at tenant’s cost. Semi-recessed
pendent sprinkler heads with white escutcheon. Sprinkler heads to be centered in
acoustical ceiling tile.

 

2. Fire Sprinkler coverage light hazard, .33 gprn / 3,000 SF in shell and
modified per improvement.

 

3.

Gyp Board Ceilings: Fully recessed with cap at gypsum board ceiling. Reliable
Model F4FR Concealed automatic sprinkler with 1/2” – 1 1/2 adjustment - White

SIGNAGE

Refer to Legacy Partners signage standards.

TENANT SUITE FINISH MATERIALS

 

A. PAINT (eggshell finish within tenant spaces, market ready and common areas)

Field Color 49 antique white or 36 Navajo white by Sherwin Williams, Kelly
moore, Benjamin moore or Frazee paint.

 

B-15



--------------------------------------------------------------------------------

Note: Accent colors within open areas may be used at designer’s discretion and
approved by Ownership)

 

B. FINISH STANDARD

Carpet:

 

The Mohawk Group    Bigelow                   Urban Virtues, Pattern: Point of
Interest, Color 7862 Neutral Mlx       Urban Virtues, Pattern: City Step BQ215,
Color 7128 Classy Khaki       Moving Forward, Pattern: Moving Ahead BQ220, Color
7916 Take Charge       Moving Forward, Pattern: On the Rise BC221, Color: 7896
Go Getter

Shaw Contract Group: Pattern: Tone 5A152 Color Cinderblock 51761

     Pattern: Tone 5A152 Color Wheat Field 51755      Pattern: Tint 5A151 Color
Wheat Field 51755      Use the following carpets within expansion spaces to
match      ‘Ripple’ Model #50881, Color ‘Shore’ #515      ‘Java’ Model #5A035,
Color: ‘Casual Coriander’ #755           ‘Stitch’ Model #5A075, Color: Warp &
Weft’ #761 Installation:      Direct Glue Down Rubber Base:  

Johnsonite Tightlock -Color: #11 Canvas, #01 snow white or #22 Pearl, 3.25 high,
rubber (rolled goods only).

 

2  1/2” or 4” based on existing conditions cove base at resilient flooring,
(rolled goods only).

 

B-16



--------------------------------------------------------------------------------

LEGACY BAYTECH

BUILDING STANDARDS AND SPECIFICATIONS

4/14/2011

Rubber transition strip between carpet and resilient flooring. Color to match
base

VCT#1:      Armstrong ‘Stonetex Vinyl Composite Tile. Color #52139 Limestone
Beige or #52128 Desert Dust 12” x 12’ x 1/8”

HEATING, VENTILATION AND AIR CONDITIONING

 

1. GENERAL

 

  a. Furnish and install all materials arid equipment necessary to provide
complete and usable air conditioning systems in tenant spaces including, but not
necessarily limited to, the following

 

  b. Requirements shall be in accordance with title 24 and all other applicable
codes.

 

2. CEILING DIFFUSER SPECIFICATION

 

  a. Ceiling diffusers shall have perforated face with frame style compatible
with the type of ceiling used.

 

  b. surface mounted diffusers shall have gaskets to prevent leakage. Diffuser
faceplate shall have concealed hinges and latches. Face plates shall be easily
removable from the frame,

 

  c. Diffusers shall be modular core and shall have curved, adjustable blades
and shall be capable of delivering 1-way,2-way,3-way or 360 degree horizontal
ceiling pattern and be adjustable to obtain a down air pattern. Diffuser must
have high anti-smudge characteristics with center aspiration.

 

  d. Material shall be steel. Finish shall be Standard White baked enamel.

 

  e. Supply diffusers shall be Titus modular core PMC perforated face-size
24flx24’ for lay-in ceiling tile.

 

  f. Return/Exhaust diffusers shall be Kruger

 

  g. Perforated ceiling diffusers shall be tested in accordance with Air
Diffusion Council (ADC) code 10602R4. Sound data for diffusers shall be
calculated in accordance with International Standard ISO 3741 Comparison Method.

 

  h. The following manufactures shall be considered equal, providing
corresponding models meet specific requirements. Equivalent substituted
equipment named herein shall be submitted for the Architects review. Submit
alternate selections at a time of bid listing major equipment.

 

  i. Manual dampers in all drops.

 

ITEM

   MANUFACTURER

AIR FILTERS

   Kruger

MIXING BOXES

   Kruger

GRILLES

   Kruger

 

B-17



--------------------------------------------------------------------------------

3. THERMOSTATS

Thermostats shall be provided for each zone per btilding standard type and
color.

NOTE:

- If Pneumatic controls are building standard use Honeywell Pneumatic, Model
TP970A, 2004 Direct Acting, Range 60.10 90°, Color White

 

4. SUBMITTALS

For Non-Standard Material Lists/Product Data Within 5-7 days of contract award,
and prior to ordering any materials or equipment, submit for Owner’s review
complete material list including catalogue data of material and products for
work in this section.

Note: Install BTU meters for any condenser water usage at tenant cost.

ELECTRICAL

 

B-18



--------------------------------------------------------------------------------

BUILDING STANDARDS AND SPECIFICATIONS

4/14/2011

 

1. GENERAL

 

  a. At work, material or equipment shall comply with the codes, ordinance and
regulations of the local government having jurisdiction, including Title 24 and
any participating government agencies having jurisdiction.

 

  b. 110V duplex outlet in demising or interior partitions only. as Manufactured
by Leviton or equal. Color White

 

  c. Maximum eight outlets per 20 amps 3 phase 4-wire circuit, spacing to meet
code requirements. Minimum 2 per office(1 quad with drop for voice/data and 1
duplex on opposite wail), 3 per conference room and reception, 2 dedicated over
cabinet at break room in addition to 3 standard height outlets; junction boxes
above ceiling for large open area with furniture partitions, average a 20 amps
circuit for a group of 3 work stations.

 

  d. Contractors to inspect electric room and base building Electrical drawings
to include all necessary metering, connections and additional equipment, i.e.,
panels and transformers, if needed. Base building provides one (1) power panel
and one (1) lighting panel per electrical room.

 

  e. Note: Install electric meter for any above-standard electrical usage at
Tenant Cost.

 

2. RACEWAYS

 

  a. Conduit shall be rigid galvanized steel(RGS), electrical metallic tubing
(EMT), metal dad (MC) cable, polyvinyl, chloride (PVC), and flexible or liquid
tight flexible conduit.

 

  b. Type ‘AC’ and ‘NM’ cable are not acceptable.

 

  c. Support per seismic zone 4 requirements.

 

3. WIRING DEVICES

 

  a. Receptacles, toggle switches and coverplates shall be white (dedicated-
gray) — Leviton. Mount so that the center of the receptacles is no less than 15”
AFF.

 

  b. Maximum eight (8) outlets per 20 amp 3 phase 4-wire circuit. Spacing to
meet code requirements. Amounts to be two duplex outlets per small and three for
large private office, storage room and conference rooms. One dedicated outlet
per copy room; one dedicated 20-amp outlet per telephone panel and one 20-amp
circuit for three work stations in open area.

 

  c. All workstation hardwire connections to the building power to be supplied
by tenant.

 

  d. Contractors to inspect electric room and base building electrical drawings
to include all necessary metering and connections.

 

  e. No aluminum wiring is acceptable. AC and NM cable is not to be used.

 

  f. Provide separate neutrals for each circuit. Use stranded wire for each
circuit. Use copper conductors only, no exception.

 

  g. Switch assembly to be Leviton.

 

  h. Motion sensors as required by lighting management system and by Title 24
and any participating government

 

B-19



--------------------------------------------------------------------------------

4. TELEPHONE/DATA OUTLET

 

  a. One (1) single box to house phone/data jack with pull string from outlet
box to area above T-bar ceiling with cover plate per office; Two (2) boxes to
house phone/data jack with pull string from outlet box to area above T-bar
ceiling with cover plate per large open area. Cover plate finish required:
white, supplied by tenant’s Telcom contractor. Mount so that the center of the
receptacles is no less than 15” AFF.

 

  b. One (1) 6’ wide by 4’ high plywood backboard installed as telephone
backboard by tenant , brace and secure to wall. Painted to match wall color.
Provide one duplex 20 amp dedicated outlet for phone service per above
electrical specification.

 

  c. Cable service installation for phone and data outlets by tenant’s
telephone/data vendors at tenant’s cost. Additional outlets and cover plates to
be provided by tenant’s vendors at tenant’s cost. In speculative office suites,
contractor to provide and install blank cover plates.

 

  d. Telephone panel boards to be located *tin tenant space and to be surface
mounted.

 

5. TRANSFORMERS

 

  a. Transformers shall be UL listed and suitable for the application- NEMA 1 or
3 R.

 

  b. Transformers shall be a minimum of 20% over required capacity and shall be
K—. sated dry type

 

  c. Transformers shall be 480V (primary) -20by/120V (secondary), rated for 80 C
rise above an ambient temperature of 40 C.

 

  d. Support for seismic zone 4 requirements.

 

  e. Acceptable manufacturers shall be General Electric, Cutler-Hammer, Siemens,
Square D. or Westinghouse.

 

6. PANEL BOARDS

 

  a. Panel boards shall be UL listed and suiteable for the application- NEMA 1
or 3R.

 

  b. All circuit breakers shall be molded case, bolt-on type.

 

  c. Support per seismic zone 4 requirements.

 

  d. Acceptable manufactures shall be General Electric, Cufler-Hammer, Siemens,
Square D, or Westinghouse

 

7. LIGHT FIXURES (refer to existing conditions for the type of fixtures as
well).

 

  a. Light fixtures shall be 24”x 48”x 3” direct/indirect perforated Diffuser
with two 32 Watt T 5 lamps per fixture size, 1-electronic ballasts. Fixtures
shall be Lightolier 277 V with modular wiring and (1) electronic ballast
(Advance Ballast #VEL-3P32-SC). Fixtures shall match existing in suites with
modular wiring and (1) electronic ballast (verify for 2 or 3 lamp fixture
requirement based on energy efficiency requirement with approximately 40-50 F.C.
at desk height).

Or use the following fixture based on existing fixture type:

 

  b. Light fixtures shall be 2x4 recessed fluorescent, 3”, 18 cell Parabolic
louver with three 32 Watt T8 or T5 lamps per fixture. Fixtures shall be
Lightolier DPA2G18-L-S-332- with modular wiring and (1) electronic ballast
(Advance Ballast #VEL-3P32-SC). Fixtures shall match existing in suite with
modular wiring and (1) electronic ballast (verify for 2 or 3 lamp fixture
requirement based on energy efficiency requirement with approximately 40-50 F.C.
at desk height).

 

B-20



--------------------------------------------------------------------------------

  c. Support per seismic zone 4 requirements.

 

  d. Quantities and locations per plans.

 

8. LIGHT CONTROL/SWITCHING

Wall occupancy sensors - Mytec #LP-2-DC

 

9. EXIT SIGNS

 

  a. Edge lite with recessed ceiling mount, floating green letters on a clear
panel with LED Technology, by Dualite or equivalent.

 

  b. Quantities and locations per exiting and lighting plans.

 

  c. Single or double face and directional arrows per lighting plans.

MISCELLANEOUS

 

1. FIRE CAULKING

General Contractor is responsible for all fire caulking required by any and all
work done during the process of construction.

 

2. PLUMBING (If provided)

 

  a) Shall comply with all local codes and handicapped code requirements.

 

  b) Fixture shall be: Manufacturer Elkay, ‘Hospitality sin” #BPSR-2317 -
stainless steel, two faucet holes, or equivalent. Faucet. single lever post
mount bar faucet by ‘Elkay’ #LK-4122 or equivalent.

 

  c) Plumbing bid shall include 5 gallon minimum hot water heater, or insta-hot
with mixer valve including all connections, located within tenant’s suite.

 

3. EQUIPMENT 0 & M MANUALS AND SUBMITTALS

O & M manuals, parts manuals and submittals should be provided for all equipment
either in indexes and labeled 3-ring binders and or book type manila binder

END

 

B-21



--------------------------------------------------------------------------------

LEGACY BAYTECH

BUILDING STANDARDS AND SPECIFICATIONS

4/14/2011

“ADDENDUM”

NON-STANDARD IMPROVEMENTS (IF PROVIDED PER LEASE NEGOTIATIONS)

CABINETRY

 

1. if provided per lease negotiations, 6-0” to 10’-0” linear feet of upper and
lower millwork

 

2. Plastic laminate horizontal and vertical surfaces.

 

3. Horizontal and Verticals: See individual options under finishes for plastic
laminate specifications

 

4. Cabinetry Construction: Designation, APA C-D plugged with exterior glue, 3/4”
thick or 3/4” high pressure particle board. Min. density 45 PSF, U.N.O.

 

5. Cabinetry: Plastic laminate finish, countertops and splashes shall be
constructed in accordance with WIC manual of Millwork, “Custom” grade.

 

6. Hardware:

 

  a. Hinges: Self-closing type, fully concealed when the doors are closed

 

  b. Shall have independent vertical, horizontal and depth adjustment

 

  c. Shall be steel with nickel-plated finish. Hinges shall be one of the
following products

Brass America, Inc. Nos. 1200/1201

Julius Blum, Inc. No.91.650

Stanley Hardware Nos. 1511-2/1511-9x or equal.

 

7. Pulls 4” X 5/16” diameter wire pulls, brushed chrome finish. U.N.O.

 

8. Adjustable Shelf Supports to be hole & pin type, Hafele 282.24.710 5MM steel
pin.

 

9. Drawers: Provide heavy-duty’/, extension drawer slides.

 

10. Mutes. Clear vinyl dot.

 

11. Fasteners and Anchorages: Provide nails, screws, or other anchoring devices
of type, size material and finish suitable for intended use and required to
provide secure

 

12. Casework:

 

  a. Drawer Boxes: Provide sub-front and applied finish fronts securely
fastened, with square corners and self-edges. Provide drawers with metal studs.

 

  b. Doors: Flush overlay type with square corners, and self edged. Do not notch
door, cabinet ends or dividers to receive hinges.

 

  c. Shelves 3/4” thick for spans up to 35” and 1” thick for spans over 36’ up
to 48° and adjustable to 1” centers. Do not recess metal shelf standards into
end panels; notch shelving to clear standards.

 

13. Plastic Laminate:      Formica #756-58 Natural Maple (base and upper
cabinet-vertical surfaces)

  Formica #7022-58 Natural Canvas (counter-horizontal surfaces)

 

B-22



--------------------------------------------------------------------------------

Addendum 1

Extension Option

This Addendum 1 (the “Addendum”) is incorporated as a part of that certain
Fourth Amendment to Lease Agreement dated June 17, 2011 (the “Amendment”), by
and between Legacy Partners I San Jose, LLC, a Delaware limited liability
company (“Landlord”), and Gigoptix, Inc., a Delaware corporation (“Tenant”), for
the leasing of those certain premises located at 130 Baytech Drive, San Jose,
California, 95134, as more particularly described in the Amendment (the
“Premises”). Any capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms as set forth in the Lease as
described in the Amendment.

1. Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in this Addendum, Tenant shall have one (1) option (the
“Extension Option”) to extend the Lease Term for three (3) years (the “Extension
Term”).

2. Tenant’s Extension Option Notice. Tenant shall have the right to deliver
written notice to Landlord of its intent to exercise this Extension Option (the
“Extension Option Notice”). If Landlord does not receive the Extension Option
Notice from Tenant on a date which is no earlier than twelve (12) months and no
less than nine (9) months prior to the expiration of the initial Lease Term, all
rights under this Extension Option shall automatically terminate and shall be of
no further force or effect. Upon the proper exercise of this Extension Option,
subject to the provisions, limitations and conditions set forth in this
Addendum, the Lease Term shall be extended for the Extension Term.

3. Establishing the Initial Base Rent for the Extension Term. The initial Base
Rent for the Extension Term shall be equal to the then Fair Market Rental Rate,
as hereinafter defined. As used herein, the “Fair Market Rental Rate” payable by
Tenant for the Extension Term shall mean the Base Rent for comparable space at
which non-equity tenants, as of the commencement of the lease term for the
Extension Term, will be leasing non-sublease, non-equity, unencumbered space
comparable in size, location and quality to the Premises for a comparable term,
which comparable space is located in the Building and in other comparable
buildings in the vicinity of the Building, taking into consideration all
out-of-pocket concessions generally being granted at such time for such
comparable space, including the condition and value of existing tenant
improvements in the Premises. The Fair Market Rental Rate shall include the
periodic rental increases at then fair market rates that would be included for
space leased for the period of the Extension Term.

4. Determination of Brokers. If Landlord and Tenant are unable to agree on the
Fair Market Rental Rate for the Extension Term within ten (10) days of receipt
by Landlord of the Extension Option Notice for the Extension Term, Landlord and
Tenant each, at its cost and by giving notice to the other party, shall appoint
a competent and impartial commercial real estate broker (hereinafter “broker”)
with at least ten (10) years’ full-time commercial real estate brokerage
experience in the geographical area of the Premises to set the Fair Market
Rental Rate for the space and term at issue. If either Landlord or Tenant does
not appoint a broker within ten (10) days after the other party has given notice
of the name of its broker, the single broker appointed shall be the sole broker
and shall conclusively determine the Fair Market Rental Rate

 

B-23



--------------------------------------------------------------------------------

for the Extension Term. If two (2) brokers are appointed by Landlord and Tenant
as stated in this section, they shall meet promptly and attempt to set the Fair
Market Rental Rate. In addition, if either of the first two (2) brokers fails to
submit their opinion of the Fair Market Rental Rate within the time frames set
forth below, then the single Fair Market Rental Rate submitted shall
automatically be the initial monthly Base Rent for the Extension Term and shall
be binding upon Landlord and Tenant. If the two (2) brokers are unable to agree
within ten (10) days after the second broker has been appointed, they shall
attempt to select a third broker, meeting the qualifications stated in this
section within ten (10) days after the last day the two (2) brokers are given to
set the Fair Market Rental Rate. If the two (2) brokers are unable to agree on
the third broker, either Landlord or Tenant by giving ten (10) days’ written
notice to the other party, can apply to the Presiding Judge of the Superior
Court of the county in which the Premises is located for the selection of a
third broker who meets the qualifications stated in this section. Landlord and
Tenant each shall bear one-half (1/2) of the cost of appointing the third broker
and of paying the third broker’s fee. The third broker, however selected, shall
be a person who has not previously acted in any capacity for either Landlord or
Tenant. Within fifteen (15) days after the selection of the third broker, the
third broker shall select one of the two Fair Market Rental Rates submitted by
the first two brokers as the Fair Market Rental Rate for the space and term at
issue. The determination of the Fair Market Rental Rate by the third broker
shall be conclusive and binding upon Landlord and Tenant.

Upon determination of the initial monthly Base Rent for the Extension Term in
accordance with the terms outlined above, Landlord and Tenant shall immediately
execute, at Landlord’s sole option, either the standard lease agreement then in
use by Landlord, or an amendment to the Lease. Such new lease agreement or
amendment, as the case may be, shall set forth among other things, the initial
monthly Base Rent for the Extension Term and the actual commencement date and
expiration date of the Extension Term. Tenant shall have no other right to
extend the Lease Term under this Addendum unless Landlord and Tenant otherwise
agree in writing.

5. Condition of Premises and Brokerage Commissions for the Extension Term. If
Tenant timely and properly exercises this Extension Option, in strict accordance
with the terms contained herein Tenant shall accept the Premises in its then
“AS-IS” condition and, accordingly, Landlord shall not be required to perform
any additional improvements to the Premises. Tenant hereby agrees that Landlord
shall in no event or circumstance be responsible for the payment of any such
commissions and fees to Tenant’s Broker, and Tenant shall indemnify, defend and
hold Landlord free and harmless against any liability, claim, judgment, or
damages with respect thereto, including attorneys’ fees and costs.

6. Limitations On, and Conditions To, Extension Option. This Extension Option is
personal to Tenant and may not be assigned, voluntarily or involuntarily,
separate from or as part of the Lease except in connection with a Transfer to an
Affiliate. At Landlord’s option, all rights of Tenant under this Extension
Option shall terminate and be of no force or effect if any of the following
individual events occur or any combination thereof occur: (1) Tenant has been in
default beyond any applicable cure period at any time during the Lease Term, or
is in default beyond any applicable cure period of any provision of the Lease on
the date Landlord receives the Extension Option Notice; and/or (2) Tenant has
assigned its rights and obligations under all or part of the Lease or Tenant has
subleased all or part of the Premises other than in connection

 

B-24



--------------------------------------------------------------------------------

with a Transfer to an Affiliate; and/or (3) Tenant’s financial condition is
materially worse at the time the Extension Option Notice is delivered to
Landlord than at the date of the last lease amendment extending the term of the
Lease; and/or (4) Landlord’s lender disapproves the Extension Option terms;
and/or (5) Tenant has failed to exercise properly this Extension Option in a
timely manner in strict accordance with the provisions of this Addendum; and/or
(6) Tenant or an Affiliate of Tenant no longer has possession of the entire
Premises pursuant to the Lease, except as permitted under the Lease, or if the
Lease has been terminated earlier, pursuant to the terms and provisions of the
Lease.

7. Time is of the Essence. Time is of the essence with respect to each and every
time period described in this Addendum.

 

B-25



--------------------------------------------------------------------------------

Addendum 2

Right of First Offer

This Addendum 2 (the “Addendum”) is incorporated as a part of that certain
Fourth Amendment to Lease dated June 17, 2011, by and between Gigoptix, Inc., a
Delaware corporation (“Tenant”), and Legacy Partners I San Jose, LLC, a Delaware
limited liability company (“Landlord”), for the Premises located at 130 Baytech
Drive, San Jose, California, 95134 (the “Premises”).

1. Right of First Offer. During the first three (3) years of the Extended Term,
Tenant shall have a one-time right of first offer (“First Offer Right”) to lease
space in the building located at 120 and 128 Baytech Drive, San Jose, California
(the “First Offer Space”), which may become available for lease as provided
hereinbelow as determined by Landlord. For purposes hereof, the First Offer
Space shall become available for lease to Tenant immediately prior to the first
time Landlord intends to submit to a third party a bona fide proposal or letter
of intent to lease all or any portion of the First Offer Space. Notwithstanding
anything herein to the contrary, Tenant’s First Offer Right set forth herein
shall be subject and subordinate to all expansion, first offer and similar
rights currently set forth in any lease which has been executed as of the date
of execution of this Lease, as such leases may be modified, amended or extended
(collectively, the “Superior Rights”).

2. Terms and Conditions. Landlord shall give Tenant written notice (the “First
Offer Notice”) that the First Offer Space will or has become available for lease
by Tenant as provided above (as such availability is determined by Landlord)
pursuant to the terms of Tenant’s First Offer Right, as set forth in this
Addendum, provided that no holder of Superior Rights desires to lease all or any
portion of the First Offer Space. Any such Landlord’s First Offer Notice
delivered by Landlord in accordance with the provisions of Section 1 above shall
set forth the terms upon which Landlord would lease the First Offer Space to
Tenant, including, without limitation (i) the anticipated date upon which the
First Offer Space will be available for lease by Tenant and the commencement
date therefor, (ii) the Base Rent payable for the First Offer Space, and
(iii) the term of the lease for the First Offer Space. As of the commencement of
the First Offer Space term, Landlord shall deliver to Tenant possession of the
First Offer Space in its then existing condition and state of repair, “AS IS”,
without any obligation of Landlord to remodel, improve or alter the First Offer
Space, to perform any other construction or work of improvement upon the First
Offer Space, or to provide Tenant with any construction or refurbishment
allowance. Tenant acknowledges that no representations or warranties of any
kind, express or implied, respecting the condition of the First Offer Space,
Building, or Park have been made by Landlord or any agent of Landlord to Tenant,
except as expressly set forth herein. Tenant further acknowledges that neither
Landlord nor any of Landlord’s agents, representatives or employees have made
any representations as to the suitability or fitness of the First Offer Space
for the conduct of Tenant’s business, or for any other purpose. Any exception to
the foregoing provisions must be made by express written agreement signed by
both parties.

3. Procedure for Acceptance. On or before the date which is five (5) business
days after Tenant’s receipt of Landlord’s First Offer Notice (the “Election
Date”), Tenant shall deliver written notice to Landlord (“Tenant’s Election
Notice”) pursuant to which Tenant shall have the one-time right to elect either
to: (i) lease the entire First Offer Space described in the First Offer

 

B-26



--------------------------------------------------------------------------------

Notice upon the terms set forth in the First Offer Notice; or (ii) refuse to
lease such First Offer Space identified in the First Offer Notice. If Tenant
does not respond in writing to Landlord’s First Offer Notice by the Election
Date, Tenant shall be deemed to have elected not to lease the First Offer Space.
If Tenant elects or is deemed to have elected not to lease the First Offer
Space, then Tenant’s First Offer Right set forth in this Addendum shall
terminate and Landlord shall thereafter have the right to lease all or any
portion of such First Offer Space to anyone to whom Landlord desires on any
terms Landlord desires.

4. Lease of First Offer Space. If Tenant timely exercises this First Offer Right
as set forth herein, the parties shall have ten (10) business days after
Landlord receives Tenant’s Election Notice and deposit from Tenant in which to
execute an amendment to the Lease adding such First Offer Space to the Premises
on all of the terms and conditions as applicable to the initial Premises, as
modified to reflect the terms and conditions as set forth in Landlord’s First
Offer Notice. Notwithstanding anything to the contrary contained herein, Tenant
must elect to exercise its First Offer Right provided herein, if at all, with
respect to all of the space offered by Landlord to Tenant in Landlord’s First
Offer Notice at any particular time, and Tenant may not elect to lease only a
portion thereof.

5. Limitations on, and Conditions to, First Offer Right. Notwithstanding
anything in the foregoing to the contrary, at Landlord’s option, and in addition
to all of Landlord’s remedies under this Lease, at law or in equity, the First
Offer Right hereinabove granted to Tenant shall not be deemed to be properly
exercised if any of the following individual events occur or any combination
thereof occur: (i) at any time Tenant is, or has been, in default of the
performance of any of the covenants, conditions or agreements to be performed
under this Lease beyond any applicable cure period; and/or (ii) on the scheduled
commencement date for Tenant’s lease of the First Offer Space, Tenant is in
default under this Lease; and/or (iii) Tenant has assigned its rights and
obligations under all or part of the Lease or Tenant has subleased all or part
of the Premises other than in connection with a Transfer to an Affiliate; and/or
(iv) Landlord’s lender disapproves of the economic terms of the First Offer
Right or Tenant’s financial condition is unacceptable to Landlord at the time
Tenant’s Election Notice is delivered to Landlord; and/or (v) Tenant has failed
to exercise properly this First Offer Right in a timely manner in strict
accordance with the provisions of this Addendum; and/or (vi) Tenant or an
Affiliate of Tenant no longer has possession of all or any part of the Premises
under the Lease, or if the Lease has been terminated earlier, pursuant to the
terms and provisions of the Lease. Tenant’s First Offer Right to lease the First
Offer Space is personal to the original Tenant executing this Lease, and may not
be assigned or exercised, voluntarily or involuntarily, by or to, any person or
entity other than the original Tenant (other than in connection with a Transfer
to an Affiliate), and shall only be available to and exercisable by the Tenant
when the original Tenant is in actual and physical possession of the entire
Premises (other than in connection with a Transfer to an Affiliate).

6. Brokers. Tenant hereby agrees that it will solely be responsible for any and
all brokerage commissions and finder’s fees payable to any broker in connection
with any of the First Offer Space described herein and Tenant shall indemnify,
defend and hold Landlord free and harmless against any liability, claim,
judgment, or damages with respect thereto, including attorneys’ fees and costs.

7. Time is of the Essence. Time is of the essence with respect to each and every
time period described in this Addendum.

 

B-27